EXECUTION VERSION
EXHIBIT 10.1


2019 Second Amended and Restated Credit Agreement (5-Year Revolving Loan)
by and between
CoBank, ACB,
as Joint Lead Arranger, Administrative Agent and Bid Agent,
Coöperatieve Rabobank U.A., New York Branch
and
Sumitomo Mitsui Banking Corporation,
as Syndication Agents,


Coöperatieve Rabobank U.A., New York Branch;
Sumitomo Mitsui Banking Corporation;
Bank of America, N.A.;
BMO Harris Bank, N.A.;
The Bank of Tokyo-Mitsubishi UFJ, Ltd.;
U.S. Bank, National Association;
Wells Fargo Securities, LLC
and
SunTrust Robinson Humphrey, Inc.,
as Joint Lead Arrangers,


the Syndication Parties party hereto from time to time,
and
CHS INC.
dated as of July 16, 2019
CoBank, ACB,
Coöperatieve Rabobank U.A., New York Branch
and
Sumitomo Mitsui Banking Corporation,
as Co-Bookrunners






































--------------------------------------------------------------------------------

TABLE OF CONTENTS






 
 
Page
Article I
DEFINED TERMS
1
Article 2
5-YEAR FACILITY
14
2.1
5-Year Facility Loan
14
2.2
5-Year Commitment
15
2.3
5-Year Borrowing Notice
15
2.4
Promise to Pay; 5-Year Facility Promissory Notes
15
2.5
Syndication Party Records
16
2.6
Use of Proceeds
16
2.7
Syndication Party Funding Failure
16
2.8
Reduction of 5-Year Commitment
16
2.9
Increase of 5-Year Commitment
16
2.10
Prepayment
17
2.11
Extension of Maturity Date
17
Article 3
BID RATE FACILITY; OVERNIGHT FACILITY
18
3.1
5-Year Facility Bid Rate Loans
18
3.2
Bid Request
18
3.3
Bid Procedure
18
3.4
Bid Acceptance Procedure
19
3.5
Bid Rate Loan Funding
19
3.6
Syndication Party Funding Failure
19
3.7
Bid Rate Loans - Bid Maturity Date Beyond Maturity Date
19
3.8
Failure to Implement Bid Process
19
3.9
Overnight Advances
19
3.10
Overnight Advance Funding Failure
20
Article 4
LETTER OF CREDIT FACILITY
20
4.1
Letter of Credit Request
20
4.2
Letters of Credit
21
4.3
Closing Date Letters of Credit
21
4.4
Cash Collateral Account
21
4.5
Reimbursement Obligation Unconditional
22
Article 5
INTEREST; FEES; AND MARGINS
23
5.1
Interest
23
5.2
Additional Provisions for LIBO Rate Loans
23
5.3
Default Interest Rate
25
5.4
Interest Calculation
25
5.5
Fees
25
5.6
5-Year Margin; 5-Year Facility Fee Factor
25
Article 6.
 PAYMENTS; FUNDING LOSSES
25
6.1
Principal Payments
25
6.2
Interest Payments
26
6.3
Application of Principal Payments
26
6.4
Manner of Payment
26
6.5
Voluntary Prepayments
27
6.6
Distribution of Principal and Interest Payments
27



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
6.7
Funding Losses
27
Article 7
BANK EQUITY INTERESTS
28
Article 8
SECURITY
28
Article 9
REPRESENTATIONS AND WARRANTIES
29
9.1
Organization, Good Standing, etc
29
9.2
Corporate Authority, Due Authorization; Consents
29
9.3
Litigation
29
9.4
No Violations
29
9.5
Binding Agreement
29
9.6
Compliance with Laws
29
9.7
Principal Place of Business; Place of Organization
29
9.8
Payment of Taxes
29
9.9
Licenses and Approvals
30
9.10
Employee Benefit Plans
30
9.11
Equity Investments
30
9.12
Title to Real and Personal Property
30
9.13
Financial Statements
30
9.14
Environmental Compliance
31
9.15
Fiscal Year
31
9.16
Material Agreements
31
9.17
Regulations U and X
31
9.18
Trademarks, Tradenames, etc
31
9.19
No Default on Outstanding Judgments or Orders
31
9.20
No Default in Other Agreements
31
9.21
Acts of God
31
9.22
Governmental Regulation
31
9.23
Labor Matters and Labor Agreements
31
9.24
Sanctions Laws and Regulations
32
9.25
Compliance with Anti-Corruption Laws
32
9.26
Disclosure
32
9.27
No EEA Financial Institution
32
9.28
No Covered Entity
32
Article 10
CONDITIONS TO CLOSING AND ADVANCES
32
10.1
Conditions to Closing
32
10.2
Conditions to Advances and to Issuance of Letters of Credit
33
Article 11
AFFIRMATIVE COVENANTS
34
11.1
Books and Records
34
11.2
Reports and Notices
34
11.3
Maintenance of Existence and Qualification
36
11.4
Compliance with Legal Requirements and Agreements
36
11.5
Compliance with Environmental Laws
36
11.6
Taxes
36
11.7
Insurance
36
11.8
Maintenance of Properties
36
11.9
Payment of Liabilities
37



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
11.10
Inspection
37
11.11
Required Licenses; Permits; Intellectual Property; etc
37
11.12
ERISA
37
11.13
Maintenance of Commodity Position
37
11.14
Financial Covenants
37
Article 12
NEGATIVE COVENANTS
37
12.1
Borrowing
37
12.2
No Other Businesses
38
12.3
Liens
38
12.4
Sale of Assets
39
12.5
Liabilities of Others
39
12.6
Loans
40
12.7
Merger; Acquisitions; Business Form; etc
40
12.8
Investments
41
12.9
Transactions With Related Parties
41
12.10
Patronage Refunds, etc
41
12.11
Change in Fiscal Year
41
12.12
ERISA
42
12.13
Sanctions Laws and Regulations
42
Article 13
INDEMNIFICATION
42
13.1
General
42
13.2
Indemnification Relating to Hazardous Substances
43
Article 14
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
43
14.1
Events of Default
43
14.2
No Advance
44
14.3
Rights and Remedies
44
14.4
Allocation of Proceeds
44
Article 15
AGENCY AGREEMENT
45
15.1
Funding of Syndication Interest
45
15.2
Syndication Parties’ Obligations to Remit Funds
45
15.3
[Reserved]
46
15.4
Syndication Party’s Failure to Remit Funds
46
15.5
Agency Appointment
46
15.6
Power and Authority of the Administrative Agent
46
15.7
Duties of the Administrative Agent
47
15.8
Action Upon Default
48
15.9
Bid Agent’s Appointment, Power, Authority, Duties and Resignation or Removal;
Fee
48
15.10
Consent Required for Certain Actions
48
15.11
Distribution of Principal and Interest
49
15.12
Distribution of Certain Amounts
49
15.13
Sharing; Collateral Application
49
15.14
Amounts Required to be Returned
50
15.15
Information to Syndication Parties; Confidentiality
50
15.16
Reliance; No Other Duties
50
15.17
No Trust or Fiduciary Relationship
51



iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
15.18
Sharing of Costs and Expenses
51
15.19
Syndication Parties’ Indemnification of the Administrative Agent and Bid Agent
51
15.20
Books and Records
51
15.21
Administrative Agent Fee
51
15.22
The Administrative Agent’s Resignation or Removal
51
15.23
[Reserved]
52
15.24
Representations and Warranties of CoBank
52
15.25
Syndication Parties’ Independent Credit Analysis
52
15.26
No Joint Venture or Partnership
53
15.27
Successors and Assigns
53
15.28
Certain Participants’ Voting Rights
55
15.29
Method of Making Payments
56
15.30
Defaulting Syndication Parties
56
15.31
Status of Syndication Parties
58
15.32
Replacement of Holdout Lender or Defaulting Syndication Party
59
15.33
Amendments Concerning Agency Function
60
15.34
Agent Duties and Liabilities
60
15.35
The Administrative Agent May File Proofs of Claim
60
15.36
Setoff
61
15.37
Further Assurances
61
Article 16.
MISCELLANEOUS
61
16.1
Costs and Expenses
61
16.2
Service of Process and Consent to Jurisdiction
62
16.3
Jury Waiver
62
16.4
Notices
62
16.5
Liability of Administrative Agent and Bid Agent
63
16.6
Successors and Assigns
63
16.7
Severability
63
16.8
Entire Agreement
63
16.9
Applicable Law
63
16.10
Captions
64
16.11
Complete Agreement; Amendments
64
16.12
Additional Costs of Maintaining Loan
64
16.13
Capital Requirements
64
16.14
Replacement Notes
65
16.15
Patronage Payments
65
16.16
Direct Website Communications; Electronic Transmission Communications
65
16.17
Accounting Terms
66
16.18
Acknowledgement Regarding Any Supported QFCs
67
16.19
Mutual Release
67
16.20
Liberal Construction
67
16.21
Counterparts
67
16.22
Confidentiality
67
16.23
USA PATRIOT Act Notice
68
16.24
Waiver of Borrower’s Rights Under Farm Credit Act
68



v

--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
Page
16.25
More Restrictive Covenants
68
16.26
LLC Divisions
69
16.27
Amendment and Restatement of the Existing Credit Agreement
69
16.28
No Advisory or Fiduciary Relationship
70
16.29
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
70
16.30
Terms Generally
71
 
 
 
EXHIBITS
 
 
Exhibit 1A
Closing Date Letters of Credit
 
Exhibit 1B
Compliance Certificate
 
Exhibit 1C
List of Subsidiaries
 
Exhibit 2.3
5-Year Borrowing Notice
 
Exhibit 2.4
5-Year Facility Note Form
 
Exhibit 2.9
Form of Adoption Agreement
 
Exhibit 3.2
Bid Request Form
 
Exhibit 3.3
Bid Form
 
Exhibit 3.4
Bid Selection Notice
 
Exhibit 5.1
Conversion or Continuation Notice
 
Exhibit 9.3
Litigation
 
Exhibit 9.8
Payment of Taxes
 
Exhibit 9.10
Employee Benefit Plans
 
Exhibit 9.11
Equity Investments
 
Exhibit 9.14
Environmental Compliance
 
Exhibit 9.23
Labor Matters and Agreements
 
Exhibit 12.8(f)
Existing Investments
 
Exhibit 15.27
Assignment and Assumption
 
Exhibit 15.28
Closing Date Voting Participants
 
Exhibit 15.29
Wire Instructions
 
Exhibit 15.31A
U.S. Tax Compliance Certificate (for Non-US Lenders that are Not Partnerships
for U.S. Federal Income Tax Purposes)
 
Exhibit 15.31B
U.S. Tax Compliance Certificate (for Non-US Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit 15.31C
U.S. Tax Compliance Certificate (for Non-US Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
 
Exhibit 15.31D
U.S. Tax Compliance Certificate (for Non-US Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)
 
Schedule 1
Syndication Parties and Individual Commitments
 
Schedule 2
Applicable Margins; Facility Fee Factors
 





vi

--------------------------------------------------------------------------------





2019 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(5-Year Revolving Loan)
THIS 2019 SECOND AMENDED AND RESTATED CREDIT AGREEMENT (5-Year Revolving Loan)
(“Credit Agreement”) is entered into as of the 16th day of July, 2019, by and
between COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party, and
as the Administrative Agent for the benefit of the present and future
Syndication Parties (in that capacity, “Administrative Agent”), the Syndication
Parties identified on Schedule 1 hereto, and CHS INC., a cooperative corporation
formed under the laws of the State of Minnesota, whose address is 5500 Cenex
Drive, Inver Grove Heights, Minnesota 55077 (“Borrower”).
WHEREAS, Borrower has requested, among other things, that the Syndication
Parties (a) extend the “Revolver” under the existing 2015 Credit Agreement
(5-Year Revolving Loan) (the “Existing Credit Agreement”) dated as of September
4, 2015 by and among CoBank, the syndication parties party thereto and Borrower,
in an aggregate principal amount of $2,750,000,000, with the proceeds to be used
by Borrower (i) to fund working capital requirements, (ii) for general corporate
purposes, including funding capital expenditures, (iii) to support the issuance
of letters of credit, and (iv) to pay off Overnight Advances (at the request of
either Borrower or the Overnight Lender), (b) extend the existing 5-Year
Maturity Date to July 16, 2024 and (c) make certain other modifications to the
Existing Credit Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto agree as follows.
Article 1.

DEFINED TERMS
As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):
5-Year Advance: shall have the meaning set forth in Section 2.1.
5-Year Availability Period: means the period from the Closing Date until the
5-Year Maturity Date or such later date as may be applicable with respect to
5-Year Advances made pursuant to Section 4.4 hereof.
5-Year Borrowing Notice: shall have the meaning set forth in Section 2.3.
5-Year Commitment: means $2,750,000,000, subject to (a) reduction as provided in
Section 2.8 hereof and (b) increase as provided in Section 2.9 hereof.
5-Year Facility: means the loan facility made available to Borrower under
Article 2 of this Credit Agreement.
5-Year Facility Fee: shall have the meaning set forth in Subsection 5.5.1.
5-Year Facility Fee Factor: means the 5-Year Facility Fee Factor determined as
set forth in Schedule 2 hereto and Section 5.6 hereof.
5-Year Facility Note: shall have the meaning set forth in Section 2.4. 5-Year
Funding Notice: shall have the meaning set forth in Section 2.3.
5-Year Margin: means the 5-Year Margin determined for Base Rate Loans or LIBO
Rate Loans, as applicable, in each case as set forth in Schedule 2 hereto and
Section 5.6 hereof.
5-Year Maturity Date: means July 16, 2024.
Additional Costs: shall have the meaning set forth in Section 16.12.
Additional Provision: shall have the meaning set forth in Section 16.25.
Adjusted Consolidated Funded Debt: means Consolidated Funded Debt, plus the net
present value of all rentals payable under Operating Leases of Borrower and its
Consolidated Subsidiaries as discounted by a rate of 8.0% per annum.
Administrative Agent: shall have the meaning set forth in the preamble.
Administrative Agent Office: means the address set forth at Subsection 16.4.2,
as it may change from time to time by notice to all parties to this Credit
Agreement.
Adoption Agreement: shall have the meaning set forth in Section 2.9.


1

--------------------------------------------------------------------------------




Advance: means a 5-Year Advance, a Bid Advance, and/or an Overnight Advance, as
the context requires.
Advance Date: means a day (which shall be a Banking Day) on which an Advance is
made.
Advance Payment: shall have the meaning set forth in Section 15.1. Affected
Loans: shall have the meaning set forth in Subsection 5.2.3.
Affiliate: with respect to any Person, means (a) a Subsidiary of such Person,
(b) any Person in which such Person, directly or indirectly, owns more than five
percent (5.0%) of the outstanding equity thereof, and (c) any Person which,
directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.
Amortization: means the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.
Annual Operating Budget: means the annual operating budget for Borrower and its
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.
Anti-Corruption Laws: means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
Anti-Terrorism Laws: shall have the meaning set forth in the definition of
Sanctions Laws and Regulations.
Applicable Lending Office: means, for each Syndication Party and for each
Advance, the lending office of such Syndication Party designated as such for
such Advance on its signature page hereof or in the applicable Assignment and
Assumption or such other office of such Syndication Party as such Syndication
Party may from time to time specify to the Administrative Agent and Borrower as
the office by which its Advances are to be made and maintained.
Applicable Percentage: means with respect to any Syndication Party, the
percentage of the total 5-Year Commitment represented by such Syndication
Party’s Individual 5-Year Commitment. If the Individual 5-Year Commitments shall
have terminated or expired, the Applicable Percentage shall be determined based
upon the Individual 5-Year Commitments most recently in effect, giving effect to
any assignments.
Approved Fund: means any Fund that is administered or managed by (a) a
Syndication Party, (b) an Affiliate of a Syndication Party or (c) an entity or
an Affiliate of an entity that administers or manages a Syndication Party.
Assignment and Assumption: means an assignment and assumption entered into by a
Syndication Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 15.27.2), and accepted by the Administrative
Agent, in substantially the form of Exhibit 15.27 or any other form approved by
the Administrative Agent.
Authorized Officer: shall have the meaning set forth in Subsection 10.1.4.
Bail-In Action: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
Bank Debt: means all amounts owing hereunder, including fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all principal,
interest, expenses, charges and other amounts payable by Borrower pursuant to
the Loan Documents (including interest, expenses, charges and other amounts
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).
Bank Equity Interests: shall have the meaning set forth in Article 7 hereof.
Banking Day: means any day (a) other than a Saturday or Sunday and other than a
day on which banks in New York, New York are authorized or required by law to
close, and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation of or conversion into, or a LIBO
Rate Period for, a LIBO Rate Loan, or a notice by Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or LIBO Rate
Period, on which dealings in U.S. Dollar deposits are carried out in the London
interbank market.


2

--------------------------------------------------------------------------------




Base Rate: means a rate per annum determined by the Administrative Agent on the
first Banking Day of each week, which shall be (a) the greatest of (i) 100 basis
points greater than the one month LIBO Rate, (ii) the Prime Rate and (iii) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% plus (b) the
5-Year Margin for Base Rate Loans. At no time shall the rate in clause (a) be
deemed to be less than 100 basis points.
Base Rate Loans: shall have the meaning set forth in Subsection 5.1.1.
Beneficial Ownership Certification: means a certification regarding beneficial
ownership of legal entity customers required by the Beneficial Ownership
Regulation.
Beneficial Ownership Regulation: means 31 C.F.R. § 1010.230.
BHC Act Affiliate: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
Bid: shall have the meaning set forth in Section 3.3.
Bid Advance: shall have the meaning set forth in Section 3.1.
Bid Agent: means CoBank.
Bid Maturity Date: shall have the meaning set forth in Section 3.2.
Bid Rate: shall have the meaning set forth in Section 3.3.
Bid Rate Loan: shall have the meaning set forth in Section 3.1.
Bid Request: shall have the meaning set forth in Section 3.2.
Bid Results Notice: shall have the meaning set forth in Section 3.3.
Bid Selection Notice: shall have the meaning set forth in Section 3.4.
Borrower: shall have the meaning set forth in the preamble.
Borrower Benefit Plan: means (a) any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA (including any “multiemployer plan” as defined
in Section 3(37) of ERISA); (b) any “multiple employer plan” within the meaning
of Section 413 of the Code; (c) any “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA; (d) a “voluntary employees’
beneficiary association” within the meaning of Section 501(a)(9) of the Code;
(e) a “welfare benefit fund” within the meaning of Section 419 of the Code; or
(f) any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA for the benefit of retired or former employees, which is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to
contribute.
Borrower Pension Plan: means each Borrower Benefit Plan that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
satisfy the requirements of Section 401(a) of the Code.
Borrower’s Account: means Borrower’s account as set forth on Exhibit 15.29
hereto, or as otherwise specified to the Administrative Agent in writing.
Capital Leases: means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of any asset and the
incurrence of a liability in accordance with GAAP.
Capitalized Lease Obligation: means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.
Cash Collateral Account: shall have the meaning set forth in Section 4.4.
CFC: means a Person that is a controlled foreign corporation under Section 957
of the Code.
Change in Law: means the occurrence, after the date of this Credit Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
Change of Control: means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of Borrower.


3

--------------------------------------------------------------------------------




CHS Capital: means CHS Capital, LLC (formerly known as Cofina Financial, LLC) or
any other Subsidiary of Borrower that makes seasonal and term loans to member
cooperatives, businesses and individual producers of agricultural products
included in Borrower’s cash flows from investing activities, and each of any
such entity’s Subsidiaries.
CHS Capital Debt: means, on any date of determination, Debt owing by CHS Capital
in connection with the sale or financing of CHS Capital Loan Assets, and in
respect of which neither Borrower nor any of its other Subsidiaries has any
obligation (including, without limitation, any indemnification obligation) or
liability.
CHS Capital Loan Assets: means loan assets owned and loan commitments made by
CHS Capital in the ordinary course of business and, the proceeds thereof and
receivables of Borrower and the proceeds thereof, in each case sold by Borrower
to the extent necessary to make up the shortfall on collections of the CHS
Capital Loan Assets pursuant to the terms of the relevant documentation for the
CHS Capital Debt.
Closing Date: means July 16, 2019, provided that on or before such date (a) the
Administrative Agent, the Bid Agent, the Syndication Parties party hereto on
such date, and Borrower have executed all Loan Documents to which they are
parties; and (b) the conditions set forth in Section 10.1 of this Credit
Agreement have been met.
Closing Date Letters of Credit: means the Letters of Credit which have been
issued for the benefit of Borrower by CoBank and which are outstanding on the
Closing Date as listed on Exhibit 1A hereto.
Code: means the Internal Revenue Code of 1986.
Commitment Increase: shall have the meaning set forth in Section 2.9.
Committed 5-Year Advances: means the principal amount of all 5-Year Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a 5-Year Funding Notice pursuant to Section 2.3 hereof,
but which has not been funded.
Committed Bid Advances: means the principal amount of all Bid Advances which any
Syndication Party is obligated to make as a result of such Syndication Party
having received a Bid Selection Notice pursuant to Section 3.4 hereof, but which
has not been funded as a Bid Rate Loan.
Commodity: means any commodity or inventory including, without limitation, grain
(including rough rice, wheat, corn, and soyabeans), grain by-products,
hydrocarbons, ethanol, soyameal, tree nuts, seeds, dried fruit, milled rice,
coffee and/or products related to each of the foregoing and any commodity or
inventory which replaces, substitutes for or is exchanged for any such commodity
or inventory under the applicable Permitted Inventory and Repo Finance
Transaction.
Communications: shall have the meaning set forth in Subsection 16.16.1.
Compliance Certificate: means a certificate of the chief financial officer of
Borrower acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1B.
Consolidated Cash Flow: means, for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP (excluding, in the
case of any non-Wholly Owned Consolidated Subsidiary, the portion of earnings
attributable to holders of equity interests of such Consolidated Subsidiary,
other than Borrower or a Consolidated Subsidiary), plus (b) amounts that have
been deducted in the determination of such earnings before income taxes for such
period for (i) Consolidated Interest Expense for such period, (ii) Depreciation
for such period, (iii) Amortization for such period, and (iv) extraordinary
non-cash losses for such period, minus (c) the amounts that have been included
in the determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.
Consolidated Current Ratio: means, as of any date of determination, the ratio of
(a) consolidated current assets of Borrower and its Consolidated Subsidiaries as
of such date to (b) consolidated current liabilities of Borrower and its
Consolidated Subsidiaries, including the outstanding amount of (i) 5-Year
Advances (including Overnight Advances, if any) and (ii) Bid Advances, as of
such date, in each case, as determined in accordance with GAAP.
Consolidated Funded Debt: means, as of any date of determination, the total of
all Funded Debt of Borrower and its Consolidated Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between Borrower
and its Consolidated Subsidiaries and all other items required to be eliminated
in the course of preparation of consolidated financial statements of Borrower
and its Consolidated Subsidiaries in accordance with GAAP; provided, that, if
the Consolidated Current Ratio as of any such date of determination is less than
1.00 to 1.00, any calculation of Consolidated Funded Debt shall include
(notwithstanding anything to the contrary in the definition of Funded Debt) the
lesser, as of such date of determination, of (a) all Debt which would, in
accordance with GAAP, be required to be classified as a short term liability on
the books of Borrower and its Consolidated Subsidiaries, including


4

--------------------------------------------------------------------------------




without limitation borrowings under a revolving credit or similar agreement
where such borrowings are outstanding for less than one year (whether or not
used for working capital purposes) and (b) the amount (which, if a negative
number, shall be deemed zero) by which (i) consolidated current liabilities of
Borrower and its Consolidated Subsidiaries as of such date exceeds (ii)
consolidated current assets of Borrower and its Consolidated Subsidiaries as of
such date.
Consolidated Interest Expense: means, for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.
Consolidated Net Worth: means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Borrower and its Consolidated Subsidiaries, excluding (i)
accumulated other comprehensive income (or loss) and (ii) non-controlling
interests, all as determined in accordance with GAAP.
Consolidated Subsidiary: means any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.
Contributing Syndication Parties: shall have the meaning set forth in Section
15.4.
Control Agreement: means a control agreement, in form and substance satisfactory
to the Administrative Agent, executed and delivered by Borrower, the
Administrative Agent, and the applicable securities intermediary with respect to
a Securities Account (as defined in the New York or Colorado Uniform Commercial
Code, as applicable) or bank with respect to a deposit account.
Conversion or Continuation Notice: shall have the meaning set forth in
Subsection 5.1.2.
Converted LC: shall have the meaning set forth in Section 4.4.
Covered Entity: means any of the following:
(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
Debt: means as to any Person: (a) indebtedness or liabilities of such Person for
borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) all Capitalized Lease Obligations of such
Person; (c) obligations of such Person arising under bankers’ or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) the CHS Capital Debt, (e) all Guarantees, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations of such Person (i) to purchase any of the items
included in this definition, (ii) to provide funds for payment, (iii) to supply
funds to invest in any other Person, (iv) otherwise to assure a creditor of
another Person against loss or (v) with respect to letters of credit (in each
case, without duplication); (f) all obligations secured by a lien on property
owned by such Person, whether or not the obligations have been assumed; and (g)
all obligations of such Person under any agreement providing for an interest
rate swap, cap, cap and floor, contingent participation or other hedging
mechanisms with respect to interest payable on any of the items described in
this definition; provided that (i) Debt of a Consolidated Subsidiary of Borrower
shall exclude such obligations and Guarantees, endorsements and other contingent
obligations and Guarantees of such Consolidated Subsidiary if owed or guaranteed
by such Consolidated Subsidiary to Borrower or a Wholly Owned Consolidated
Subsidiary of Borrower, (ii) Debt of Borrower shall exclude such obligations and
Guarantees, endorsements and other contingent obligations if owed or guaranteed
by Borrower to a Wholly Owned Consolidated Subsidiary of Borrower and (iii) Debt
of Borrower shall exclude any unfunded obligations which may exist now and in
the future in Borrower’s pension plans.
Debtor Relief Laws: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
Defaulting Syndication Party: means, subject to Section 15.30, any Syndication
Party that (a) has failed to (i) fund all or any portion of its Loans within two
Banking Days of the date such Loans were required to be funded hereunder unless
such Syndication Party notifies the Administrative Agent and Borrower in writing
that such failure is the result of such Syndication Party’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Letter of Credit Bank, the Overnight Lender or any


5

--------------------------------------------------------------------------------




other Syndication Party any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Overnight
Advances) within two Banking Days of the date when due, (b) has notified
Borrower, the Administrative Agent, the Overnight Lender or the Letter of Credit
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Syndication Party’s obligation to fund a Loan
hereunder and states that such position is based on such Syndication Party’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Banking Days after reasonable written request by the Administrative Agent or
Borrower, to confirm in writing to the Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Syndication Party shall cease to be a Defaulting Syndication Party pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other State or Federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Syndication Party shall not be a Defaulting
Syndication Party solely by virtue of the ownership or acquisition of any equity
interest in that Syndication Party or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Syndication Party with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Syndication Party (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Syndication Party. Any determination by the
Administrative Agent that a Syndication Party is a Defaulting Syndication Party
under clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Syndication Party shall be deemed to be a Defaulting
Syndication Party (subject to Section 15.30.3) upon delivery of written notice
of such determination to Borrower, the Letter of Credit Bank, the Overnight
Lender and each other Syndication Party.
Default Interest Rate: means a rate of interest equal to (i) in the case of the
principal amount of any Loan, 200 basis points in excess of the rate or rates of
interest otherwise being charged on such Loan and (ii) in the case of all other
obligations, 200 basis points in excess of the Base Rate which would otherwise
be applicable at the time.
Default Right: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
Delinquency Interest: shall have the meaning set forth in Section 15.4.
Delinquent Amount: shall have the meaning set forth in Section 15.4.
Delinquent Syndication Party: shall have the meaning set forth in Section 15.4.
Departing Lender: means each lender under the Existing Credit Agreement that has
indicated to the Administrative Agent in writing that it shall cease to be a
party to the Existing Credit Agreement to which it is a party on the Closing
Date.
Depreciation: means the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.
Designated Persons: means a person or entity (a) listed in the annex to any
Executive Order, (b) named as a “Specifically Designed National and Blocked
Person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list
or (c) that is otherwise the subject of any Sanctions Laws and Regulations.
Dollars: means dollars in lawful currency of the United States.
EEA Financial Institution: means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


6

--------------------------------------------------------------------------------




EEA Resolution Authority: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assignee: means any Person that meets the requirements to be an
assignee under Section 15.27.2(c), (e) and (f) (subject to such consents, if
any, as may be required under Section 15.27.2(c)).
Environmental Laws: means any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.
Environmental Regulations: shall have the meaning set forth in the definition of
Hazardous Substances.
ERISA: shall have the meaning set forth in Section 9.10.
ERISA Affiliate: means any corporation or trade or business which is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the Code) as Borrower or is under common control (within the meaning of
Section 414(c) of the Code) with Borrower, provided, however, that for purposes
of provisions herein concerning minimum funding obligations (imposed under
Section 412 of the Code or Section 302 of ERISA), the term “ERISA Affiliate”
shall also include any entity required to be aggregated with Borrower under
Section 414(m) or 414(o) of the Code.
EU Bail-In Legislation Schedule: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Event of Default: shall have the meaning set forth in Section 14.1.
Excluded Taxes: means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Syndication Party, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Syndication Party,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Syndication Party with respect to an applicable interest in a Loan or
5-Year Commitment pursuant to a law in effect on the date on which (i) such
Syndication Party acquires such interest in the Loan or 5-Year Commitment (other
than pursuant to an assignment request by Borrower under Section 15.32) or (ii)
such Syndication Party changes its lending office, except in each case to the
extent that amounts with respect to such Taxes were payable either to such
Syndication Party’s assignor immediately before such Syndication Party became a
party hereto or to such Syndication Party immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 15.31 and (d) any withholding Taxes imposed under FATCA.
Executive Order: shall have the meaning set forth in the definition of Sanctions
Laws and Regulations.
Existing Credit Agreement: shall have the meaning set forth in the preamble.
Existing Term Loan Credit Agreement: means that certain 2015 Credit Agreement
(10 Year Term Loan) dated as of September 4, 2015 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended, supplemented or otherwise modified from
time to time.
Extended Duration LC: shall have the meaning set forth in Section 4.4.
Fair Market Value: shall have the meaning set forth in Section 12.3.
Farm Credit System Institution: means any Farm Credit Bank, any Federal land
bank association, any production credit association, the banks for cooperatives,
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.
FATCA: means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to


7

--------------------------------------------------------------------------------




Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
Federal Funds Effective Rate: means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time), as
published on the next succeeding Banking Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Banking Day,
the average of the quotations for the day of such transactions received by
CoBank, from three federal funds brokers of recognized standing selected by it.
Fiscal Quarter: means each three (3) month period beginning on the first day of
each of the following months: September, December, March and June.
Fiscal Year: means a year commencing on September 1 and ending on August 31.
Fronting Exposure: means, at any time there is a Defaulting Syndication Party,
(a) with respect to the Letter of Credit Bank, such Defaulting Syndication
Party’s Applicable Percentage of the outstanding Letter of Credit Exposure with
respect to Letters of Credit issued by the Letter of Credit Bank other than the
Letter of Credit Exposure as to which such Defaulting Syndication Party’s
participation obligation has been reallocated to other Syndication Parties or
cash collateralized in accordance with the terms hereof, and (b) with respect to
the Overnight Lender, such Defaulting Syndication Party’s Applicable Percentage
of outstanding Overnight Advances made by the Overnight Lender other than
Overnight Advances as to which such Defaulting Syndication Party’s participation
obligation has been reallocated to other Syndication Parties.
Fund: means any Person (other than a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person)) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.
Funded Debt: means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person and all obligations to reimburse the Letter of Credit
Bank or any Syndication Party or any letter of credit issuer or other credit
provider (or related risk-participating lender) with respect to all Letters of
Credit or other letters of credit which support long-term debt, with expiration
dates in excess of one-year from the date of issuance thereof, and (d) any
Guarantee of such Person with respect to Funded Debt of another Person.
For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would not be classified
as Funded Debt, (y) borrowings used for working capital purposes outstanding for
one year or longer would be classified as Funded Debt and (z) current maturities
of long-term debt would be classified as Funded Debt.
Funding Losses: shall have the meaning set forth in Section 6.7.
Funding Loss Notice: shall have the meaning set forth in Section 6.7.
Funding Share: means the amount of any Advance which each Syndication Party is
required to fund, which shall be determined as follows: (a) subject to the
limitations set forth in Section 2.1.1, for a 5-Year Advance (excluding
Overnight Advances), the amount of such 5-Year Advance multiplied by such
Syndication Party’s Applicable Percentage as of the date of the 5-Year Funding
Notice for, but without giving effect to, such 5-Year Advance; (b) for an
Advance under a Bid won by such Syndication Party, the amount of such Bid; and
(c) for an Overnight Advance or a risk participation therein, the amount
determined as provided in Section 3.9 hereof.
Funding Source: shall have the meaning set forth in Section 2.9.
GAAP: means generally accepted accounting principles in the United States of
America, as in effect from time to time.
Good Faith Contest: means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established


8

--------------------------------------------------------------------------------




with respect to the contested item if and to the extent required in accordance
with GAAP, (c) during the period of such contest, the enforcement of any
contested item is effectively stayed, and (d) the failure to pay or comply with
the contested item could not reasonably be expected to result in a Material
Adverse Effect.
Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
Guarantee: means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof. In any computation of the Debt or other liabilities of the
obligor under any Guarantee, the Debt or other obligations that are the subject
of such Guarantee shall be assumed to be direct obligations of such obligor.
Hazardous Substances: means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.
Holdout Lender: shall have the meaning set forth in Section 15.32.
Indemnified Agency Parties: shall have the meaning set forth in Section 15.19.
Indemnified Parties: shall have the meaning set forth in Section 13.1.
Indemnified Taxes: means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
Individual 5-Year Commitment: means with respect to any Syndication Party the
amount shown as its Individual 5-Year Commitment on Schedule 1 hereto, subject
to adjustment pursuant to Section 15.4 or in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 15.27 hereof, or a
reduction in the 5-Year Commitment in accordance with Section 2.8 hereof, or, if
applicable to such Syndication Party, an increase in its Individual 5-Year
Commitment in accordance with Section 2.9 hereof.
Individual 5-Year Lending Capacity: means with respect to any Syndication Party
the amount at any time of its Individual 5-Year Commitment, less its Individual
Outstanding 5-Year Obligations.
Individual Outstanding 5-Year Obligations: means with respect to any Syndication
Party the total at any time, without duplication, and subject to Section 15.4,
of (a) the aggregate outstanding principal amount of all 5-Year Advances
(excluding Overnight Advances, in the case of the Overnight Lender, but
including risk participations in Overnight Advances pursuant to Section 3.9)
made by such Syndication Party, (b) the aggregate outstanding principal amount
of all Bid Advances made by such Syndication Party, (c) such Syndication Party’s
risk participation interest in the undrawn face amount of all outstanding
Letters of Credit; (d) all of such Syndication Party’s Committed 5-Year
Advances; and (e) all of such Syndication Party’s Committed Bid Advances.
Intellectual Property: shall have the meaning set forth in Section 9.18.
Investment: means, with respect to any Person, (a) any loan or advance by such
Person to any other Person, (b) the purchase or other acquisition by such Person
of any capital stock, obligations or securities of, or any capital contribution
to, or investment in, or the acquisition by such Person of all or substantially
all of the assets of, or any interest in, any other Person, (c) any performance
or standby letter of credit where (i) that Person has the reimbursement
obligation to the issuer, and (ii) the proceeds of such letter of credit are to
be used for the benefit of any other Person, (d) the agreement by such Person to
make funds available for the benefit of another Person to either


9

--------------------------------------------------------------------------------




cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any assets, goods or services not in the ordinary course of business, or
(h) an agreement to maintain or cause such Person to maintain a minimum working
capital or net worth or otherwise to assure the creditors of any Person against
loss.
Issuance Fee: means, with respect to each Letter of Credit, the greater of (a)
$2,500.00; or (b) the face amount of such Letter of Credit multiplied by 20
basis points.
LC Commitment: means $200,000,000.00.
LC Request: shall have the meaning set forth in Subsection 4.1.1.
LC Separation Arrangements: shall have the meaning set forth in Section 4.4.
Letter of Credit: means a letter of credit issued by the Letter of Credit Bank
pursuant to the provisions of Sections 4.1 and 4.2 hereof and shall include all
Closing Date Letters of Credit.
Letter of Credit Bank: means CoBank.
Letter of Credit Exposure: means at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time and (b) the
aggregate amount of all payments or disbursements made by the Letter of Credit
Bank that have not yet been reimbursed by or on behalf of Borrower at such time.
Letter of Credit Fee: for any Fiscal Quarter of Borrower shall be an amount
equal to the 5-Year Margin for LIBO Rate Loans in effect (a) multiplied by the
undrawn face amount of each Letter of Credit for each day during such Fiscal
Quarter, (b) divided by 360.
LIBO Rate: means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower equal to the rate determined by the Administrative Agent to
be the London interbank offered rate for deposits (for delivery on the first day
of such period) as reported by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market), determined as of
approximately 11:00 A.M. (London time), two (2) Banking Days prior to the
commencement of such LIBO Rate Period, rounded up to the next 1/100th of 1% per
annum, plus (ii) the 5-Year Margin for LIBO Rate Loans or (b) with respect to
the determination of the Base Rate, the per annum rate for a LIBO Rate Period of
one (1) month equal to the rate determined by the Administrative Agent to be the
London interbank offered rate for deposits (for delivery on the first day of
such period) as reported by Bloomberg Information Services (or on any successor
or substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time, for the purpose of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market), determined as of approximately
11:00 A.M. (London time), two (2) Banking Days prior to the commencement of such
LIBO Rate Period, in each case, with the LIBO Rate (not including the 5-Year
Margin for LIBO Rate Loans) divided by a percentage equal to 100% minus the
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable on
such date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that in the event the
Administrative Agent is not able to determine the LIBO Rate using the
methodology as set forth in each of clause (a) and (b) above, subject to Section
5.2.4, the Administrative Agent shall notify Borrower and the Administrative
Agent and Borrower will agree upon a substitute basis for obtaining such
quotations. At no time shall the LIBO Rate as set forth in clauses (a)(i) and
(b) above be deemed to be below 0%. Notwithstanding the foregoing, unless
otherwise specified in any amendment to this Credit Agreement entered into in
accordance with Section 5.2.4 in the event that a LIBO Replacement Rate with
respect to the LIBO Rate is implemented, then all references herein to the LIBO
Rate shall be deemed references to such LIBO Replacement Rate (including the
corresponding rate that would apply to any determination of the Base Rate).
LIBO Rate Loan: shall have the meaning set forth in Subsection 5.1.2.
LIBO Rate Period: shall have the meaning set forth in Subsection 5.1.2.
LIBO Replacement Rate: has the meaning specified in Section 5.2.4.


10

--------------------------------------------------------------------------------




Licensing Laws: shall have the meaning set forth in Section 9.4.
Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset,
and including, in the case of capital stock, any stockholder agreements, voting
trust agreements and all similar arrangements).
Loan Documents: means this Credit Agreement, the Letters of Credit and the
Notes.
Loans: means, collectively, all Bid Advances, all Base Rate Loans, all LIBO Rate
Loans, and all Overnight Advances outstanding at any time.
Material Adverse Effect: means a material adverse effect on (a) the financial
condition, results of operation, business or property of Borrower, or of
Borrower and its Subsidiaries taken as a whole; or (b) the ability of Borrower
to perform its obligations under this Credit Agreement and the other Loan
Documents; or (c) the ability of the Administrative Agent or the Syndication
Parties to enforce their rights and remedies against Borrower under the Loan
Documents.
Material Agreements: means all agreements of Borrower or any of its
Subsidiaries, the termination or breach of which, based upon Borrower’s
knowledge as of the date of making any representation with respect thereto,
would have a Material Adverse Effect.
Material Debt Agreements: means as to Borrower and any of its Subsidiaries, (a)
its private placement debt offerings, the Existing Term Loan Credit Agreement,
the Pre-Export Credit Agreement, including any agreement entered into in
connection therewith including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof in each case to
the extent such financings create or evidence indebtedness for borrowed money in
a principal amount outstanding or available for borrowing (whether or not
committed) equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment) and (b) any other agreement or
series of agreements creating or evidencing Debt the termination or breach of
which could reasonably be expected to have a Material Adverse Effect (which, in
the case of agreements relating to Funded Debt means any indebtedness with a
principal amount outstanding or available for borrowing (whether or not
committed) equal to or exceeding $100,000,000 (or the equivalent of such amount
in the relevant currency of payment, determined, as of the date of the closing
of such facility based on the exchange rate of such other currency));
provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of only Section 16.25(c), such credit
agreement shall not constitute a Material Debt Agreement.
Maximum Commitment Increase Amount: means $700,000,000 minus the principal
amount of any Commitment Increase implemented pursuant to Section 2.9.
Multiemployer Plan: means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.
Non-Defaulting Syndication Party: means any Syndication Party that is not a
Defaulting Syndication Party.
Non-US Lender: means a Syndication Party that is not a U.S. Person.
Note or Notes: means the 5-Year Facility Notes, and all amendments, renewals,
substitutions and extensions thereof.
OFAC: shall have the meaning set forth in the definition of Sanctions Laws and
Regulations.
Operating Lease: means any lease of property (whether real, personal or mixed)
by a Person under which such Person is lessee, other than a Capital Lease.
Other Connection Taxes: means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
Other Taxes: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan


11

--------------------------------------------------------------------------------




Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
15.32).
Overnight Advance: shall have the meaning set forth in Section 3.9.
Overnight Advance Request: shall have the meaning set forth in Section 3.9.
Overnight Funding Commitment: means $200,000,000.00.
Overnight Lender: means CoBank.
Overnight Maturity Date: shall have the meaning set forth in Section 3.9.
Overnight Rate: shall have the meaning set forth in Section 3.9.
Participant: has the meaning specified in Section 15.27.
Participant Register: has the meaning specified in Section 15.27.
Payment Account: shall have the meaning set forth in Section 15.11.
Payment Distribution: shall have the meaning set forth in Section 15.11.
PBGC: shall have the meaning set forth in Section 9.10.
Permitted Encumbrance: shall have the meaning set forth in Section 12.3.
Permitted Inventory and Repo Finance Transaction: means one or more purchase and
sale or financing transactions entered into from time to time in the ordinary
course of business where the Borrower or any of its Subsidiaries sells (or
procures the sale of) Commodities to a financier or other commercial
counterparty who agrees to sell (or procure the sale of) the same or equivalent
Commodities or grants the Borrower or such Subsidiary a right to repurchase the
same or equivalent Commodities; provided that (a) such transactions do not
provide, directly or indirectly, for recourse against the seller of such
Commodities (or against any of such seller’s Affiliates) by way of a guaranty or
any other support arrangement, other than such limited recourse as is reasonable
given market standards for transactions of a similar type, including without
limitation recourse in the form of a repurchase obligation in the case of a
breach of a representation and warranty with respect to the sale of one or more
particular Commodities; and (b) the aggregate attributed principal amount of
such transactions at any one time outstanding shall not exceed an amount equal
to the sum of (i) five percent (5%) of Consolidated Net Worth, determined as of
the last day of Borrower’s most recently ended fiscal year for which financial
statements have been provided pursuant to Section 11.2.1, and (ii) such
additional amount as can be incurred under Section 12.1 (assuming, for purposes
hereof, that such transactions constitute Priority Debt).
Person(s): means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof), or other entity.
Plan: means any plan, agreement, arrangement or commitment which is an employee
benefit plan, as defined in Section 3(3) of ERISA, maintained by Borrower or any
Subsidiary or any ERISA Affiliate or with respect to which Borrower or any
Subsidiary or any ERISA Affiliate at any relevant time has any liability or
obligation to contribute.
Platform: shall have the meaning set forth in Subsection 16.16.2.
Potential Default: means any event, other than an event described in Section
14.1(a) hereof, which with the giving of notice or lapse of time, or both, would
become an Event of Default.
Pre-Export Credit Agreement: means the Pre-Export Credit Agreement dated as of
September 24, 2013 (as amended, restated, supplemented or otherwise modified) by
and among CHS Agronegocio Industria e Comercio Ltda., as borrower, CHS Inc., as
guarantor, Credit Agricole Corporate and Investment Bank, as administrative
agent and the syndication parties party thereto from time to time.
Prime Rate: means a rate of interest per annum equal to the “prime lending rate”
as published from time to time in the “Money Rates” section of The Wall Street
Journal, or if more than one rate is published as the prime lending rate, then
the highest of such rates (each change in the Prime Rate to be effective as of
the date of publication in The Wall Street Journal of a “prime lending rate”
that is different from that published on the preceding Banking Day), or if The
Wall Street Journal shall cease publication or cease publishing the “prime
lending rate” on a regular basis, such other reasonably comparable index or
source to use as the basis for the Prime Rate as is acceptable to the
Administrative Agent in its reasonable discretion.
Priority Debt: means, at any time, without duplication, the sum of (a) all then
outstanding Debt of Borrower or any Consolidated Subsidiary secured by any Lien
on any property of Borrower or any Consolidated Subsidiary (other than Debt
secured only by Liens permitted under Section 12.3(a) through (k)), plus (b) all
Funded


12

--------------------------------------------------------------------------------




Debt of the Consolidated Subsidiaries of Borrower, plus (c) all Debt (other than
Funded Debt) of the Consolidated Subsidiaries of Borrower in the aggregate in
excess of an amount equal to eight percent (8%) of Consolidated Net Worth in the
aggregate, determined as of the last day of Borrower’s most recently ended
fiscal year for which financial statements have been provided pursuant to
Section 11.2.1; provided that (i) any CHS Capital Debt in an aggregate amount
not to exceed $1,000,000,000 secured only by any Lien on any CHS Capital Loan
Asset will not be deemed to constitute Priority Debt and (ii) obligations under
Permitted Inventory and Repo Finance Transactions in an aggregate attributed
principal amount up to five percent (5%) of Consolidated Net Worth, determined
as of the last day of Borrower’s most recently ended fiscal year for which
financial statements have been provided pursuant to Section 11.2.1, at any one
time outstanding secured only by the assets subject to such Permitted Inventory
and Repo Finance Transactions will not be deemed to constitute Priority Debt.
Prohibited Transaction: means any transaction prohibited under Section 406 of
ERISA or Section 4975 of the Code.
QFC: has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Recipient: means (a) the Administrative Agent, (b) any Syndication Party or
(c) any Letter of Credit Bank, as applicable.
Register: has the meaning specified in Section 15.27.
Related Parties: means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
Replacement Lender: shall have the meaning set forth in Section 15.32.
Reportable Event: means any of the events set forth in Section 4043(b) of ERISA
or in the regulations thereunder.
Requested 5-Year Advance: means the amount of the 5-Year Advance requested by
Borrower in any 5-Year Borrowing Notice.
Required Lenders: means Syndication Parties (including Voting Participants)
whose aggregate Individual 5-Year Commitments (or if all Individual 5-Year
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Loans) constitute more than fifty percent (50.0%) of the
5-Year Commitment. Pursuant to Section 15.28 hereof, Voting Participants shall,
under the circumstances set forth therein, be entitled to voting rights and to
be included in determining whether certain action is being taken by the Required
Lenders. The determination of Required Lenders shall be adjusted pursuant to
Section 15.4 in the case of a Delinquent Syndication Party and pursuant to
Section 15.30 in the case of a Defaulting Syndication Party.
Required License: shall have the meaning set forth in Section 9.9.
Sanctioned Country: shall have the meaning set forth in Section 9.24.
Sanctioned Person: shall have the meaning set forth in Section 9.24.
Sanctions Laws and Regulations: means (a) any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including the USA PATRIOT Act, (b) any
economic or trade sanctions or restrictive measures enacted, administered,
imposed or enforced by any executive order (an “Executive Order”) or by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”) or the U.S.
Department of State and (c) any economic or trade sanctions or restrictive
measures enacted, administered, imposed or enforced by the United Nations
Security Council, European Union or the United Kingdom.
Significant Subsidiary: means any Subsidiary that would be a “significant
subsidiary” of Borrower within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933, or any group of Subsidiaries that together
would constitute a Significant Subsidiary.
Subsidiary: means with respect to any Person: (a) any corporation in which such
Person, directly or indirectly, (i) owns more than fifty percent (50%) of the
outstanding stock thereof, or (ii) has the power under ordinary circumstances to
elect at least a majority of the directors thereof, or (b) any partnership,
association, joint venture, limited liability company, or other unincorporated
organization or entity, with respect to which such Person, (i) directly or
indirectly owns more than fifty percent (50%) of the equity interest thereof, or
(ii) directly or indirectly owns an equity interest in an amount sufficient to
control the management thereof. All of Borrower’s Subsidiaries owned as of the
Closing Date are set forth on Exhibit 1C hereto.
Successor Agent: means such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 15.22 of
this Credit Agreement.


13

--------------------------------------------------------------------------------




Syndication Interest: shall have the meaning set forth in Section 15.1.
Syndication Parties: means those entities listed on Schedule 1 hereto as having
an Individual 5-Year Commitment, the Overnight Lender (in the case of Overnight
Advances), and such Persons as shall from time to time execute (a) an Assignment
and Assumption signifying their election to purchase all or a portion of the
Syndication Interest of any Syndication Party, in accordance with Section 15.27
hereof, and to become a Syndication Party hereunder; or (b) an Adoption
Agreement substantially in the form of Exhibit 2.9 hereto in connection with any
Commitment Increase as provided in Section 2.9 hereof.
Syndication Party Advance Date: shall have the meaning set forth in Section
15.2.
Taxes: means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
United States and U.S.: mean the United States of America.
USA PATRIOT Act: means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
U.S. Person: means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate: has the meaning specified in Section 15.31.
Voting Interest: shall mean membership or other ownership interests in Borrower
whose holders are entitled under ordinary circumstances to vote for the election
of the directors of Borrower or persons performing similar functions
(irrespective of whether at the time membership or other ownership interests of
any other class or classes shall have or might have voting power by reasoning of
the happening of any contingency).
Voting Participant: shall have the meaning set forth in Section 15.28.
Wholly Owned: means, at any time with respect to any Subsidiary, that one
hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of such Subsidiary are owned by any one
or more of Borrower and Borrower’s other Wholly Owned Subsidiaries at such time.
Wire Instructions: shall have the meaning set forth in Section 15.29.
Withholding Agent: means Borrower and the Administrative Agent.
Write-Down and Conversion Powers: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Article 2.

5-YEAR FACILITY
2.15-Year Facility Loan On the terms and conditions set forth in this Credit
Agreement, and (except in the case of a 5-Year Advance requested by the
Overnight Lender pursuant to Section 3.9 or a 5-Year Advance to be funded
pursuant to Section 4.2.4 or 4.4) so long as no Event of Default or Potential
Default has occurred (or if a Potential Default or an Event of Default has
occurred, it has been waived in writing by the Administrative Agent pursuant to
the provisions of Section 15.10 hereof), each of the Syndication Parties
severally agrees to advance funds under the 5-Year Facility (each a “5-Year
Advance”) upon receipt of a 5-Year Funding Notice from time to time during the
5-Year Availability Period, subject to the following limits:
2.1.1Individual Syndication Party 5-Year Commitment. No Syndication Party (other
than the Overnight Lender, which shall be permitted but not required to do so in
the case of Overnight Advances made in accordance with Section 3.9) shall be
required or permitted to make a 5-Year Advance which would exceed its Individual
5-Year Lending Capacity as in effect at the time of the Administrative Agent’s
receipt of the 5-Year Borrowing Notice requesting such 5-Year Advance.
2.1.2Individual Syndication Party 5-Year Pro Rata Share. No Syndication Party
(other than the Overnight Lender, which shall be permitted but not required to
do so in the case of Overnight Advances made in accordance with Section 3.9)
shall be required or permitted to fund a 5-Year Advance in excess of an amount
equal to its Applicable Percentage multiplied by the amount of the requested
5-Year Advance. Each Syndication Party agrees to fund its Applicable Percentage
of each 5-Year Advance.


14

--------------------------------------------------------------------------------




2.25-Year Commitment Borrower shall not be entitled to request a 5-Year Advance
in an amount which, when added to the aggregate Individual Outstanding 5-Year
Obligations of all Syndication Parties, would exceed the 5-Year Commitment.
2.35-Year Borrowing Notice Borrower shall give the Administrative Agent prior
written notice by telecopier or other electronic transmission (effective upon
receipt) of each request for a 5-Year Advance (other than an Overnight Advance,
which shall be subject to Section 3.9) (a) in the case of a Base Rate Loan, on
or before 11:00 A.M. (Central time) on the requested Banking Day of making such
Base Rate Loan, and (b) in the case of a LIBO Rate Loan, on or before 11:00 A.M.
(Central time) at least three (3) Banking Days prior to the date of making such
LIBO Rate Loan. Each notice must be in substantially the form of Exhibit 2.3
hereto (“5-Year Borrowing Notice”) and must specify (w) the amount of such
5-Year Advance (which must be a minimum of $10,000,000.00 and in incremental
multiples of $1,000,000.00), (x) the proposed date of making such 5-Year
Advance, (y) whether Borrower requests that the 5-Year Advance will bear
interest at (i) the Base Rate or (ii) the LIBO Rate, and (z) in the case of a
LIBO Rate Loan, the initial LIBO Rate Period applicable thereto. The
Administrative Agent shall, on or before 12:00 noon (Central time) of the same
Banking Day, notify each Syndication Party (“5-Year Funding Notice”) of its
receipt of each such 5-Year Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Central time) on the
date of a 5-Year Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, such Syndication Party’s Funding Share of such 5-Year Advance.
After the Administrative Agent’s receipt of such funds, but (if so received) not
later than 3:00 P.M. (Central time) on such Banking Day (or if not so received
by such time, promptly following receipt thereof), and upon fulfillment of the
applicable conditions set forth in Article 10 hereof, the Administrative Agent
will make such 5-Year Advance available to Borrower, in immediately available
funds, and will transmit such funds by wire transfer to Borrower’s Account. A
5-Year Advance may be requested by the Overnight Lender as provided in Section
3.9 hereof, by a written notice to the Administrative Agent generally complying
with the requirements set forth above for a 5-Year Borrowing Notice, provided
that such amount shall initially bear interest at the Base Rate, and such notice
may be provided on or before 11:00 A.M. (Central Time) on the day of making such
5-Year Advance (and such notice shall be deemed automatically given upon the
occurrence of a Potential Default or Event of Default under Section 14.1(e) or
upon the exercise of remedies provided in Section 14.3). Thereafter on or before
1:00 P.M. (Central Time) on the date of such 5-Year Advance the Administrative
Agent shall send out a 5-Year Funding Notice, each Syndication Party shall make
available to the Administrative Agent such Syndication Party’s Funding Share
thereof as provided above on or before 3:00 P.M. (Central Time) on such day, and
the Administrative Agent shall transmit such funds by wire transfer to the
Overnight Lender promptly thereafter. Each funding of a draw under a Letter of
Credit shall be deemed automatically to constitute notice to the Administrative
Agent of a 5-Year Advance in the amount of such draw initially bearing interest
at the Base Rate, and on or before 1:00 P.M. (Central time) on the date of such
draw (or on the following Banking Day, if such draw occurs after 1:00 P.M.
(Central time)) the Administrative Agent shall send out a 5-Year Funding Notice,
each Syndication Party shall make available to the Administrative Agent such
Syndication Party’s Funding Share thereof on or before 3:00 P.M. (Central time)
on such date, and the Administrative Agent shall transmit such funds by wire
transfer to (or as directed by) the Letter of Credit Bank.
2.4Promise to Pay; 5-Year Facility Promissory Notes Borrower promises to pay to
each Syndication Party, at the office of the Administrative Agent specified
pursuant to Subsection 16.4.2, or such other place as the Administrative Agent
shall direct in writing, an amount equal to (a) the outstanding amount of (i)
5-Year Advances (including Overnight Advances, if any) and (ii) Bid Advances, in
each case made by such Syndication Party; plus (b) any Bank Debt owing hereunder
to such Syndication Party; plus (c) interest as set forth herein, payable to
such Syndication Party for the account of its Applicable Lending Office. All
such amounts are to be payable in the manner and at the time set forth in this
Credit Agreement. At the request of any Syndication Party, made to the
Administrative Agent which shall then provide notice to Borrower, Borrower, in
order to further evidence its obligations to such Syndication Party as set forth
above in this Section 2.4, agrees to execute its promissory note in
substantially the form of Exhibit 2.4 hereto duly completed (and in each case,
for purposes of cancellation, Borrower shall receive any notes delivered to such
Syndication Party pursuant to the Existing Credit Agreement), in the stated
maximum principal amount equal to such Syndication Party’s Individual 5-Year
Commitment (and the Overnight Funding Commitment, in the case of the Overnight
Lender), dated the date of this Credit Agreement, payable to such Syndication
Party for the account of its Applicable Lending Office, and maturing as to
principal on the 5-Year Maturity Date (or the Overnight Maturity Date, in the
case of Overnight Advances) (each a “5-Year Facility Note” and collectively, the
“5-Year Facility Notes”).


15

--------------------------------------------------------------------------------




2.5Syndication Party Records Each Syndication Party shall record on its books
and records the amount of each 5-Year Advance, the rate and interest period
applicable thereto, all payments of principal and interest, and the principal
balance from time to time outstanding. The Syndication Party’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error. Notwithstanding the foregoing, Borrower will
never be required to pay as principal more than the principal amount of the
5-Year Advances, Bid Advances and Overnight Advances funded by such Syndication
Party.
2.6Use of Proceeds The proceeds of the 5-Year Advances will be used by Borrower
(a) to fund working capital requirements, (b) for general corporate purposes,
including funding capital expenditures, (c) to support the issuance of letters
of credit, and (d) to pay off Overnight Advances (at the request of either
Borrower or the Overnight Lender), and Borrower agrees not to request or use
such proceeds for any other purpose. Borrower will not, directly or indirectly,
use any part of such proceeds for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock.
2.7Syndication Party Funding Failure The failure of any Syndication Party to
fund its Funding Share of any requested 5-Year Advance or risk participation to
be made by it on the date specified for such Advance shall not relieve any other
Syndication Party of its obligation (if any) to fund its Funding Share of any
Advance or risk participation on such date, but no Syndication Party shall be
responsible for the failure of any other Syndication Party to make any Advance
or risk participation to be made by such other Syndication Party.
2.8Reduction of 5-Year Commitment Borrower may, by written telecopier or
electronic transmission notice to the Administrative Agent on or before 10:00
A.M. (Central time) on any Banking Day, irrevocably reduce the 5-Year
Commitment; provided that (a) such reduction must be a minimum of $50,000,000.00
and in increments of $1,000,000.00 and (b) Borrower must simultaneously make any
principal payment necessary (along with any applicable Funding Losses on account
of such principal payment) so that (i) the aggregate amount of the Individual
Outstanding 5-Year Obligations of all Syndication Parties does not exceed the
reduced 5-Year Commitment on the date of such reduction, and (ii) the Individual
Outstanding 5-Year Obligations owing to any Syndication Party do not exceed the
Individual 5-Year Commitment of that Syndication Party (after reduction thereof
in accordance with the following sentence). In the event the 5-Year Commitment
is reduced as provided in the preceding sentence, then the Individual 5-Year
Commitment of each Syndication Party shall be reduced in the same proportion as
the Individual 5-Year Commitment of such Syndication Party bears to the 5-Year
Commitment before such reduction.
2.9Increase of 5-Year Commitment Borrower shall have the right to increase the
5-Year Commitment (“Commitment Increase”) from time to time by an aggregate
amount over the life of this Credit Agreement not to exceed the Maximum
Commitment Increase Amount; provided that each of the following conditions has
been satisfied: (a) no Event of Default or Potential Default has occurred (or if
a Potential Default or an Event of Default has occurred, it has been waived in
writing by the Administrative Agent pursuant to the provisions of Section 15.10
hereof); (b) Borrower has submitted to the Administrative Agent a written
request for such Commitment Increase, specifying (i) the aggregate dollar amount
thereof, which shall be a minimum of $50,000,000.00 and in increments of
$1,000,000.00, (ii) the name of one or more financial institutions or Farm
Credit System Institutions (which, in any case, may be an existing Syndication
Party hereunder, it being understood that any such existing Syndication Party,
if requested to participate, shall be entitled to agree or decline to
participate) that has committed to provide funding of the Commitment Increase
pursuant to the terms of, and as a Syndication Party under, this Credit
Agreement (each a “Funding Source”), and (iii) the amount of the Commitment
Increase which each such Funding Source has committed to provide, which must be
a minimum of $10,000,000.00 and in increments of $1,000,000.00; (c) each Funding
Source has, unless it is at such time a Syndication Party hereunder, executed an
agreement in the form of Exhibit 2.9 hereto (“Adoption Agreement”); (d) the
Administrative Agent has approved each Funding Source as a Syndication Party
hereunder (unless such Funding Source is already a Syndication Party), which
approval shall not be unreasonably withheld; (e) each Funding Source has
remitted to the Administrative Agent, by wire transfer in accordance with the
Wire Instructions, the amount directed by the Administrative Agent so that such
Funding Source will have funded its share (based on such Funding Source’s
Applicable Percentage as recalculated as provided in clause (w) below in this
Section 2.9) of all outstanding Advances other than Bid Advances and Overnight
Advances, to the extent not previously funded by such Funding Source; and (f)
Borrower has, if requested by such Funding Source(s), executed such additional
5-Year Facility Notes payable to such Funding Source(s) and in such amounts, as
the Administrative Agent shall require to reflect the Commitment Increase. Upon
the satisfaction of each of the foregoing conditions, (v) the 5-Year Commitment
shall be automatically increased by the amount of the Commitment Increase; (w)
the Applicable Percentage of each


16

--------------------------------------------------------------------------------




of the Syndication Parties, including the Funding Source(s) and, if such Funding
Source is an existing Syndication Party, the Individual 5-Year Commitment of
such existing Syndication Party, shall be recalculated by the Administrative
Agent to reflect the amount of the Commitment Increase which each such Funding
Source has committed to provide, and the amount of the Commitment Increase; (x)
the Funding Source(s) shall be allocated a share of all existing 5-Year
Advances, other than Bid Advances and Overnight Advances, and any such amounts
remitted pursuant to clause (e) above shall be allocated among, and paid over
to, those Persons who were Syndication Parties prior to the Commitment Increase,
based on their Applicable Percentages as they existed prior to the Commitment
Increase, to reflect a reduction in their share of outstanding 5-Year Advances
(other than Bid Advances and Overnight Advances); (y) to the extent that any
Syndication Party is entitled to recover Funding Losses on account of having
been allocated any portion of the amounts remitted pursuant to clause (e) above,
Borrower shall pay to the Administrative Agent the amount of such Funding Losses
which the Administrative Agent shall then forward to such Syndication Party; and
(z) the Administrative Agent shall revise Schedule 1 to reflect the Commitment
Increase.
2.10Prepayment If at any time the aggregate principal amount of all the Advances
plus the undrawn face amount of all Letters of Credit outstanding exceeds the
5-Year Commitment at such time, then Borrower shall immediately pay to the
Administrative Agent for the accounts of the applicable Syndication Parties the
amount of such excess.
2.11Extension of Maturity Date
a.Not more than 75 days and not less than 20 days prior to each annual
anniversary of the Closing Date, Borrower may, in each case, request in writing
that the Syndication Parties extend the then current 5-Year Maturity Date for an
additional one year (and the Administrative Agent shall promptly give the
Syndication Parties notice of any such request); provided, however, that the
5-Year Maturity Date may be extended under this Section 2.11 no more than two
(2) times in the aggregate. Each Syndication Party shall provide the
Administrative Agent, not more than 15 days subsequent to any such request by
Borrower, with written notice regarding whether it agrees to extend the then
current 5-Year Maturity Date. Each decision by a Syndication Party shall be in
its sole discretion and failure by a Syndication Party to give timely written
notice hereunder shall be deemed a decision by such Syndication Party not to
extend the 5-Year Maturity Date. If all of the Syndication Parties timely agree
in writing to extend the 5-Year Maturity Date, then the 5-Year Maturity Date
shall be extended for an additional one year pursuant to a duly executed written
amendment to this Credit Agreement.
b.If any Syndication Party fails to agree to extend the 5-Year Maturity Date (a
“Refusing Syndication Party”), then Borrower may, on or before the applicable
anniversary date, request, at its own discretion and its own expense, any of the
Refusing Syndication Parties (and each Refusing Syndication Party shall be
required to transfer and assign upon such request) to transfer and assign in
whole (but not in part), without recourse (in accordance with and subject to the
terms of Section 15.27) all of its Syndication Interest under this Credit
Agreement to an assignee that would be eligible pursuant to Section 15.27 (which
may be one or more existing Syndication Parties if any existing Syndication
Party accepts such assignment); provided that (A) such assignment or assignments
shall not conflict with any law, rule, regulation or order of any court or other
Governmental Authority, (B) Borrower or such assignee or assignees shall pay to
the Refusing Syndication Parties in immediately available funds the principal of
and interest accrued to the date of such payment on the portion of the Loans
hereunder held by such Refusing Syndication Parties and all other amounts owed
to such Refusing Syndication Parties hereunder, as well as any transfer fee
owing to the Administrative Agent under Section 15.27 and (C) such transfer and
assignment must occur on or prior to the applicable anniversary date.
c.If there exists any Refusing Syndication Party, and such Refusing Syndication
Party is not required by Borrower to transfer and assign its interests prior to
the applicable anniversary date as set forth in subsection 2.11.2 above, then
Borrower may, on or before the applicable anniversary date, notify the
Administrative Agent in writing that it wishes to (and all Syndication Parties
who are not Refusing Syndication Parties (each, a “Consenting Syndication
Party”) shall agree to) extend the 5-Year Maturity Date with Individual 5-Year
Commitments (for such additional year) equal to the 5-Year Commitments of such
Consenting Syndication Parties for such additional year.
d.If Borrower opts to extend the 5-Year Maturity Date pursuant to subsection
2.11.3 above, then Borrower shall, on the 5-Year Maturity Date in effect
immediately prior to such extension, pay to the Refusing Syndication Parties in
immediately available funds the principal of and interest accrued on the portion
of the Loans hereunder held by the Refusing Syndication Parties, as well as all
other amounts due and payable to the Refusing Syndication Parties (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by the
Syndication Party to fund its LIBO Rate Loans), on such


17

--------------------------------------------------------------------------------




date. Upon such payment, (i) the 5-Year Commitments of each such Refusing
Syndication Party shall terminate, (ii) each such Refusing Syndication Party
shall cease to be a Syndication Party hereunder and (iii) the 5-year Commitment
shall be reduced by an amount equal to the aggregate Individual 5-Year
Commitments of each such Refusing Syndication Party.
Article 3.

BID RATE FACILITY; OVERNIGHT FACILITY
3.15-Year Facility Bid Rate Loans Subject to the terms and conditions of this
Credit Agreement, including the procedures set forth in Article 3 hereof, each
Syndication Party may in its sole discretion make Advances (each Advance made by
a Syndication Party pursuant to this Section 3.1 a “Bid Advance” and the total
of such Advances made by the Syndication Parties the “Bid Rate Loans”) to
Borrower from time to time during the 5-Year Availability Period, provided that:
3.1.1Individual 5-Year Commitment. No Syndication Party shall be permitted to
make a Bid Advance under the 5-Year Facility which, when added to its aggregate
Individual Outstanding 5-Year Obligations, would exceed such Syndication Party’s
Individual 5-Year Commitment.
3.1.25-Year Commitment. Borrower may not make a Bid Request in an amount which,
when added to the aggregate Individual Outstanding 5-Year Obligations of all
Syndication Parties, would exceed the 5-Year Commitment.
3.1.3Amounts. Each Bid Request shall be in an amount at least equal to five
million dollars ($5,000,000) and in integral multiples of one million dollars
($1,000,000), and each Bid shall be in an amount at least equal to one million
dollars ($1,000,000) or the amount remaining under the Individual 5-Year
Commitment of the Syndication Party submitting such Bid, if less. Each Bid
Advance made by a Syndication Party will be in the amount of its Bids, or
portions thereof, under the 5-Year Facility that are accepted by Borrower in
accordance with Section 3.4 hereof.
3.2Bid Request No more frequently than once each Banking Day, Borrower may
request offers from all Syndication Parties which have an Individual 5-Year
Commitment, acting severally and not jointly, to make Bid Advances by giving the
Bid Agent notice by telecopier or electronic transmission (effective upon
receipt), substantially in the form of Exhibit 3.2 hereto (“Bid Request”) on or
before 9:00 A.M. (Central time) on the Banking Day the proposed Bid Rate Loan is
to be made. By 9:30 A.M. (Central time) of the same Banking Day, the Bid Agent
shall, by telecopier or electronic transmission, send to all of the Syndication
Parties eligible to receive a Bid Request a copy of such Bid Request. Each Bid
Request must specify (a) the total amount of such requested Bid Advances, (b)
the individual amount of each requested Bid Advance with a different proposed
Bid Maturity Date, (c) the proposed Banking Day of making such Bid Advance
(which shall be the same Banking Day on which the Bid is submitted), and (d) the
proposed maturity dates for such Bid Advances (each a “Bid Maturity Date”) which
must be Banking Days and which must not extend beyond the 5-Year Maturity Date.
Borrower may request offers to make more than one Bid Rate Loan (up to a maximum
of five (5) Bid Rate Loans in a single Bid Request), each with a different Bid
Maturity Date, in a single Bid Request.
3.3Bid Procedure Each Syndication Party with an Individual 5-Year Commitment
may, in its sole discretion, submit to the Bid Agent a written quote,
substantially in the form of Exhibit 3.3 hereto and signed by an authorized
signatory of such Syndication Party as determined by the Bid Agent in its sole
discretion (“Bid”), containing an offer or offers to make one or more Bid
Advances in a specified amount or amounts in response to such Bid Request (and
may elect to bid with respect to any or all Bid Advances with different Bid
Maturity Dates specified in the Bid Request); provided, however, each
Syndication Party is limited to one Bid submission per Bid Request (which may
cover more than one Bid Maturity Date) and a Syndication Party may not submit a
Bid in an amount in excess of such Syndication Party’s Individual 5-Year Lending
Capacity. A Bid may set forth offers for up to five (5) separate Bid Rates for
each of the applicable Bid Advances, provided that each Bid shall specify the
aggregate principal amount of Bid Advances for all Bid Maturity Dates that the
Syndication Party submitting such Bid is willing to make at the interest rate or
rates specified in such Bid (each a “Bid Rate”) pursuant to such Bid. Each Bid
by a Syndication Party (other than by the Bid Agent acting in its capacity as a
Syndication Party) must be submitted to the Bid Agent by telecopier or
electronic transmission not later than 10:15 A.M. (Central time) on the same
Banking Day. The Bid Agent, in its capacity as a Syndication Party, may submit
Bids; provided such Bids must be finalized not later than 10:00 A.M. (Central
time) on the same Banking Day. Each Bid shall be irrevocable. The Bid Agent
shall disregard a Bid if it (a) is not substantially in conformity with Exhibit
3.3 hereto, (b) contains qualifying or conditional language, (c) proposes terms
other than or in addition to those set forth in the applicable Bid Request, or
(d) arrives after the applicable time


18

--------------------------------------------------------------------------------




set forth in this Section 3.3. By 10:30 A.M. (Central time) on the same Banking
Day, the Bid Agent shall send copies of all Bids to Borrower by telecopier or
electronic transmission (“Bid Results Notice”). At no time shall the Bid Rate
specified in a Bid be deemed to be below 0%.
3.4Bid Acceptance Procedure Not later than 11:00 A.M. (Central time) on the same
Banking Day, Borrower shall provide to the Bid Agent by telecopier or electronic
transmission notice, in the form of Exhibit 3.4 hereto, of its acceptance or
rejection of each of the Bids submitted to Borrower by the Bid Results Notice
(“Bid Selection Notice”). In the case of each acceptance the Bid Selection
Notice shall specify the aggregate principal amount of Bid Advances for each of
the Bids that are accepted. Regardless of the amounts or interest rates bid by
any Syndication Party, Borrower may accept or decline any Bid in whole or in
part, provided that (a) the aggregate principal amount of Bid Advances accepted
may not exceed the applicable amount set forth in the related Bid Request, and
(b) Borrower may not accept any offer that fails to comply with this Article 3.
Bids not accepted by 11:00 A.M. (Central time) will be irrevocably deemed to
have been rejected by Borrower. No later than 12:00 noon (Central time) on the
same Banking Day, the Bid Agent shall send, by telecopier or electronic
transmission, a copy of such Bid Selection Notice to the Administrative Agent
and the Administrative Agent shall inform each Syndication Party which submitted
a Bid of the acceptance or rejection of such Bid and if accepted the terms
thereof.
3.5Bid Rate Loan Funding Not later than 1:00 P.M. (Central time) on the same
Banking Day, each Syndication Party that is to make one or more Bid Advances in
accordance with the Bid Selection Notice shall make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, an amount sufficient to fund such Bid Advances. After the
Administrative Agent’s receipt of such funds, but (if so received) not later
than 2:00 P.M. (Central time), and upon fulfillment of the applicable conditions
set forth in Article 10 hereof, the Administrative Agent will make the proceeds
of such Bid Advances available to Borrower, in immediately available funds, and
will transmit such funds by wire transfer to Borrower’s Account.
3.6Syndication Party Funding Failure In the event any Syndication Party fails to
make any requested Bid Advance to be made by it on the date specified for such
Advance, the Administrative Agent may, in its sole and absolute discretion and
in its role and capacity of the Administrative Agent, advance such funds to
Borrower on behalf of such Syndication Party, notwithstanding limitations, if
any, contained herein relating to the Administrative Agent in its role as a
Syndication Party, including its Individual 5-Year Commitment or Individual
5-Year Lending Capacity. In the event of the funding of any such Advance by the
Administrative Agent, the Syndication Party failing to fund such Advance will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.
3.7Bid Rate Loans - Bid Maturity Date Beyond Maturity Date Notwithstanding any
other provision in this Credit Agreement that may be construed to the contrary,
in the event that a Syndication Party, at its sole discretion, makes a Bid
Advance to Borrower with a Bid Maturity Date later than the 5-Year Maturity
Date; and (a) (i) the 5-Year Maturity Date is subsequently extended by amendment
to this Credit Agreement (pursuant to Section 2.11 hereof or otherwise); and
(ii) such Syndication Party does not renew its Individual 5-Year Commitment at a
level at least equal to the outstanding amount of such Bid Advance, then, in
such case, such outstanding amount will be due and payable by Borrower, and
accepted by such Syndication Party, on the 5-Year Maturity Date (as in effect
prior to such extension thereof) without any liability for Funding Losses on
such amount; or (b) the 5-Year Maturity Date is not subsequently extended by
amendment to this Credit Agreement, then, in each such case, such outstanding
amount will be repaid by Borrower in accordance with the terms of this Credit
Agreement (including provision for Funding Losses) and this Credit Agreement
will be deemed to continue in force for the limited purpose of facilitating such
payments.
3.8Failure to Implement Bid Process In the event the Bid Agent fails to hold an
auction pursuant to a proper Bid Request, the Administrative Agent may, in its
sole and absolute discretion and in its role and capacity of the Administrative
Agent, make an Advance to Borrower on behalf of all Syndication Parties in the
amount of each Bid Advance requested in such Bid Request to bear interest at the
then current Base Rate to be repaid out of proceeds of Bid Advances on the next
Banking Day, and in such event the Administrative Agent will cause the Bid Agent
to hold the auction for such Bid Advances the following Banking Day.
3.9    Overnight Advances In addition to Borrower’s right to request a 5-Year
Advance under Article 2 hereof or a Bid Advance under Section 3.2 hereof,
Borrower may, subject to the terms and conditions of this Section 3.9 and
Section 10.2 hereof, at any time before 2:00 P.M. (Central time) on a Banking
Day, request the Overnight Lender to make an Advance to Borrower under the
5-Year Facility on the same Banking Day (“Overnight Advance”) in accordance with
the provisions of this Section 3.9. Each Banking Day by 10:30 A.M. (Central
time) the Overnight Lender may notify Borrower of the interest rate (“Overnight
Rate”) that it will charge on all Overnight Advances


19

--------------------------------------------------------------------------------




made that Banking Day (provided that if the Overnight Lender does not so notify
Borrower, the Overnight Rate shall be equal to the Base Rate as in effect from
time to time). Borrower’s request for an Overnight Advance (“Overnight Advance
Request”) shall be made in writing by telecopier or electronic transmission,
must be directed to the Overnight Lender, and must specify the amount of such
Advance. If Borrower submits an Overnight Advance Request, the Overnight Lender
shall promptly, but not later than 3:00 P.M. (Central time) on the same Banking
Day, fund such Overnight Advance and advise the Administrative Agent in writing
of the amount and Overnight Rate of such Overnight Advance. Each Overnight
Advance shall bear interest at the applicable Overnight Rate and shall be
payable in full, including interest, on the earliest of: (a) the fifth day of
the next succeeding month following the date of the Advance, (b) one Banking Day
following demand for repayment by the Overnight Lender at its sole discretion or
(c) the 5-Year Maturity Date (the “Overnight Maturity Date”). Such payment may,
at Borrower’s discretion, and subject to the conditions of this Credit
Agreement, be made by an Advance under the 5-Year Facility. Overnight Advances
shall be made only by the Overnight Lender. Borrower’s entitlement to receive,
and the Overnight Lender’s obligation to fund, any Overnight Advance shall be
subject to the conditions and limitations set forth in Section 2.1 hereof and
applicable to 5-Year Advances generally and, in addition, (x) the aggregate
outstanding principal amount of all such Overnight Advances shall not at any
time exceed the Overnight Funding Commitment, and (y) the aggregate Individual
Outstanding 5-Year Obligations of all Syndication Parties (after giving effect
to such Overnight Advances and risk participations therein) shall not exceed the
5-Year Commitment. Immediately upon the making of an Overnight Advance in
accordance with the terms hereof, each Syndication Party (other than the
Overnight Lender) shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Overnight Lender a risk participation in such
Syndication Party’s Applicable Percentage of such Overnight Advance, which shall
be funded in accordance with this Section 3.9. Such obligation to risk
participate shall be absolute and unconditional irrespective of any setoff,
counterclaim, recoupment, defense or other right which such Syndication Party
may have. At the sole discretion of the Overnight Lender, any Overnight Advance
may be paid off at any time by a 5-Year Advance requested by the Overnight
Lender pursuant to Section 2.3. If for any reason such Overnight Advance cannot
be so paid off, each Syndication Party shall, at the request of the Overnight
Lender, promptly fund its risk participation in such Overnight Advance directly
to the Overnight Lender. The Overnight Lender may terminate or suspend its
commitment to make Overnight Advances at any time in its sole discretion upon
notice to Borrower and the Overnight Lender shall not be required to fund any
Overnight Advances unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Overnight Advance.
3.10    Overnight Advance Funding Failure In the event the Overnight Lender
fails to make any requested Overnight Advance to be made by it on the date
specified for such Advance, the Administrative Agent (in that capacity) may, in
its sole and absolute discretion and in its role and capacity of the
Administrative Agent, advance such funds to Borrower on behalf of such Overnight
Lender, notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 5-Year Commitment or Individual 5-Year Lending Capacity. In the event
of any such advance by the Administrative Agent, the Overnight Lender will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section. In the event of any failure by a Syndication Party to fund its
risk participation of an Overnight Advance in accordance with Section 3.9, such
Syndication Party will be treated as a Delinquent Syndication Party under
Section 15.4 hereof, and the Overnight Lender will be treated as a Contributing
Syndication Party under such Section.
Article 4.

LETTER OF CREDIT FACILITY
4.1    Letter of Credit Request On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent in accordance with the
provisions of Section 15.10 hereof), Borrower may request the issuance of one or
more documentary letters of credit or standby letters of credit as Letters of
Credit pursuant to the conditions and limitations set forth below.
4.1.1Request for Letter of Credit. Borrower may request issuance of a Letter of
Credit by providing, not later than 12:00 noon (Central time) on a Banking Day,
a written request therefor (“LC Request”) to the Administrative Agent and the
Letter of Credit Bank. The LC Request shall set forth (a) the face amount and
expiry date, (b) the beneficiary, (c) the terms thereof, and (d) such other
information as the Letter of Credit Bank shall request. Letters of Credit shall
be issued under the 5-Year Facility. In no event may the expiry date be later
than 364 days past the 5-Year Maturity Date.


20

--------------------------------------------------------------------------------




4.1.2Purpose. Borrower may not request issuance of a Letter of Credit for other
than a purpose for which a 5-Year Advance could be requested under Section 2.6
hereof.
4.2    Letters of Credit No later than 1:00 P.M. (Central time) on the Banking
Day of the receipt by the Letter of Credit Bank of a LC Request, it shall, if it
approves the form and substance thereof, issue the requested Letter of Credit
for any expiry period from seven (7) days following the date of issuance to the
date which is 364 days past the 5-Year Maturity Date, subject to the following:
4.2.1Available Amount. The face amount of the requested Letter of Credit may not
exceed the lesser of (a) the amount determined by subtracting the aggregate
Individual Outstanding 5-Year Obligations of all Syndication Parties from the
5-Year Commitment, or (b) the amount determined by subtracting the undrawn face
amount of all Letters of Credit and Closing Date Letters of Credit then
outstanding (including any Letter of Credit requested but not yet issued unless
the Letter of Credit Bank has declined to issue the Letter of Credit) from the
LC Commitment.
4.2.2Availability. Letters of Credit may be requested for issuance only during
the 5-Year Availability Period. In the event that a Syndication Party is a
Defaulting Syndication Party, the Letter of Credit Bank will not be required to
issue any Letter of Credit unless the Letter of Credit Bank has entered into
arrangements satisfactory to it and Borrower to eliminate the Letter of Credit
Bank’s Fronting Exposure with respect to all Defaulting Syndication Parties,
including by cash collateralizing each such Defaulting Syndication Party’s
participating share in each Letter of Credit.
4.2.3Issuance Fee. Borrower shall pay at the time of the issuance, extension,
renewal or reissuance of each Letter of Credit the Issuance Fee therefor on the
face amount thereof (including any increases thereto pursuant to any renewal,
extension or reissuance) to be distributed to the Letter of Credit Bank.
4.2.4Treatment of Draws. Immediately upon the issuance of a Letter of Credit
(which issuance shall be deemed to be the Closing Date in the case of Closing
Date Letters of Credit constituting Letters of Credit) in accordance with the
terms hereof, each Syndication Party (other than the Letter of Credit Bank)
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Letter of Credit Bank a risk participation in such Syndication
Party’s Applicable Percentage of such Letter of Credit, the obligations
thereunder and in Borrower’s reimbursement obligations in respect of draws
thereunder, which shall be funded in accordance with this Subsection 4.2.4. Such
obligation to risk participate shall be absolute and unconditional irrespective
of any setoff, counterclaim, recoupment, defense or other right which such
Syndication Party may have. Each draw under a Letter of Credit shall be funded
by each of the Syndication Parties pursuant to Section 2.3 as a 5-Year Advance
under the 5-Year Facility in accordance with their respective Applicable
Percentage. If and to the extent any such draw under a Letter of Credit is not
fully funded as a 5-Year Advance pursuant to Section 2.3 within one Banking Day
following such draw, Borrower shall immediately reimburse the Letter of Credit
Bank for any unfunded or unreimbursed amounts of such draw. If and to the extent
any such draw under a Letter of Credit is not funded as a 5-Year Advance or
reimbursed by Borrower within two Banking Days following such draw, each
Syndication Party shall, at the request of the Letter of Credit Bank, promptly
fund its risk participation in such Letter of Credit directly to the Letter of
Credit Bank.
4.3    Closing Date Letters of Credit Borrower and each Syndication Party agree
that each Closing Date Letter of Credit shall, as of the Closing Date, be deemed
to have been issued as a Letter of Credit under the 5-Year Facility, and that
the issuer thereof shall for all purposes be deemed to have been the Letter of
Credit Bank hereunder with respect to each such Closing Date Letter of Credit.
4.4    Cash Collateral Account Upon (a) the occurrence of an Event of Default,
or (b) the occurrence of the date which is 105 days prior to the 5-Year Maturity
Date, Borrower shall immediately (x) establish an account, if one has not
previously been established, with the Administrative Agent, or with such other
financial institution as shall be approved by the Required Lenders (“Cash
Collateral Account”); (y) deposit by wire transfer funds into such Cash
Collateral Account in an amount equal to (i) in the case of the application of
clause (a) of this Section, the undrawn face amount of all Letters of Credit
then outstanding, or (ii) in the case of the application of clause (b) of this
Section 4.4, the undrawn face amount of all Letters of Credit which on that date
have an expiry date later than the 5-Year Maturity Date (each an “Extended
Duration LC”); and (z) take such action, including the execution and delivery
(and, where requested, obtaining the execution thereof by third parties) of
security documents, Control Agreements, financing statements, and/or such other
documents as the Administrative Agent may require, in order to grant to the
Administrative Agent, on behalf of the Syndication Parties, a first lien
security interest on such Cash Collateral Account and the funds on deposit
therein; provided that in the case of clause (b) above, in lieu of the foregoing
provisions of this Section 4.4 Borrower may, upon terms and conditions
satisfactory to the Administrative Agent in its sole discretion,


21

--------------------------------------------------------------------------------




(A) enter into cash collateral arrangements satisfactory to the Administrative
Agent and the Letter of Credit Bank to eliminate the Letter of Credit Bank’s
risk with respect to each such Letter of Credit, in each case in its individual
capacity as issuer of a letter of credit and (B) pay all Letter of Credit Fees
and other fees, expenses or other amounts accrued and unpaid at such time with
respect to such Letters of Credit (the “LC Separation Arrangements”); provided,
further, that upon entering into the LC Separation Arrangements, each such
Letter of Credit shall permanently cease to be a Letter of Credit hereunder, and
the LC Commitment shall permanently be reduced to zero. In addition, Borrower
shall, on the date of issuance of each Extended Duration LC which is issued on,
or any time subsequent to the date which is 105 days prior to, the 5-Year
Maturity Date, deposit by wire transfer funds into such Cash Collateral Account
in an amount equal to the face amount of each such Extended Duration LC unless a
deposit was made on account of such Extended Duration LC pursuant to clause (y)
above. In the event that Borrower fails or refuses to establish and fund the
Cash Collateral Account or enter into the LC Separation Arrangements as required
above, the Syndication Parties shall establish such an account in the name of
the Administrative Agent and fund such account by a 5-Year Advance or otherwise
in the same manner that a draw under any such Letter of Credit would be funded.
Notwithstanding any other provision contained in this Credit Agreement or any of
the other Loan Documents, draws made against any Letter of Credit on or after
the date of funding of the Cash Collateral Account with respect to such Letter
of Credit, shall be funded out of the funds on deposit in the Cash Collateral
Account rather than out of 5-Year Advances, to the extent that the funds
deposited into the Cash Collateral Account with respect to such Letter of Credit
remain on deposit in the Cash Collateral Account on the date of such draw. At
and after such time as there no longer exists any Event of Default, the
Administrative Agent shall within a reasonable time after receipt of a written
request therefor from Borrower (which Borrower may send at any time after the
date all Events of Default have been cured (if cure is allowed) or waived
pursuant to the provisions of this Credit Agreement), refund to Borrower the
amounts in the Cash Collateral Account which were deposited therein on account
of such Events of Default (less any amounts withdrawn from the Cash Collateral
Account to fund draws on any Letters of Credit). Any draw under an Extended
Duration LC funded as a 5-Year Advance shall be repaid by Borrower no later than
the next Banking Day if such draw occurs after the 5-Year Maturity Date to the
extent that it is not funded out of the Cash Collateral Account as provided
above. Upon receiving proof satisfactory to the Administrative Agent of the
termination, reduction in amount, or expiration of any Extended Duration LC, and
unless an Event of Default has occurred and is continuing, and so long as there
remains on deposit in the Cash Collateral Account funds equal to the undrawn
face amount of all Extended Duration LCs which remain outstanding, the
Administrative Agent shall within a reasonable time after receiving a written
request therefor from Borrower, refund to Borrower an amount equal to the
undrawn face amount of such terminated or expired Extended Duration LC or the
amount by which the undrawn face amount of such Extended Duration LC has been
reduced, as applicable. In the event of the extension of the 5-Year Maturity
Date to a date beyond the expiry date of an Extended Duration LC, each Extended
Duration LC whose expiry date is no longer later than the date which is 105 days
prior to the 5-Year Maturity Date as so extended (each hereinafter referred to
as a “Converted LC”), shall no longer be deemed to be an Extended Duration LC,
and unless an Event of Default has occurred and is continuing, and so long as
there remains on deposit in the Cash Collateral Account funds equal to the
undrawn face amount of all Extended Duration LCs, excluding each such Converted
LC, the Administrative Agent shall within a reasonable time after receipt of a
written request therefor from Borrower (which Borrower may send at any time
after the effective date of such extension of the 5-Year Maturity Date), refund
to Borrower an amount equal to the undrawn face amount of each such Converted
LC. The agreements and obligations in this Section 4.4 shall survive the payment
of the Loans and the expiration or termination of this Credit Agreement.
4.5    Reimbursement Obligation Unconditional All draws under the Letters of
Credit are absolutely, unconditionally, and irrevocably reimbursable by Borrower
and shall be funded as 5-Year Advances (or as provided otherwise in Section
4.2.4 or 4.4 hereof), notwithstanding:
(a)any lack of validity or enforceability of the Letter of Credit, any of the
documents referenced in the Letter of Credit, or any other agreement or
instrument related to any such documents;
(b)the existence of any claim, setoff, defense or other right which Borrower may
have at any time against the beneficiary or any transferee of the Letter of
Credit (or any person for whom the beneficiary or transferee may be acting);
(c)any statement, draft, certificate, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect, or any statement therein being untrue or inaccurate in any respect
whatsoever or the draw certificate was otherwise unauthorized, it being
expressly understood and agreed by Borrower that neither the Letter of Credit
Bank nor any Syndication Party shall have


22

--------------------------------------------------------------------------------




any liability on account of any lack of authorization or forgery and any
recovery from third parties on account of such lack of authorization or such
forgery shall be the sole responsibility of Borrower; or
(d)the payment of a draw against presentation of a draft or certificate which
does not comply with the terms of the Letter of Credit, unless such payment is
made as a result of the gross negligence or willful misconduct of the issuer of
the Letter of Credit.
Article 5.



INTEREST; FEES; AND MARGINS
5.1    Interest Except as provided in Article 3 hereof, interest on all Loans
shall be calculated as follows:
5.1.1Base Rate Option. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 5.1.2 hereof, the outstanding principal balance owing
hereunder for 5-Year Advances (unless otherwise specified pursuant to Section
3.9, in the case of Overnight Advances) shall bear interest at the Base Rate
(each a “Base Rate Loan”).
5.1.2LIBO Rate Option. From time to time, and so long as no Event of Default has
occurred and is continuing, at the request of Borrower included in a 5-Year
Borrowing Notice, all or any part of the outstanding principal balance owing
hereunder for 5-Year Advances may bear interest at the LIBO Rate (each a “LIBO
Rate Loan”); provided that Borrower may have no more than ten (10) LIBO Rate
Loans outstanding at any time. To effect this option, the 5-Year Borrowing
Notice must specify (a) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $10,000,000.00 and in incremental
multiples of $1,000,000.00 and (b) the period selected by Borrower during which
the LIBO Rate is to be applied (“LIBO Rate Period”), which may be any period of
one, two, three, or six months, but must expire no later than the 5-Year
Maturity Date. In addition, Borrower may convert any Base Rate Loan to a LIBO
Rate Loan, or continue a LIBO Rate Loan, by making a written request therefor,
substantially in the form of Exhibit 5.1 hereto (“Conversion or Continuation
Notice”), to the Administrative Agent by telecopier or electronic transmission
at least three (3) Banking Days prior to the first date of the LIBO Rate Period
therefor, specifying (y) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $10,000,000.00 and in incremental
multiples of $1,000,000.00 and (z) the LIBO Rate Period selected by Borrower
during which the LIBO Rate is to be applied. The Administrative Agent shall
incur no liability in acting upon a request which it believed in good faith had
been made by a properly authorized employee of Borrower. Following the
expiration of the LIBO Rate Period for any LIBO Rate Loan, interest shall
automatically accrue at the Base Rate unless Borrower requests and receives
another LIBO Rate Loan as provided in this Subsection 5.1.2.
5.2    Additional Provisions for LIBO Rate Loans
5.2.1Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:
a.the Administrative Agent determines (which determination shall be conclusive)
that quotations of interest rates in accordance with the definition of LIBO Rate
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBO Rate Loans as provided in
this Credit Agreement; or
b.any Syndication Party determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBO Rate Loans for such LIBO
Rate Period is to be determined do not adequately cover the cost to the
Syndication Parties of making or maintaining such LIBO Rate Loans for such LIBO
Rate Period;
then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 5.1 hereof.
5.2.2LIBO Rate Loan Unlawful. If any Change in Law shall make it unlawful for
any of the Syndication Parties to (a) advance its Funding Share of any LIBO Rate
Loan or (b) maintain its share of all or any portion of the LIBO Rate Loans,
each such Syndication Party shall promptly, by telephone (in which case it must
be promptly followed by a writing) or telecopier or electronic transmission,
notify the Administrative Agent thereof, and of the reasons therefor and the
Administrative Agent shall promptly notify


23

--------------------------------------------------------------------------------




Borrower thereof and shall provide a copy of such written notice to Borrower. In
the former event, any obligation of any such Syndication Party to make available
its Funding Share of any future LIBO Rate Loan shall immediately be canceled
(and, in lieu thereof shall be made as a Base Rate Loan), and in the latter
event, any such unlawful LIBO Rate Loans or portions thereof then outstanding
shall be converted, at the option of such Syndication Party, to a Base Rate
Loan; provided, however, that if any such Change in Law shall permit the LIBO
Rate to remain in effect until the expiration of the LIBO Rate Period applicable
to any such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall continue in
effect until the expiration of such LIBO Rate Period. Upon the occurrence of any
of the foregoing events on account of any Change in Law, Borrower shall pay to
the Administrative Agent immediately upon demand such amounts as may be
necessary to compensate any such Syndication Party for any fees, charges, or
other costs (including Funding Losses) incurred or payable by such Syndication
Party as a result thereof and which are attributable to any LIBO Rate Loan made
available to Borrower hereunder, and any reasonable allocation made by any such
Syndication Party among its operations shall be conclusive and binding upon
Borrower absent manifest error.
5.2.3Treatment of Affected Loans. If the obligations of any Syndication Party to
make or continue LIBO Rate Loans, or to convert Base Rate Loans into LIBO Rate
Loans, are suspended pursuant to Subsection 5.2.1 or 5.2.2 hereof (all LIBO Rate
Loans so affected being herein called “Affected Loans”), such Syndication
Party’s Affected Loans shall, on the last day(s) of the then current LIBO Rate
Period(s) for the Affected Loans (or, in the case of a conversion required by
Subsection 5.2.1 or 5.2.2, on such earlier date as such Syndication Party may
specify to Borrower), be automatically converted into Base Rate Loans for the
account of such Syndication Party. To the extent that such Syndication Party’s
Affected Loans have been so converted, all payments and prepayments of principal
which would otherwise be applied to such Syndication Party’s Affected Loans
shall be applied instead to its Base Rate Loans. All Advances which would
otherwise be made or continued by such Syndication Party as LIBO Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Syndication Party which would otherwise be converted into LIBO Rate
Loans shall remain as Base Rate Loans.
5.2.4LIBO Replacement Rate. Notwithstanding anything to the contrary in this
Credit Agreement or any other Loan Documents, if the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto absent manifest error), or Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Borrower) that Borrower or the Required Lenders (as
applicable) have determined (which determination likewise shall be final and
conclusive and binding upon all parties hereto absent manifest error), that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested LIBO Rate Period, including because the LIBO Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary, or
(ii)    the relevant administrator of the LIBO Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which the LIBO Rate shall
no longer be made available, or used for determining the interest rate of loans,
or
(iii)    syndicated credit facilities among national banks active in leading
such facilities currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Borrower may amend this Credit Agreement to replace the
LIBO Rate with an alternate benchmark rate, giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
for such alternative benchmarks (any such proposed rate, a “LIBO Replacement
Rate”), and make such other related changes to this Credit Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and Borrower, to effect the provisions of this Section
5.2.4 and any such amendment shall become effective at 5:00 p.m., Denver,
Colorado time on the fifth Banking Day after the Administrative Agent shall have
posted such proposed amendment to all Syndication Parties and Borrower unless,
prior to such time, Syndication Parties comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment and specifying the specific provisions to which
they object. The LIBO Replacement Rate shall be applied in a manner consistent
with market practice; provided that, in each case, to the extent such market
practice is not administratively feasible for the Administrative


24

--------------------------------------------------------------------------------




Agent, such LIBO Replacement Rate shall be applied as otherwise reasonably
determined by the Administrative Agent (it being understood that any such
modification to application by the Administrative Agent made as so determined
shall not require the consent of, or consultation with, any of the Syndication
Parties). At no time shall the LIBO Replacement Rate be deemed to be below 0%.
5.3    Default Interest Rate All past due payments on 5-Year Advances (including
Overnight Advances), Bid Advances, or of any other Bank Debt (whether as a
result of nonpayment by Borrower when due, at maturity, or upon acceleration)
shall bear interest at the Default Interest Rate from and after the due date for
the payment, or on the date of maturity or acceleration, as the case may be.
5.4    Interest Calculation Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.
5.5    Fees.2. Subject to Section 15.30, Borrower shall pay or cause to be paid
the following fees:
5.5.15-Year Facility Fee. A non-refundable fee (“5-Year Facility Fee”)
calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loans are paid in full, all Letters of
Credit are canceled or have expired, and the Syndication Parties have no further
obligation to make a 5-Year Advance or issue Letters of Credit hereunder. The
5-Year Facility Fee for each such period shall be equal to (a) the average daily
5-Year Commitment in effect during such period, (b) multiplied by the average
daily 5-Year Facility Fee Factor in effect during such period, as converted to a
daily rate using a year of 360 days, (c) with the product thereof being further
multiplied by the number of days in such period. The 5-Year Facility Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth (5th) day after the close of each such
Fiscal Quarter, for distribution to each Syndication Party in the ratio that its
Individual 5-Year Commitment bears to the 5-Year Commitment as calculated by the
Administrative Agent on the last day of each such period. Any amounts of such
“5-Year Facility Fee” (as defined in the Existing Credit Agreement) accrued and
outstanding under the Existing Credit Agreement shall be due and payable on the
Closing Date.
5.5.2Letter of Credit Fee. Borrower shall pay the non-refundable Letter of
Credit Fee calculated in arrears as of the last day of each of Borrower’s Fiscal
Quarters or as otherwise provided in Section 4.4. The Letter of Credit Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth (5th) day after the close of each of
Borrower’s Fiscal Quarters or as otherwise provided in Section 4.4, for
distribution to each Syndication Party in accordance with its Applicable
Percentage as calculated by the Administrative Agent on the last day of each
such period. Any amounts of such “Letter of Credit Fee” (as defined in the
Existing Credit Agreement) accrued and outstanding under the Existing Credit
Agreement shall be due and payable on the Closing Date.
5.6    5-Year Margin; 5-Year Facility Fee Factor If the Compliance Certificate
with respect to any Fiscal Quarter or Fiscal Year is not received by the
Administrative Agent by the date required as provided in Subsections 11.2.1 and
11.2.2 hereof, the 5-Year Margin and the 5-Year Facility Fee Factor for the
period commencing on the first day of the Fiscal Quarter or Fiscal Year
commencing immediately after the Fiscal Quarter or Fiscal Year for which such
Compliance Certificate was required, shall each be determined based on Tier 4 of
Schedule 2 for that entire Fiscal Quarter or Fiscal Year. If at any time within
one year of any date of determination of the ratio of Consolidated Funded Debt
to Consolidated Cash Flow for purposes of calculating the 5-Year Margin and
5-Year Facility Fee Factor, as a result of any restatement of or other
adjustment to the financial statements of Borrower or for any other reason, (i)
the ratio of Consolidated Funded Debt to Consolidated Cash Flow as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the ratio of Consolidated Funded Debt to Consolidated Cash Flow would have
resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
each Syndication Party promptly, and in any event within ten (10) Banking Days,
on demand by the Administrative Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.
Article 6.

PAYMENTS; FUNDING LOSSES
6.1    Principal Payments Principal shall be payable on the 5-Year Maturity
Date; provided that (a) principal owing on all Bid Advances shall be payable (i)
on the Bid Maturity Date as provided in the Bid under which such Bid Advance was
made, if such date is earlier than the 5-Year Maturity Date, and (ii) as
provided in Section 3.7 hereof;


25

--------------------------------------------------------------------------------




(b) principal owing on all Overnight Advances shall be payable on the applicable
Overnight Maturity Date; and (c) prepayments may be made only as provided in
Section 6.5 hereof.
6.2    Interest Payments Interest shall be payable as follows: (a) interest on
Base Rate Loans and Overnight Advances shall be payable monthly in arrears on
the fifth day of the next succeeding month, (b) interest on LIBO Rate Loans
shall be payable on the last day of the LIBO Rate Period therefor unless the
LIBO Rate Period is longer than three (3) months, in which case interest shall
also be payable on each three month anniversary of the first day of the
applicable LIBO Rate Period, (c) interest on each Bid Rate Loan shall be payable
on the Bid Maturity Date therefor unless the Bid Maturity Date is more than
three (3) months from the date of the Advance under such Bid Rate Loan, in which
case interest shall also be payable on each three month anniversary of the date
of the relevant Advance, (d) interest on Overnight Advances then accrued and
unpaid shall be payable on the Overnight Maturity Date, and (e) interest on all
Loans then accrued and unpaid shall be payable on the 5-Year Maturity Date.
6.3    Application of Principal Payments Subject to Section 14.4, principal
payments and prepayments shall be applied (a) so long as no Event of Default or
Potential Default has occurred and is continuing, to principal amounts owing
under the 5-Year Facility, including to Overnight Advances, as Borrower directs
in writing (provided that Bid Rate Loans may not be prepaid); or (b) if an Event
of Default or Potential Default has occurred and is continuing, or if Borrower
provides no specific direction, then to principal amounts owing (i) under those
Overnight Advances with respect to which the Overnight Maturity Date has
occurred, then (ii) under those Bid Rate Loans with respect to which the Bid
Maturity Date has occurred, then (iii) under the 5-Year Facility (other than Bid
Rate Loans or Overnight Advances), then (iv) under those Overnight Advances with
respect to which the Overnight Maturity Date has not occurred, then (v) under
the Bid Rate Loans with respect to which the Bid Maturity Date has not occurred
(provided that Bid Rate Loans shall not be prepaid unless an Event of Default or
Potential Default is continuing, and Borrower will be responsible for all
Funding Losses applicable to such prepayment). Subject to the provisions of the
foregoing sentence, payments shall be applied first to Base Rate Loans and then
to LIBO Rate Loans unless Borrower directs otherwise in writing; provided,
subject to Section 14.4, upon the occurrence and during the continuance of an
Event of Default or Potential Default, such payments shall be applied, first to
fees, second to interest, third to principal pro-rata to the applicable Loans,
fourth to the Cash Collateral Account, and last to any other Bank Debt.
6.4    Manner of Payment All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement and the
other Loan Documents shall be made to the Administrative Agent in immediately
available federal funds, to be received no later than 1:00 P.M. (Central time)
of the date on which such payment is due (or the following Banking Day if such
date is not a Banking Day) by wire transfer through Federal Reserve Bank, Kansas
City, as provided in the Wire Instructions (or to such other account as the
Administrative Agent may designate by notice). All payments, including
prepayments, to be made by Borrower hereunder and the other Loan Documents shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.
6.4.1Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
6.4.2Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
6.4.3Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Syndication Party


26

--------------------------------------------------------------------------------




(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Syndication Party, shall be conclusive absent
manifest error.
6.4.4Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to Section 6.4.1 or Section
6.4.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
6.4.5Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 6.4.1, Section 6.4.2, or
Section 6.4.3, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 6.4.5 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 6.4.5, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 6.4.5 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
6.4.6Survival. Each party’s obligations under this Section 6.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Syndication Party, the termination of this
Credit Agreement and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
6.5    Voluntary Prepayments Borrower shall have the right to prepay all or any
part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans and Base
Rate Loans (or the entire outstanding balance, if less), on any Banking Day;
provided that (a) in the event of prepayment of any LIBO Rate Loan, whether
voluntary (including payments pursuant to Section 2.9 hereof) or on account of
acceleration (i) Borrower must provide three (3) Banking Days’ notice to the
Administrative Agent prior to making such voluntary prepayment, and (ii)
Borrower must, at the time of making such prepayment, pay all accrued but unpaid
interest and all Funding Losses applicable to such prepayment, (b) in the event
of prepayment of any Base Rate Loan, whether voluntary (including payments
pursuant to Section 2.9 hereof) or on account of acceleration (i) Borrower must
provide one (1) Banking Day’s notice to the Administrative Agent prior to making
such voluntary prepayment, and (ii) Borrower must, at the time of making such
prepayment, pay all accrued but unpaid interest applicable to such prepayment
and (c) Borrower shall not have the right to prepay any Bid Rate Loan before the
applicable Bid Maturity Date, but if a Bid Rate Loan is deemed prepaid on
account of acceleration, Borrower must pay all accrued but unpaid interest and
all Funding Losses applicable to such prepayment. Principal amounts prepaid may
be reborrowed under the terms and conditions of this Credit Agreement.
6.6    Distribution of Principal and Interest Payments The Administrative Agent
shall distribute payments of principal and interest among the Syndication
Parties as follows:
6.6.1Principal and Interest Payments on 5-Year Advances. Principal and interest
payments on 5-Year Advances shall be remitted to the Syndication Parties in the
ratio in which they funded the 5-Year Advance to which such payments are
applied.
6.6.2Principal and Interest Payments on Bid Advances. Principal and interest
payments on Bid Advances shall be remitted to the Syndication Party which made
the Bid Advance to which such payments are applied.
6.6.3Principal and Interest Payments on Overnight Advances. Principal and
interest payments on Overnight Advances shall be remitted to the Overnight
Lender.
6.7    Funding Losses Borrower will indemnify each Syndication Party against any
Funding Losses that such Syndication Party may sustain or incur as a consequence
of any event (other than a default by such Syndication


27

--------------------------------------------------------------------------------




Party in the performance of its obligations hereunder) which results in (a) such
Syndication Party receiving any amount on account of the principal of any LIBO
Rate Loan or Bid Rate Loan prior to the last day of the LIBO Rate Period in
effect therefor (in the case of LIBO Rate Loans) or the Bid Maturity Date
therefor (in the case of Bid Rate Loans), (b) the conversion of a LIBO Rate Loan
to a Base Rate Loan, or any conversion of the LIBO Rate Period with respect to
any LIBO Rate Loan, in each case other than on the last day of the LIBO Rate
Period in effect therefor, or (c) any LIBO Rate Loan to be made, converted or
continued by such Syndication Party not being made, converted or continued after
notice thereof shall have been given by Borrower. “Funding Losses” shall be
determined on an individual Syndication Party basis as the amount which would
result in such Syndication Party being made whole (on a present value basis) for
the actual or imputed funding losses (including, without limitation, any loss,
cost or expense incurred by reason of obtaining, liquidating or employing
deposits or other funds acquired by such Syndication Party to fund or maintain a
LIBO Rate Loan or Bid Rate Loan) incurred by such Syndication Party as a result
of such payment (regardless of whether the Syndication Party actually funded
with such deposits). In the event of any such payment, each Syndication Party
which had funded the LIBO Rate Loan being paid (or the Syndication Party which
made the Bid Advance being prepaid) shall, promptly after being notified of such
payment, send written notice (“Funding Loss Notice”) to the Administrative Agent
by telecopier or electronic transmission setting forth the amount of
attributable Funding Losses. The Administrative Agent shall notify Borrower
orally or in writing of the amount of such Funding Losses. A determination by a
Syndication Party as to the amounts payable pursuant to this Section 6.7 shall
be conclusive absent manifest error. The obligations of Borrower under this
Section 6.7 shall survive the termination of this Credit Agreement and other
covenants.
Article 7.

BANK EQUITY INTERESTS
Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plan. In connection with the foregoing, Borrower hereby
acknowledges receipt, prior to the execution of this Credit Agreement, of the
following with respect to CoBank: (a) the bylaws, (b) a written description of
the terms and conditions under which the Bank Equity Interests are issued and
(c) the most recent annual report, and if more recent than the latest annual
report, the latest quarterly report. Borrower agrees to be bound by the terms of
CoBank’s bylaws and capitalization plan, including without limitation,
provisions applicable to patronage distributions. CoBank shall have no
obligation to retire the Bank Equity Interests upon any Event of Default or
Potential Default or at any other time, either for application to the Bank Debt
or otherwise. Neither the Bank Equity Interests nor any accrued patronage shall
be taken into consideration for purposes of determining the Syndication Parties’
pro rata shares hereunder. Neither the Bank Equity Interests nor any accrued
patronage shall be offset against the Bank Debt owing to CoBank, except that in
the event of an Event of Default, CoBank may elect, solely at its discretion, to
apply the cash portion of any patronage distribution or retirement of equity to
amounts owed to CoBank under this Credit Agreement, whether or not such amounts
are currently due and payable. Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of
Borrower. CoBank reserves the right to sell participations under the provisions
of Section 15.27 on a non-patronage basis. In addition, Borrower agrees to
purchase such equity interests in any Farm Credit System Institution which is a
Syndication Party hereunder as such Farm Credit System Institution may from time
to time require in accordance with its bylaws and capital plan and as is
required by any written agreement Borrower may execute with any such Farm Credit
System Institution.
Article 8.

SECURITY
The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) with respect to the Cash Collateral Account as provided in Section
4.4 and cash collateral provided under Section 15.30; (b) the statutory lien in
favor of CoBank (but not any other Syndication Parties) in the Bank Equity
Interests (and each party hereto acknowledges that CoBank has a statutory first
lien on all of the Bank Equity Interests pursuant to 12 U.S.C. 2131, and that
such statutory lien shall be for CoBank’s sole and exclusive benefit and shall
not be subject to this Credit Agreement or any other Loan Document); and (c) the
statutory lien, if any, in favor of any Farm Credit System Institution (but not
any other Syndication Parties), which may require Borrower to purchase equity
interests as provided in Article 7 hereof, in such equity interests.




28

--------------------------------------------------------------------------------




Article 9.

REPRESENTATIONS AND WARRANTIES
To induce the Syndication Parties to make the Loans, and the Letter of Credit
Bank to issue Letters of Credit, and recognizing that the Syndication Parties,
the Administrative Agent, the Letter of Credit Bank, and the Bid Agent are
relying thereon, Borrower represents and warrants as follows:
9.1    Organization, Good Standing, etc Borrower: (a) is duly organized, validly
existing, and in good standing under the laws of its state of incorporation; (b)
qualifies as a cooperative association under the laws of its state of
incorporation; (c) is duly qualified to do business and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to so qualify has
not resulted in, and could not reasonably be expected to cause, a Material
Adverse Effect; and (d) has all authority and all requisite corporate and legal
power to own and operate its assets and to carry on its business, and to enter
into and perform the Loan Documents to which it is a party. Each Subsidiary: (a)
is duly organized, validly existing, and in good standing under the laws of its
state of incorporation; (b) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (c) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business.
9.2    Corporate Authority, Due Authorization; Consents Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party. All consents or approvals of any
Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.
9.3    Litigation Except as described on Exhibit 9.3 hereto, there are no
pending legal or governmental actions, proceedings or investigations to which
Borrower or any Subsidiary is a party or to which any property of Borrower or
any Subsidiary is subject which (a) might reasonably be expected to result in
any Material Adverse Effect or (b) involve this Credit Agreement or any of the
other Loan Documents and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.
9.4    No Violations The execution, delivery and performance of its obligations
under the Loan Documents will not: (a) violate any provision of Borrower’s
articles of incorporation or bylaws, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of, constitute a default
under, or with the giving of notice or the expiration of time or both,
constitute a default under, any existing real estate mortgage, indenture, lease,
security agreement, contract, note, instrument or any other agreements or
documents binding on Borrower or affecting its property; or (c) violate,
conflict with, result in a breach of, constitute a default under, or result in
the loss of, or restriction of rights under, any Required License or any order,
law, rule, or regulation under or pursuant to which any Required License was
issued or is maintained (“Licensing Laws”).
9.5    Binding Agreement Each of the Loan Documents to which Borrower is a party
is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.
9.6    Compliance with Laws Borrower and each Subsidiary are in compliance with
all federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance could reasonably be expected to result
in a Material Adverse Effect.
9.7    Principal Place of Business; Place of Organization Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 11.1 hereof are kept, is
located at the address specified pursuant to Section 16.4. Borrower is a
cooperative corporation formed under the laws of the State of Minnesota.
9.8    Payment of Taxes Except as shown on Exhibit 9.8 hereto, Borrower and each
Subsidiary have filed all required federal, state and local tax returns and have
paid all taxes as shown on such returns as they have become due, and have paid
when due all other taxes, assessments or impositions levied or assessed against
Borrower or any Subsidiary, or their business or properties, except where the
failure to make such filing or payment could not reasonably


29

--------------------------------------------------------------------------------




be expected to result in a Material Adverse Effect. Exhibit 9.8 specifically
indicates all such taxes, if any, which are subject to a Good Faith Contest.
9.9    Licenses and Approvals Borrower and each Subsidiary have ownership of, or
license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. No consent, permission, authorization, order, or
license of any Governmental Authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.
9.10    Employee Benefit Plans Exhibit 9.10 sets forth as of the Closing Date a
true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).
9.11    Equity Investments Borrower does not now own any stock or other voting
or equity interest, directly or indirectly, in any Person valued at the greater
of book value or market value at $5,000,000 or more, other than: (a) the Bank
Equity Interests, and (b) as set forth on Exhibit 9.11.
9.12    Title to Real and Personal Property Borrower and each Subsidiary have
good and marketable title to, or valid leasehold interests in, all of their
material properties and assets, real and personal, including the properties and
assets and leasehold interests reflected in the financial statements of Borrower
and its Subsidiaries referred to in Section 9.13 hereof, except (a) any
properties or assets disposed of in the ordinary course of business, and (b) for
defects in title and encumbrances which could not reasonably be expected to
result in a Material Adverse Effect; and none of the properties of Borrower or
any Consolidated Subsidiary are subject to any Lien, except as permitted by
Section 12.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.
9.13    Financial Statements The (a) consolidated balance sheets of Borrower and
its Subsidiaries as of August 31, 2018 and (b) consolidated balance sheets of
Borrower and its Subsidiaries as of February 28, 2019, and in each case the
related consolidated statements of operations, cash flows and consolidated
statements of capital shares and equities for the Fiscal Year then ended, and
with respect to clause (a) above, the accompanying footnotes, together with the
unqualified opinion thereon, dated August 31, 2018 of PricewaterhouseCoopers
LLP, independent certified public accountants, copies of which have been
furnished to the Administrative Agent and the Syndication Parties, fairly
present in all material respects the consolidated financial condition of
Borrower and its Subsidiaries as at such dates and the results of the
consolidated operations of Borrower and its Subsidiaries for the periods covered
by such statements, all in accordance with GAAP consistently applied. Since
August 31, 2018, there has been no material adverse change in the financial
condition, results of operations, business or prospects of Borrower or any of
its Subsidiaries. As of the Closing Date, there are no liabilities of Borrower
or any of its Subsidiaries, fixed or contingent, which are material but are not
reflected in the financial statements of Borrower and its Subsidiaries referred
to above or referred to in the notes thereto, other than liabilities arising in
the ordinary course of business since August 31, 2018. No information, exhibit,
or report furnished by Borrower or any of its Subsidiaries to the Administrative
Agent or the Syndication Parties in connection with the negotiation of this
Credit Agreement contained any material misstatement of fact or omitted to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading in light of the circumstances in which they were made
and taken together with the other information, exhibits and reports furnished to
the Administrative Agent and/or the Syndication Parties.


30

--------------------------------------------------------------------------------




9.14    Environmental Compliance Except as set forth on Exhibit 9.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 9.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.
9.15    Fiscal Year Each fiscal year of Borrower begins on September 1 of each
calendar year and ends on August 31 of the following calendar year.
9.16    Material Agreements Neither Borrower nor, to Borrower’s knowledge, any
other party to any Material Agreement, is in default thereunder, and no facts
exist which with the giving of notice or the passage of time, or both, would
constitute such a default.
9.17    Regulations U and X No portion of any Advance or Letter of Credit will
be used for the purpose of purchasing, carrying, or making loans to finance the
purchase of, any “margin security” or “margin stock” as such terms are used in
Regulations U or X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
9.18    Trademarks, Tradenames, etc Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.
9.19    No Default on Outstanding Judgments or Orders Borrower and each
Subsidiary have satisfied all judgments and Borrower and each Subsidiary are not
in default with respect to any judgment, writ, injunction, decree, rule or
regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign, except to the extent such failure to satisfy any or all
such judgments or to be in such a default has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.
9.20    No Default in Other Agreements Neither Borrower nor any Subsidiary is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any certificate of incorporation or corporate
restriction which has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Neither Borrower nor any Subsidiary is in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
where such failure to perform, observe or fulfill has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
9.21    Acts of God Neither the business nor the properties of Borrower or any
Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
9.22    Governmental Regulation Neither Borrower nor any Subsidiary is subject
to regulation under the Investment Company Act of 1940, the Interstate Commerce
Act, the Federal Power Act or any statute or regulation, in each case, limiting
its ability to incur indebtedness for money borrowed as contemplated hereby.
9.23    Labor Matters and Labor Agreements Except as set forth in Exhibit 9.23
hereto: (a) as of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time, (b) there is no organizing activity involving
Borrower pending or, to Borrower’s knowledge, threatened by any labor union or
group of employees, (c) there are, to Borrower’s knowledge, no representation
proceedings pending or threatened with the National Labor Relations Board, and
no labor organization or group of employees of Borrower has made a pending
demand for recognition, (d) there are no complaints or charges against Borrower
pending or, to Borrower’s knowledge threatened to be filed with any federal,


31

--------------------------------------------------------------------------------




state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by Borrower of any individual, (e) there are no
strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened, and (f) hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters. The representations made in clauses (b) through (f)
of this Section 9.23 are made with respect to those occurrences described which
could, considered in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.24    Sanctions Laws and Regulations None of Borrower, any of its Subsidiaries
or any of their respective directors, officers or employees or, to the knowledge
of Borrower, any Affiliates of Borrower or its Subsidiaries or any broker or
agent of Borrower or any of its Subsidiaries, (a) is a Designated Person, (b) is
an individual or entity, that is, or is owned or controlled by persons that are:
(i) the subject/target of any Sanctions Laws and Regulations (a “Sanctioned
Person”) or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions Laws and Regulations
broadly prohibiting dealings with such government, country, or territory (a
“Sanctioned Country”), (c) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Sanctioned Person, (d) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to an
Executive Order, (e) has engaged, engages in or conspires to engage in any
activity, conduct or transaction which would violate any applicable Sanctions
Laws and Regulations and Borrower has instituted and maintains policies and
procedures designated to prevent violation of such Sanctions Laws and
Regulations or (f) has engaged, engages in or conspires to engage in any
activity, conduct or transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Laws. Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower, its directors and
agents, are in compliance with Sanctions Laws and Regulations. No borrowing
hereunder or use of proceeds will violate any Sanctions Laws and Regulations.
9.25    Compliance with Anti-Corruption Laws (a) Each of Borrower and its
Subsidiaries and their respective directors, officers and employees is in
compliance with the Anti-Corruption Laws and (b) none of Borrower or its
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to Borrower or such Subsidiary or to any other Person, in violation
of any Anti-Corruption Laws, in each case, other than as disclosed in Borrower’s
Annual Report on Form 10-K for the fiscal year ended August 31, 2018, none of
which such matters could reasonably be expected to have a material impact on
Borrower.
9.26    Disclosure The representations and warranties contained in this Article
9 and in the other Loan Documents or in any financial statements provided to the
Administrative Agent do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading; and all projections provided to the Administrative
Agent were prepared in good faith based on reasonable assumptions. As of the
Closing Date, the information included in the Beneficial Ownership Certification
is true and correct in all respects.
9.27    No EEA Financial Institution Borrower is not an EEA Financial
Institution.
9.28    No Covered Entity Borrower is not a Covered Entity.
Article 10.

CONDITIONS TO CLOSING AND ADVANCES
10.1    Conditions to Closing The obligation of the Syndication Parties to make
any Advances, and the obligation of the Letter of Credit Bank to issue any
Letters of Credit hereunder are subject to satisfaction, in the sole discretion
of the Administrative Agent and the Syndication Parties (except that
satisfaction of Subsection 10.1.7 shall be determined in the reasonable
discretion of the Administrative Agent and the Syndication Parties), of each of
the following conditions precedent:
10.1.1Loan Documents. The Administrative Agent shall have received duly executed
copies of the Loan Documents.
10.1.2Approvals. The Administrative Agent shall have received evidence
satisfactory to it of all consents and approvals of governmental authorities and
third parties which are with respect to Borrower, necessary for, or required as
a condition of the validity and enforceability of the Loan Documents to which it
is a party.


32

--------------------------------------------------------------------------------




10.1.3Organizational Documents. The Administrative Agent shall have received:
(a) a good standing certificate, dated no more than thirty (30) days prior to
the Closing Date, for Borrower for its state of incorporation; (b) a copy of the
articles of incorporation of Borrower (and any amendments thereto) certified by
the Secretary of State of its state of organization; and (c) a copy of the
bylaws of Borrower, certified as true and complete by the Secretary or Assistant
Secretary of Borrower.
10.1.4Evidence of Corporate Action. The Administrative Agent shall have received
in form and substance satisfactory to the Administrative Agent: (a) documents
evidencing all corporate action taken by Borrower to authorize (including the
specific names and titles of the persons authorized to so act (each an
“Authorized Officer”)) the execution, delivery and performance of the Loan
Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.
10.1.5Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all insurance required to be
maintained by it under the Loan Documents.
10.1.6Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appointed Corporation Service Company to serve as its agent for service of
process at their New York, New York office (presently at 1180 Avenue of the
Americas, Suite 210, New York, NY 10036-8401), and that Corporation Service
Company has accepted such appointment by Borrower.
10.1.7No Material Change. (a) No material adverse change shall have occurred
since August 31, 2018 (i) in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries, taken as a whole, or (ii) in facts and
information regarding such entities as represented to the Administrative Agent
or any Syndication Party on or prior to the Closing Date; and (b) no change
shall have occurred in the condition or operations of Borrower since August 31,
2018 which could reasonably be expected to result in a Material Adverse Effect.
10.1.8Fees and Expenses. Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available federal funds all fees set forth in
Section 5.5 hereof and any other fees owing to the Administrative Agent or the
Syndication Parties which are due on the Closing Date, and all expenses owing
pursuant to Section 16.1 hereof.
10.1.9Bank Equity Interest Purchase Obligation. Borrower shall have purchased
such Bank Equity Interests as CoBank may require pursuant to Article 7 hereof.
10.1.10Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require.
10.1.11Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, which Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.
10.1.12Amendment to Existing Term Loan Credit Agreement. Borrower shall have
entered into an amendment to the Existing Term Loan Credit Agreement which shall
be in form and substance satisfactory to the Administrative Agent.
10.1.13No Default. As of the Closing Date, no Event of Default or Potential
Default shall have occurred and be continuing.
10.1.14Accuracy of Representations and Warranties. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the Closing Date.
10.1.15Documentation Required by Regulatory Authorities. The Syndication Parties
shall have received, to the extent requested on or prior to five Banking Days
before the Closing Date, (a) all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (b) a
Beneficial Ownership Certification in relation to Borrower.
10.2    Conditions to Advances and to Issuance of Letters of Credit The
Syndication Parties’ obligation to fund each Advance (other than a 5-Year
Advance requested by the Overnight Lender pursuant to Section 3.9 or a 5-Year
Advance to be funded pursuant to Section 4.2.4 or 4.4), and the obligation of
the Letter of Credit Bank to issue, or make any amendments to or extensions of,
Letters of Credit is subject to the satisfaction, in the sole discretion of


33

--------------------------------------------------------------------------------




the Administrative Agent and the Syndication Parties, of each of the following
conditions precedent, as well as those set forth in Section 10.1 hereof (other
than the condition set forth in Section 10.1.7, in the case of fundings or
issuances occurring after the Closing Date), and each request by Borrower for an
Advance or Letter of Credit shall constitute a representation by Borrower, upon
which the Administrative Agent may rely, that the conditions set forth in
Subsections 10.2.1 and 10.2.2 hereof have been satisfied:
10.2.1Default. As of the Advance Date or the issuance date of a Letter of
Credit, as the case may be, no Event of Default or Potential Default shall have
occurred and be continuing, and the disbursing of the amount of the Advance
requested shall not result in an Event of Default or Potential Default.
10.2.2Representations and Warranties. The representations and warranties of
Borrower herein (other than the representation and warranty set forth in the
second sentence of Section 9.13, in the case of fundings or issuances occurring
after the Closing Date) shall be true and correct in all material respects on
and as of the date on which the Advance is to be made or the Letter of Credit is
to be issued as though made on such date. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available U.S. funds all
fees set forth in Section 5.5 hereof which are then due and payable, including
all expenses owing pursuant to Section 16.1 hereof.
Article 11.

AFFIRMATIVE COVENANTS
From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Closing Date Letters of
Credit have expired or been fully drawn or terminated, and the Syndication
Parties have no obligation to make any Advance, and the Letter of Credit Bank
has no obligation to issue any Letters of Credit hereunder, Borrower agrees that
it will observe and comply with the following covenants for the benefit of the
Administrative Agent, the Syndication Parties, and the Letter of Credit Bank:
11.1    Books and Records Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.
11.2    Reports and Notices Borrower shall provide to the Administrative Agent
the following reports, information and notices:
11.2.1Annual Financial Statements. As soon as available, but in no event later
than one hundred and thirty (130) days after the end of any Fiscal Year of
Borrower occurring during the term hereof one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by Borrower and satisfactory to the Administrative
Agent. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Annual Report on Form 10-K as prepared and filed
in accordance with the requirements of the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Subsection 11.2.1 if
accompanied by the required unqualified accountant’s certification. Such annual
financial statements or Form 10-Ks required pursuant to this Subsection 11.2.1
shall be accompanied by a Compliance Certificate signed by Borrower’s Chief
Financial Officer or other officer of Borrower acceptable to the Administrative
Agent. Borrower shall be deemed to have complied with this Section 11.2 if such
financial statements are delivered to the Administrative Agent by electronic
transmission, or in the case of the Form 10-K, such Form 10-K is available on
the EDGAR system, and an electronic copy of the signed Compliance Certificate is
delivered to the Administrative Agent.
11.2.2Quarterly Financial Statements. As soon as available but in no event more
than fifty-five (55) days after the end of each Fiscal Quarter (except the last
Fiscal Quarter of Borrower’s Fiscal Year) the following financial statements or
other information concerning the operations of Borrower and its Subsidiaries for
such Fiscal Quarter, the Fiscal Year to date, and for the corresponding periods
of the preceding Fiscal Year, all prepared in accordance with GAAP consistently
applied: (a) a consolidated balance sheet, (b) a consolidated summary of
earnings, (c) a consolidated statement of cash flows, and (d) such other
statements as the Administrative Agent may reasonably request. Delivery to the
Administrative Agent within the time period specified above of copies of
Borrower’s Quarterly Report on Form 10-Q as prepared and filed in accordance
with the requirements of the Securities and Exchange Commission


34

--------------------------------------------------------------------------------




shall be deemed to satisfy the requirements of this Subsection 11.2.2 other than
clause (d) hereof. Such quarterly financial statements or Form 10-Qs required
pursuant to this Subsection 11.2.2 shall be accompanied by a Compliance
Certificate signed by Borrower’s Chief Financial Officer or other officer of
Borrower acceptable to the Administrative Agent (subject to normal year end
adjustments). Borrower shall be deemed to have complied with this Section 11.2
if such financial statements are delivered to the Administrative Agent by
electronic transmission, or in the case of the Form 10-Q, such Form 10-Q is
available on the EDGAR system, and an electronic copy of the signed Compliance
Certificate is delivered to the Administrative Agent.
11.2.3Notice of Default. As soon as the existence of any Event of Default or
Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.
11.2.4ERISA Reports. As soon as possible and in any event within twenty (20)
days after Borrower knows or has reason to know that any Reportable Event or
Prohibited Transaction has occurred with respect to any Plan or that the PBGC or
Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, or that Borrower, any Subsidiary or any
ERISA Affiliate has completely or partially withdrawn from a Multiemployer Plan,
or that a Plan which is a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA) or is terminating, a certificate of Borrower’s Chief Financial
Officer setting forth details as to such Reportable Event or Prohibited
Transaction or Plan termination or withdrawal or reorganization or insolvency
and the action Borrower or such Subsidiary proposes to take with respect
thereto, provided, however, that notwithstanding the foregoing, no reporting is
required under this Subsection 11.2.4 unless the matter(s), individually or in
the aggregate, result, or could be reasonably expected to result, in aggregate
obligations or liabilities of Borrower and/or the Subsidiaries in excess of
twenty-five million dollars ($25,000,000).
11.2.5Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of twenty-five million dollars ($25,000,000) or more (whether or not the
claim is covered by insurance) or could reasonably be expected to result in a
Material Adverse Effect.
11.2.6Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in a
Material Adverse Effect.
11.2.7Notice of Environmental Proceedings. Without limiting the provisions of
Subsection 11.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
11.2.8Regulatory and Other Notices. Promptly after Borrower’s receipt thereof,
copies of any notices or other communications received from any Governmental
Authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.
11.2.9Adverse Action Regarding Required Licenses. As soon as Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.
11.2.10Budget. Promptly upon becoming available and in any event within thirty
(30) days after the beginning of each Fiscal Year, a copy of the Annual
Operating Budget for the next succeeding Fiscal Year and for each Fiscal Year
through the 5-Year Maturity Date approved by Borrower’s board of directors,
together with the assumptions and projections on which such budget is based and
a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year. In addition, if any material changes are made
to such budget or projections or forecasts during the year, then Borrower will
furnish copies to the Administrative Agent of any such changes promptly after
such changes have been approved.


35

--------------------------------------------------------------------------------




11.2.11Beneficial Ownership. Concurrently with the delivery of each Compliance
Certificate pursuant to Section 11.2.1 or 11.2.2 above, or if separately
requested, promptly following receipt of a written request from the
Administrative Agent or any Syndication Party, written notice of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in parts (c) or
(d) of such certification.
11.2.12Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.
11.3    Maintenance of Existence and Qualification Borrower shall, and shall
cause each Subsidiary to, maintain its corporate existence in good standing
under the laws of its state of organization; provided any Subsidiary of Borrower
shall be permitted to dissolve, merge, consolidate with any entity, convey,
transfer, or lease all or substantially all of its assets to the extent
otherwise permitted under this Credit Agreement, so long as such event could not
reasonably be expected to result in a Material Adverse Effect. Borrower shall,
and shall cause each Subsidiary to, qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business, operations and properties except where the failure to so
qualify has not and could not reasonably be expected to result in a Material
Adverse Effect.
11.4    Compliance with Legal Requirements and Agreements Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.
11.5    Compliance with Environmental Laws Without limiting the provisions of
Section 11.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect or unless such failure to comply is the subject of a
Good Faith Contest.
11.6    Taxes Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon such Subsidiary
and its income, sales, and properties, as applicable), and federal and state
taxes withheld from its (or such Subsidiary’s, as applicable) employees’
earnings, unless (a) the failure to pay such taxes, assessments, or other
governmental charges could not reasonably be expected to result in a Material
Adverse Effect, or (b) such taxes, assessments, or other governmental charges
are the subject of a Good Faith Contest and Borrower has established adequate
reserves therefor in accordance with GAAP.
11.7    Insurance Borrower shall maintain, and cause each Subsidiary to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to the Administrative Agent, in such
amounts (including deductibles and self insurance retention levels) and covering
such risks (including fidelity coverage) as are usually carried by companies
engaged in the same or a similar business and similarly situated, provided,
however, that Borrower may, to the extent permitted by applicable law, provide
for appropriate self-insurance with respect to workers’ compensation. Borrower
shall provide the Administrative Agent with certificates of insurance (or other
evidence of insurance acceptable to the Administrative Agent) evidencing the
continuation or renewal of insurance coverage required by this Section 11.7,
within ten (10) days following the scheduled date of expiration thereof (before
giving effect to such continuation or renewal). At the request of the
Administrative Agent, copies of all policies (or such other proof of compliance
with this Section 11.7 as may be reasonably satisfactory) shall be delivered to
the Administrative Agent. Borrower agrees to pay all premiums on such insurance
as they become due (including grace periods), and will not permit any condition
to exist which would wholly or partially invalidate any insurance thereon.
11.8    Maintenance of Properties Borrower shall maintain, keep and preserve,
and cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower


36

--------------------------------------------------------------------------------




may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
11.9    Payment of Liabilities Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (x) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect or (y) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.
11.10    Inspection Borrower shall permit, and cause its Subsidiaries to permit,
the Administrative Agent or any Syndication Party or their agents, during normal
business hours or at such other times as the parties may agree, to inspect the
assets and operations of Borrower and its Subsidiaries and to examine, and make
copies of or abstracts from, Borrower’s properties, books, and records, and to
discuss the affairs, finances, operations, and accounts of Borrower and its
Subsidiaries with their respective officers, directors, employees, and
independent certified public accountants (and by this provision Borrower
authorizes said accountants to discuss with the Administrative Agent or any
Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.
11.11    Required Licenses; Permits; Intellectual Property; etc Borrower shall
duly and lawfully obtain and maintain in full force and effect, and shall cause
its Subsidiaries to obtain and maintain in full force and effect, all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower or such Subsidiaries at any given
time.
11.12    ERISA Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Borrower Pension Plans covered by Title IV of ERISA, which are necessary to
enable those Borrower Pension Plans to continuously meet all minimum funding
standards or requirements.
11.13    Maintenance of Commodity Position Borrower shall protect its commodity
inventory holdings or commitments to buy or sell commodities against adverse
price movements, including the taking of equal and opposite positions in the
cash and futures markets, to minimize losses and protect margins in commodity
production, storage, processing and marketing as is recognized as financially
sound and reputable by prudent business persons in the commodity business.
11.14    Financial Covenants Borrower shall maintain the following financial
covenants:
11.14.1Minimum Consolidated Net Worth. Borrower shall have as of the end of each
Fiscal Quarter, a Consolidated Net Worth equal to or greater than
$4,000,000,000.
11.14.2Consolidated Funded Debt to Consolidated Cash Flow. Borrower shall have
as of the end of each Fiscal Quarter, a ratio of Consolidated Funded Debt
divided by Consolidated Cash Flow, as measured on the previous consecutive four
Fiscal Quarters, of no greater than 3.50 to 1.00.
11.14.3Adjusted Consolidated Funded Debt to Consolidated Net Worth. Borrower
shall not permit the ratio of Adjusted Consolidated Funded Debt to Consolidated
Net Worth to exceed .80 to 1.00, as measured at the end of each Fiscal Quarter.
Article 12.

NEGATIVE COVENANTS
From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Closing Date Letters of
Credit have expired or been fully drawn or terminated, the Syndication Parties
have no obligation to make any Advance, and the Letter of Credit Bank has no
obligation to issue any Letters of Credit hereunder, Borrower agrees that it
will observe and comply with the following covenants:
12.1    Borrowing Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) create, incur, assume or permit to exist, directly
or indirectly, any Priority Debt if after giving effect thereto the aggregate
outstanding principal amount of all Priority Debt would exceed 20% of
Consolidated Net Worth.


37

--------------------------------------------------------------------------------




12.2    No Other Businesses Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) engage in any material respects in any business
activity or operations other than operations or activities (a) in the
agriculture industry, (b) in the food industry, (c) in the energy industry, (d)
in the financial services industry consisting of the financing of member
cooperatives, producers and other commercial businesses, insurance and bonding
services, and hedging brokerage, in each case conducted in the ordinary course
of business or (e) which are not substantially different from or are related to
its present business activities or operations.
12.3    Liens Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) create, incur, assume or suffer to exist any Lien on any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):
(a)Liens for taxes or assessments or other charges or levies of any Governmental
Authority, that are not delinquent or if delinquent (i) are the subject of a
Good Faith Contest but in no event past the time when a penalty would be
incurred, and (ii) the aggregate amount of liabilities so secured (including
interest and penalties) does not exceed $25,000,000.00 at any one time
outstanding;
(b)Liens imposed by law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or if due and
payable which are the subject of a Good Faith Contest;
(c)Liens under workers’ compensation, unemployment insurance, social security or
similar legislation (other than ERISA), or to secure payments of premiums for
insurance purchased in the ordinary course of business, or to secure the
performance of tenders, statutory obligations, surety and appearance bonds and
bids, bonds for release of an attachment, stay of execution or injunction,
leases, government contracts, performance and return-of-money bonds and other
similar obligations, all of which are incurred in the ordinary course of
business of Borrower or such Consolidated Subsidiary, as applicable, and not in
connection with the borrowing of money;
(d)Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or
such Consolidated Subsidiary is protected in all material respects by insurance
or for the payment of which adequate reserves have been established, provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are the subject of a Good Faith Contest, and
provided, further, that the aggregate amount of liabilities of Borrower and its
Consolidated Subsidiaries so secured (including interest and penalties) shall
not be in excess of $25,000,000.00 at any one time outstanding;
(e)Easements, rights-of-way, restrictions, encroachments, covenants, servitudes,
zoning and other similar encumbrances which, in the aggregate, do not materially
interfere with the occupation, use and enjoyment by Borrower or any Consolidated
Subsidiary of the property or assets encumbered thereby in the normal course of
its business or materially impair the value of the property subject thereto;
(f)Liens arising in the ordinary course of business and created in connection
with amounts on deposit in charge card and like accounts (such as Visa or
MasterCard);
(g)Any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by Borrower or a Consolidated Subsidiary after
the date of this Credit Agreement, provided that
(i)no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),
(ii)the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to Borrower or such
Consolidated Subsidiary of the property (or improvement thereon) being acquired
or constructed or (B) the “Fair Market Value” (defined as the sale value of such
property that would be realized in an arm’s-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell, respectively)) (as determined in good faith
by Borrower) of such property, determined at the time of such acquisition or at
the time of substantial completion of such construction, and


38

--------------------------------------------------------------------------------




(iii)such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);
(h)Any Lien existing on property acquired by Borrower or any Consolidated
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by Borrower or such Consolidated Subsidiary) or any
Lien existing on property of a Person immediately prior to the time such Person
is merged into or consolidated with Borrower or any Consolidated Subsidiary,
provided that
(i)no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,
(ii)such Lien shall extend only to the property acquired or the property of such
Person merged into or consolidated with Borrower or such Consolidated Subsidiary
which was subject to such Lien as of the time of such consolidation or merger,
and


(iii)the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of Borrower or such Consolidated Subsidiary) of
the property subject thereto at the time of the acquisition thereof or at the
time of such merger or consolidation;
(i)Liens of CoBank and other cooperatives, respectively, on Investments by
Borrower in the stock, participation certificates, or allocated reserves of
CoBank or other cooperatives, respectively, owned by Borrower;
(j)All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Consolidated Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease;
(k)Liens consisting of the cash collateralization of obligations in respect of
Letters of Credit;
(l)Liens created over assets which are the subject of Permitted Inventory and
Repo Finance Transactions; provided, that the aggregate attributed principal
amount of liabilities of Borrower and its Consolidated Subsidiaries so secured,
at any one time outstanding, shall not be in excess of five percent (5%) of
Consolidated Net Worth, determined as of the last day of Borrower’s most
recently ended fiscal year for which financial statements have been provided
pursuant to Section 11.2.1;
(m)Liens on CHS Capital Loan Assets to secure CHS Capital Debt; provided, that
the aggregate amount of liabilities of Borrower and its Consolidated
Subsidiaries so secured (including interest) shall not be in excess of
$1,000,000,000.00 at any one time outstanding; and
(n)other Liens not otherwise permitted under clauses (a) through (m) of this
Section 12.3 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 12.1 and 11.14
hereof.
12.4    Sale of Assets Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) sell, convey, assign, lease or otherwise transfer
or dispose of, voluntarily, by operation of law or otherwise, any material part
of its now owned or hereafter acquired assets during any twelve (12) month
period commencing September 1, 2018 and each September 1 thereafter, except: (a)
the sale of inventory, equipment and fixtures disposed of in the ordinary course
of business, (b) the sale or other disposition of assets no longer necessary or
useful for the conduct of its business, (c) leases or sales of assets of
Borrower or any Subsidiary of Borrower to any joint venture entity, of which
Borrower or any Subsidiary of Borrower holds an ownership interest and shares in
the earnings; provided, that the terms of any such lease or sale and the
division of the joint venture’s earnings, when viewed as a whole, can be
reasonably expected to generate the same or greater book earnings and cash flow
for Borrower or such Subsidiary of Borrower as would be generated absent such
lease or sale, (d) sales or other dispositions pursuant to a Permitted Inventory
and Repo Finance Transaction, and (e) the sale by CHS Capital of loans and
commitments originated by it in the ordinary course of business. For purposes of
this Section 12.4, “material part” shall mean ten percent (10%) or more of the
lesser of the book value or the market value of the assets of Borrower or such
Consolidated Subsidiary as shown on the balance sheets thereof as of the August
31 immediately preceding each such twelve (12) month measurement period.
12.5    Liabilities of Others Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) assume, Guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the


39

--------------------------------------------------------------------------------




obligation of any Person, except: (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s or any Consolidated Subsidiary’s business; (b) guarantees
of obligations pursuant to a Permitted Inventory and Repo Finance Transaction;
(c) guarantees made from time to time, whether in existence on the Closing Date
or made subsequent thereto, among Borrower and its Consolidated Subsidiaries;
provided, that guarantees of obligations of CHS Capital by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) shall not exceed in the
aggregate (x) $1,000,000,000.00 minus (y) the amount of loans or advances by
Borrower and such Consolidated Subsidiaries to CHS Capital under Section 12.6(c)
and Investments by Borrower and such Consolidated Subsidiaries in CHS Capital
under Section 12.8(g); and (d) guarantees made from time to time (including, for
the avoidance of doubt, guarantees of producer loans and guarantees of loans to
member cooperatives), whether in existence on the Closing Date or made
subsequent thereto, by Borrower and its Consolidated Subsidiaries in the
ordinary course of their respective businesses with respect to the liabilities
and obligations of other Persons (other than CHS Capital), provided, however,
that the aggregate amount of all indebtedness guaranteed under this clause (d)
shall not exceed $1,000,000,000.00 in the aggregate.
12.6    Loans Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Consolidated Subsidiaries (other than to CHS Capital,
except in the case of loans or advances made by CHS Capital); (b) money or
property extended pursuant to a Permitted Inventory and Repo Finance Transaction
or trade credit extended in the ordinary course of business and advances against
the purchase price for the purchase by Borrower of goods or services in the
ordinary course of business including extensions of credit in the form of
clearing accounts for settlement of grain purchases and related cash management
activities to cooperative association members; (c) loans to CHS Capital in an
aggregate outstanding principal amount not to exceed in the aggregate (x)
$1,000,000,000.00 minus (y) the amount of guarantees by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) in favor of CHS Capital under
Section 12.5(b) and Investments by Borrower and such Consolidated Subsidiaries
in CHS Capital under Section 12.8(g); (d) other loans (other than loans to CHS
Capital), provided that at all times the aggregate outstanding principal amount
of all such other loans retained by Borrower and any such Consolidated
Subsidiary shall not exceed $500,000,000; (e) loans by NCRA of its excess cash
reserves to its member owners; and (f) loans by CHS Capital in the ordinary
course of business.
12.7    Merger; Acquisitions; Business Form; etc Borrower shall not (nor shall
it permit any of its Consolidated Subsidiaries to) merge or consolidate with any
entity, or acquire all or substantially all of the assets of any person or
entity, or convey, transfer or lease all or substantially all of its assets to
any Person, in a single transaction or in a series of transactions, or form or
create any new Subsidiary (other than a Consolidated Subsidiary formed by
Borrower), acquire the controlling interest in any Person, change its business
form from a cooperative corporation, or commence operations under any other
name, organization, or entity, including any joint venture; provided, however,
a.The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:
i.Borrower is the surviving entity; and
ii.no Event of Default or Potential Default shall have occurred and be
continuing.
b.The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:
i.the Investment in such Subsidiary does not violate any provision of Section
12.8 hereof; and
ii.such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section 12.7.
c.The foregoing shall not prevent Borrower from acquiring the controlling
interest of any entity described in Exhibit 12.8(f) hereto or pursuant to
Section 12.8(k).
d.CHS Capital shall be permitted to acquire the assets of, or a controlling
interest in, any Person in connection with a workout, exercise of remedies or
restructuring related to CHS Capital’s financing activities in the ordinary
course of business.
e.CHS Capital may transfer CHS Capital Loan Assets to a Wholly Owned Subsidiary
in the ordinary course of business.


40

--------------------------------------------------------------------------------




No such conveyance, transfer or lease of substantially all of the assets of
Borrower shall have the effect of releasing Borrower or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 12.7 from its liability under this
Credit Agreement or the Notes.
12.8    Investments Except for the purchase of Bank Equity Interests, Borrower
shall not (nor shall it permit any of its Consolidated Subsidiaries to) own,
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Consolidated
Subsidiaries may own, purchase or acquire:
a.commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;
b.certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts (or
any successors thereto), maturing not in excess of one year from the date of
acquisition;
c.obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;
d.repurchase agreements of any bank or trust company incorporated under the laws
of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;
e.Investments permitted under Sections 12.5, 12.6, and 12.7;
f.Investments in Persons identified, including the book value of each such
Investment, on Exhibit 12.8(f) hereto; provided that the amount of such
Investment shall not increase above the amount shown in Exhibit 12.8(f), except
for Investments made pursuant to clauses (h) and (k) of this Section 12.8;
g.Investments by Borrower or Consolidated Subsidiaries in Consolidated
Subsidiaries; provided that Investments in CHS Capital by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) shall not exceed in the
aggregate
i.$1,000,000,000.00 minus (y) the amount of guarantees by Borrower and such
Consolidated Subsidiaries in favor of CHS Capital under Section 12.5(b) and
loans or advances by Borrower and such Consolidated Subsidiaries to CHS Capital
under Section 12.6(c);
h.Investments in the form of non-cash patronage dividends or retained earnings
in any Person;
i.insurance and bonding services provided by CHS Insurance Services, LLC and its
Subsidiaries in the ordinary course of business;
j.Investment in CF Industries Nitrogen LLC in an amount not to exceed
$2,800,000,000; and
k.Investments in addition to those permitted by clauses (a) through (i) above in
other Persons (other than CHS Capital) in an aggregate amount outstanding at any
point in time not exceeding the greater of (a) $1,500,000,000.00 and (b) 10% of
the total assets of Borrower as set forth on Borrower’s balance sheet for the
most recent Fiscal Year, determined in accordance with GAAP (for the avoidance
of doubt, without regard to any limit on the amount of intangible assets
included in other provisions of this Credit Agreement).
12.9    Transactions With Related Parties Borrower shall not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
material group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate, except in the ordinary course and pursuant to
the reasonable requirements of Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable than would be obtained by Borrower
or such Subsidiary in a comparable arm’s-length transaction with an unrelated
Person.
12.10    Patronage Refunds, etc Borrower shall not, directly or indirectly, in
any Fiscal Year (a) declare or pay any cash patronage refunds to patrons or
members which in the aggregate exceed 20% of Borrower’s consolidated net
patronage income for the Fiscal Year of Borrower preceding the Fiscal Year in
which such patronage refunds are to be paid, (b) directly or indirectly redeem
or otherwise retire its equity, or (c) make any cash distributions of any kind
or character in respect of its equity, unless, in the case of the foregoing
clauses (a), (b), or (c), (i) at the time of taking such action no Event of
Default or Potential Default exists hereunder and (ii) after giving effect
thereto no Event of Default or Potential Default would exist hereunder.
12.11    Change in Fiscal Year Borrower shall not change its Fiscal Year from a
year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.


41

--------------------------------------------------------------------------------




12.12    ERISA Borrower shall not: (a) engage in or permit any transaction which
could result in a “prohibited transaction” (as such term is defined in Section
406 of ERISA) or in the imposition of an excise tax pursuant to Section 4975 of
the Code with respect to any Borrower Benefit Plan; (b) engage in or permit any
transaction or other event which could result in a “reportable event” (as such
term is defined in Section 4043 of ERISA) for any Borrower Pension Plan; (c)
fail to make full payment when due of all amounts which, under the provisions of
any Borrower Benefit Plan, Borrower is required to pay as contributions thereto;
(d) permit to exist any “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA) as of the end of any Fiscal Year, in excess of
five percent (5.0%) of net worth (determined in accordance with GAAP) of
Borrower and its Consolidated Subsidiaries, whether or not waived, with respect
to any Borrower Pension Plan; (e) fail to make any payments to any Multiemployer
Plan that Borrower may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto; or (f) terminate any Borrower
Pension Plan in a manner which could result in the imposition of a lien on any
property of Borrower pursuant to Section 4068 of ERISA. Borrower shall not
terminate any Borrower Pension Plan so as to result in any liability to the
PBGC.
12.13    Sanctions Laws and Regulations
a.Borrower shall not request any Loans or Letters of Credit, and Borrower shall
not, directly or indirectly, use, and shall not make available any proceeds
hereunder to any of its Subsidiaries, joint venture partner or any other Person
and their respective directors, officers and employees shall not, directly or
indirectly, use the proceeds of the Loans, Letters of Credit or any other
application of the credit facilities under this Credit Agreement (i) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) to fund any activities or business with any Person,
or in any country or territory, that at the time of such funding is a Sanctioned
Person or Sanctioned Country; provided, that, Borrower and its Subsidiaries may
engage in business activities in such countries or territories otherwise
prohibited under this clause (ii) to the extent expressly authorized by the
governments of the United States, the United Nations Security Council, the
European Union and the United Kingdom, provided such activities would not result
in a violation of any Sanctions Laws and Regulations by any party to this Credit
Agreement, or (iii) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to this Credit Agreement.
b.Borrower shall not knowingly permit any of the funds or assets of Borrower
that are used to pay any amount due pursuant to this Credit Agreement to
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are the subject of sanctions under any Sanctions Laws
and Regulations.
Article 13.

INDEMNIFICATION
13.1    General Borrower agrees to indemnify and hold the Administrative Agent,
each Syndication Party and each of their respective Affiliates, together with
each of their respective directors, officers, employees, agents, professional
advisers and representatives (“Indemnified Parties”) harmless from and against
any and all claims, damages, losses, liabilities, costs or expenses whatsoever
which the Administrative Agent or any other Indemnified Party may incur (or
which may be claimed against any such Indemnified Party by any Person),
including attorneys’ fees incurred by any Indemnified Party, arising out of or
resulting from: (a) the execution or delivery of this Credit Agreement or any
other Loan Document or any agreement or instrument contemplated thereby; (b) the
use of the proceeds of the Loans or issuances of Letters of Credit; (c) the
material inaccuracy of any representation or warranty of or with respect to
Borrower in this Credit Agreement or the other Loan Documents; (d) the material
failure of Borrower to perform or comply with any covenant or obligation of
Borrower under this Credit Agreement or the other Loan Documents; (e) the
exercise by the Administrative Agent of any right or remedy set forth in this
Credit Agreement or the other Loan Documents; (f) all acts or omissions of the
beneficiary of any Letter of Credit, and for such purposes, such beneficiary
shall be deemed Borrower’s agent; or (g) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not an Indemnified Party
is a party thereto (and regardless of whether such matter is initiated by a
third party or by Borrower or any of its Subsidiaries or Affiliates); provided
that Borrower shall have no obligation to indemnify any Indemnified Party
against claims, damages, losses, liabilities, costs or expenses to the extent
that a court of competent jurisdiction renders a final non-appealable
determination that the foregoing are solely the result of the willful misconduct
or gross negligence of such Indemnified Party. Borrower shall have the right to
assume the defense of any claim as would give rise to Borrower’s indemnification
obligation under this Section 13.1 with counsel of Borrower’s choosing so long
as such defense is being diligently and properly conducted and Borrower


42

--------------------------------------------------------------------------------




shall establish to the Indemnified Party’s satisfaction that the amount of such
claims are not, and will not be, material in comparison to the liquid and
unrestricted assets of Borrower available to respond to any award which may be
granted on account of such claim. So long as the conditions of the preceding
sentence are met, Indemnified Party shall have no further right to reimbursement
of attorneys’ fees incurred thereafter. To the fullest extent permitted by
applicable law Borrower shall not assert and hereby waives any claim against any
Indemnified Party on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof. No Indemnified Party shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. The obligation to
indemnify set forth in this Section 13.1 shall survive the termination of this
Credit Agreement and other covenants.
13.2    Indemnification Relating to Hazardous Substances Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section 13.2 or the covenants in Section 11.5 hereof, or from the discovery
of any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances
as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section 13.2 shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand. The indemnification and covenants of this Section 13.2 shall survive
the termination of this Credit Agreement and other covenants.
Article 14.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES
14.1    Events of Default The occurrence of any of the following events (each an
“Event of Default”) shall, at the option of the Administrative Agent or at the
direction of the Required Lenders, make the entire Bank Debt immediately due and
payable and outstanding Letters of Credit cash collateralized pursuant to
Section 4.4 (provided, that in the case of an Event of Default under Subsection
14.1(e) with respect to Borrower all amounts owing hereunder and under the other
Loan Documents shall automatically and immediately become due and payable, and
Letters of Credit shall be cash collateralized pursuant to Section 4.4 without
any action by or on behalf of the Administrative Agent), and the Administrative
Agent may exercise all rights and remedies for the collection of any amounts
outstanding hereunder and take whatever action it deems necessary to secure
itself, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character:


43

--------------------------------------------------------------------------------




(a)Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal (or any reimbursement obligation under any Letter of
Credit) in accordance with this Credit Agreement or the other Loan Documents, or
(ii) within five (5) days of the date when due, whether by acceleration or
otherwise, any interest or amounts other than principal in accordance with this
Credit Agreement or the other Loan Documents.
(b)Any representation or warranty set forth in any Loan Document, any 5-Year
Borrowing Notice, any financial statements or reports or projections or
forecasts, or in connection with any transaction contemplated by any such
document, shall prove in any material respect to have been false or misleading
when made or furnished by Borrower.
(c)Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 11.2.1, 11.2.2, 11.2.3, 11.2.6,
11.2.10, 11.2.11, 11.3 (with respect to Borrower’s existence) 11.10, 11.14 or
Article 12 (excluding Section 12.12) of this Credit Agreement.
(d)The failure of Borrower to pay when due, or failure to perform or observe any
other obligation or condition with respect to any of the following obligations
to any Person, beyond any period of grace under the instrument creating such
obligation: (i) any indebtedness for borrowed money or for the deferred purchase
price of property or services, (ii) any obligations under leases which have or
should have been characterized as Capital Leases, or (iii) any contingent
liabilities, such as guaranties, for the obligations of others relating to
indebtedness for borrowed money or for the deferred purchase price of property
or services or relating to obligations under leases which have or should have
been characterized as Capital Leases; provided that no such failure will be
deemed to be an Event of Default hereunder unless and until the aggregate amount
owing under obligations with respect to which such failures have occurred and
are continuing is at least $100,000,000.00.
(e)Borrower or any Significant Subsidiary applies for or consents to the
appointment of a trustee or receiver for any part of its properties; any
bankruptcy, reorganization, debt arrangement, dissolution or liquidation
proceeding is commenced or consented to by Borrower or any Significant
Subsidiary; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower or any Significant Subsidiary, and is
not withdrawn or dismissed within sixty (60) days thereafter.
(f)Failure of Borrower to comply with any other provision of this Credit
Agreement or the other Loan Documents not constituting an Event of Default under
any of the preceding subclauses of this Section 14.1, and such failure continues
for thirty (30) days after Borrower learns of such failure to comply, whether by
Borrower’s own discovery or through notice from the Administrative Agent.
(g)The entry of one or more judgments in an aggregate amount in excess of
$25,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.
(h)The occurrence of an “Event of Default” under any Material Debt Agreement.
(i)The occurrence of a Change of Control.
14.2    No Advance The Syndication Parties shall have no obligation to make any
Advance, and the Letter of Credit Bank shall have no obligation to issue a
Letter of Credit, if a Potential Default or an Event of Default shall occur and
be continuing.
14.3    Rights and Remedies In addition to the remedies set forth in Section
14.1 and 14.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Section 15.8 hereof, all the rights and remedies provided in the Loan Documents
and by any applicable law. Each and every right or remedy granted to the
Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.
14.4    Allocation of Proceeds If an Event of Default has occurred and is
continuing and the maturity of all or any portion of the Bank Debt has been
accelerated pursuant to this Article 14, all payments received by the
Administrative Agent hereunder, in respect of any principal of or interest on
the Bank Debt or any other amounts payable by Borrower hereunder (other than
amounts deposited with the Administrative Agent pursuant to Section 4.4, which
shall be applied to repay any unreimbursed drawings or payments under Letters of
Credit) shall be applied by


44

--------------------------------------------------------------------------------




the Administrative Agent in the following order, in each case whether or not
allowed or allowable in any applicable bankruptcy, insolvency, receivership or
other similar proceeding:
(i)amounts due to the Administrative Agent and the Bid Agent hereunder in their
capacity as such;
(ii)payments of accrued interest and outstanding principal amounts owing to the
Overnight Lender in respect of Overnight Advances;
(iii)amounts due to the Letter of Credit Bank pursuant to Sections 4.2.3, 5.5
and 16.1;
(iv)payment of cash amounts to the Administrative Agent in respect of Letters of
Credit pursuant to Section 4.4 hereof;
(v)amounts due to the Syndication Parties pursuant to Sections 5.5 and 16.1, on
a pro rata basis;
(vi)payments of accrued interest in respect of Advances, to be applied ratably
between 5-Year Advances and Bid Advances and thereafter applied in accordance
with Section 6.6.1 or 6.6.2, as applicable;
(vii)payments of outstanding principal amounts in respect of Advances, to be
applied ratably between 5-Year Advances and Bid Advances and thereafter applied
in accordance with Section 6.6.1 or 6.6.2, as applicable;
(viii)all other Bank Debt, on a pro rata basis;
(ix)all other obligations of Borrower and its Subsidiaries owing to any
Syndication Party, to the extent evidenced in writing to Borrower and the
Administrative Agent, on a pro rata basis; and
(x)any surplus remaining after application as provided for herein, to Borrower
or otherwise as may be required by applicable law.
Article 15.

AGENCY AGREEMENT
15.1    Funding of Syndication Interest Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2, 3, and 4 hereof. Each Syndication Party’s
Individual 5-Year Commitment and its interest in each Advance hereunder
(collectively, its “Syndication Interest”) shall be without recourse to the
Administrative Agent or any other Syndication Party and shall not be construed
as a loan from any Syndication Party to the Administrative Agent or any other
Syndication Party.
15.2    Syndication Parties’ Obligations to Remit Funds Each Syndication Party
agrees to remit its Funding Share of each Advance to the Administrative Agent
as, and within the time deadlines (“Syndication Party Advance Date”), required
in this Credit Agreement. Unless the Administrative Agent shall have received
notice from a Syndication Party (i) in the case of LIBO Rate Loans, prior to the
date on which such Syndication Party is to provide funds to the Administrative
Agent for an Advance to be made by such Syndication Party or (ii) in the case of
Base Rate Loans, prior to the time and date on which such Syndication Party is
to provide funds to the Administrative Agent for an Advance to be made by such
Syndication Party, that such Syndication Party will not make available to the
Administrative Agent such funds, the Administrative Agent may assume that such
Syndication Party has made such funds available to the Administrative Agent on
the date of such Advance in accordance with the terms of this Credit Agreement
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by the
applicable Syndication Party Advance Date and such Syndication Party has not
given the Administrative Agent the notice referenced in the immediately
preceding sentence, such Syndication Party agrees to repay the Administrative
Agent forthwith on demand such corresponding amount (if any) made available by
the Administrative Agent together with interest thereon, for each day from the
date such amount is made available to Borrower until the Banking Day such amount
is repaid to the Administrative Agent (assuming payment is received by the
Administrative Agent at or prior to 2:00 P.M. (Central time), and until the next
Banking Day if payment is not received until after 2:00 P.M. (Central time)), at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days and thereafter at the Base Rate. If such
Syndication Party shall repay to the Administrative Agent such corresponding
amount (if any) made available by the Administrative Agent, such amount so
repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount (if any) made available by the Administrative Agent forthwith upon the
Administrative Agent’s demand therefor, the


45

--------------------------------------------------------------------------------




Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to the Administrative Agent with the
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent, at
the rate of interest applicable to such Advance at the time.
15.3    [Reserved]
15.4    Syndication Party’s Failure to Remit Funds If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share (a) of a
5-Year Advance (including a risk participation in an Overnight Advance under
Section 3.9), or (b) of a Bid Advance, in full by the date and time required
(the unpaid amount of any such payment being hereinafter referred to as the
“Delinquent Amount”), in addition to any other remedies available hereunder, any
other Syndication Party or Syndication Parties may, but shall not be obligated
to, advance the Delinquent Amount (the Syndication Party or Syndication Parties
which advance such Delinquent Amount are referred to as the “Contributing
Syndication Parties”), in which case (w) the Delinquent Amount which any
Contributing Syndication Party advances shall be treated as a loan to the
Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding 5-Year Obligations of any Contributing Syndication Party,
and (x) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing Syndication Parties,
interest on the Delinquent Amount at a rate of interest equal to the rate of
interest which Borrower is obligated to pay on the Delinquent Amount plus 200
basis points (“Delinquency Interest”) until the Delinquent Syndication Party
remits the full Delinquent Amount and remits all Delinquency Interest to the
Administrative Agent, which will distribute such payments to the Contributing
Syndication Parties (pro rata based on the amount of the Delinquent Amount which
each of them (if more than one) advanced) on the same Banking Day as such
payments are received by the Administrative Agent if received no later than 2:00
P.M. (Central time) or the next Banking Day if received by the Administrative
Agent thereafter. In addition, the Contributing Syndication Parties shall be
entitled to share, on the same pro rata basis, and the Administrative Agent
shall pay over to them to the extent received, for application against
Delinquency Interest and the Delinquent Amount, the Delinquent Syndication
Party’s Payment Distribution and any fee distributions or distributions made
under Section 15.11 hereof until the Delinquent Amount and all Delinquency
Interest have been paid in full. For voting purposes the Administrative Agent
shall readjust the Individual 5-Year Commitments of such Delinquent Syndication
Party and the Contributing Syndication Parties from time to time first to
reflect the advance of the Delinquent Amount by the Contributing Syndication
Parties, and then to reflect the full or partial reimbursement to the
Contributing Syndication Parties of such Delinquent Amount. As between the
Delinquent Syndication Party and the Contributing Syndication Parties, the
Delinquent Syndication Party’s interest in its Advances shall be deemed to have
been partially assigned to the Contributing Syndication Parties in the amount of
the Delinquent Amount and Delinquency Interest owing to the Contributing
Syndication Parties from time to time. This Section 15.4 shall also be
applicable to Advances funded by the Administrative Agent (y) under Section 3.8
hereof, in which case the Administrative Agent, in its capacity as such, shall
be deemed to be the Contributing Syndication Party, and (z) under Section 3.10
hereof, in which case the Administrative Agent, in its capacity as such, shall
be deemed to be the Contributing Syndication Party and the Overnight Lender
shall be deemed to be the Delinquent Syndication Party. For the purposes of
calculating interest owed by a Delinquent Syndication Party, payments received
on other than a Banking Day shall be deemed to have been received on the next
Banking Day, and payments received after 2:00 P.M. (Central time) shall be
deemed to have been received on the next Banking Day.
15.5    Agency Appointment Each of the Syndication Parties hereby designates and
appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Advances and Notes, if any, and to take such action on
behalf of such Syndication Party with respect to the Loans and such Advances and
Notes, if any, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incidental thereto, and to receive
and benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Administrative Agent. The institution serving as the Administrative Agent or Bid
Agent hereunder shall have the same rights and powers in its capacity as a
Syndication Party as any other Syndication Party and may exercise the same as
though it were not the Administrative Agent or Bid Agent, and such Syndication
Party and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent or Bid Agent
hereunder.
15.6    Power and Authority of the Administrative Agent Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 15.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:


46

--------------------------------------------------------------------------------




15.6.1Advice. To solicit the advice and assistance of each of the Syndication
Parties and Voting Participants concerning the administration of the Loans and
the exercise by the Administrative Agent of its various rights, remedies,
powers, and discretions with respect thereto. As to any matters not expressly
provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent. In the absence of a
request by the Required Lenders, the Administrative Agent shall have authority,
in its sole discretion, to take or not to take any action, unless the Loan
Documents specifically require the consent of the Required Lenders, of all of
the Syndication Parties or of other specified Persons.
15.6.2Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.
15.6.3Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.
15.6.4Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 15.18 hereof.
15.6.5Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 15.7
hereof.
15.7    Duties of the Administrative Agent The duties of the Administrative
Agent hereunder shall consist of the following:
15.7.1Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).
15.7.2Distribute Payments. To receive and distribute to the Syndication Parties
payments made by Borrower pursuant to the Loan Documents, as provided in Article
6 hereof. Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to any Syndication Party
hereunder that Borrower will not make such payment in full, the Administrative
Agent may assume that Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.
15.7.3Loan Administration. Subject to the provisions of Section 15.10 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties,
exercise all rights, powers, privileges, and discretion to which the
Administrative Agent is entitled and elects in its sole discretion to administer
the Loans, including, without limitation: (a) monitor all borrowing activity,
issuances of Letters of Credit, Individual 5-Year Commitment balances, and
maturity dates of all LIBO Rate Loans; (b) monitor and report Credit Agreement
and covenant compliance, and coordinate required credit actions by the
Syndication Parties (including Voting Participants where applicable); (c) manage
the process for future waivers and amendments if modifications to this Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties (including the
preparation of a revised Schedule 1 to replace the previous Schedule 1).
15.7.4Determination of Individual Lending Capacity and Applicable Percentage.
The Administrative Agent shall calculate the respective Individual 5-Year
Lending Capacity and Applicable Percentage of each Syndication Party from time
to time as it deems necessary or appropriate in its sole discretion, and such
determinations shall be binding on the parties hereto absent manifest error.
15.7.5Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
Voting Participants notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 11.2 hereof.


47

--------------------------------------------------------------------------------




15.8    Action Upon Default Each Syndication Party agrees that upon its learning
of any facts which would constitute a Potential Default or Event of Default, it
shall promptly notify the Administrative Agent by a writing designated as a
notice of default specifying in detail the nature of such facts and default, and
the Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Event of Default or Potential Default has occurred or is continuing unless it
has received written notice from Borrower of such fact, or has received written
notice of default from a Syndication Party. In the event the Administrative
Agent has received written notice of the occurrence of a Potential Default or
Event of Default as provided in the preceding sentences, the Administrative
Agent may, but is not required to exercise or refrain from exercising any rights
which may be available under the Loan Documents or at law on account of such
occurrence and shall be entitled to use its discretion with respect to
exercising or refraining from exercising any such rights, unless and until the
Administrative Agent has received specific written instruction from the Required
Lenders to refrain from exercising such rights or to take specific designated
action, in which case it shall follow such instruction; provided that the
Administrative Agent shall not be required to take any action which will subject
it to personal liability, or which is or may be contrary to any provision of the
Loan Documents or applicable law. The Administrative Agent shall not be subject
to any liability by reason of its acting or refraining from acting pursuant to
any such instruction.
15.8.1Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 15.19
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.
15.9    Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee Each of the Syndication Parties hereby designates and appoints the
Bid Agent to act as such and to take such action on behalf of such Syndication
Party with respect to the acceptance and processing of Bid Requests and Bids as
provided herein, as well as to exercise such powers and to perform such duties
as are reasonably incidental thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Bid Agent. The Bid Agent
shall have such duties as specified in this Credit Agreement. The resignation,
removal, and designation of a successor for the Bid Agent shall be in accordance
with the procedures set forth in Section 15.22 hereof with respect to the
Administrative Agent. The Bid Agent and any successor Bid Agent shall be
entitled to such fee as agreed upon between Borrower and the Bid Agent for
acting as the Bid Agent. The indemnification, expense and exculpatory provisions
in this Credit Agreement with respect to the Administrative Agent shall apply
equally to the Bid Agent, as applicable.
15.10    Consent Required for Certain Actions Notwithstanding the fact that this
Credit Agreement may otherwise provide that the Administrative Agent may act at
its discretion, the Administrative Agent may not take any of the following
actions (nor may the Syndication Parties take the action described in Subsection
15.10.1(a)) with respect to, or under, the Loan Documents without the prior
written consent, given after notification by the Administrative Agent of its
intention to take any such action (or notification by such Syndication Parties
as are proposing the action described in Subsection 15.10.1(a) of their
intention to do so), of:
15.10.1Unanimous.
a.Each of the Syndication Parties and the Voting Participants before amending
the definition of Required Lenders as set forth herein or amending Subsections
15.10.1, 15.10.2, 15.10.3 or 15.10.4;
b.Each of the Syndication Parties, the Participants and the Voting Participants
before:
i.Agreeing to an extension of the 5-Year Maturity Date or the 5-Year
Availability Period, or, except as provided in Section 2.9, an increase in the
5-Year Commitment or any Syndication Party’s share thereof; or
ii.Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest (including reduction of the interest rate),
principal, or fees with respect to the 5-Year Facility; provided, however, this
restriction shall not apply to a delay in payment granted by the Administrative
Agent in the ordinary course of administration of the Loans and the exercise of
reasonable judgment, so long as such payment delay does not exceed five (5)
days;
iii.Amending Section 16.6 hereof to permit Borrower to assign or transfer its
rights or obligations hereunder without the prior written consent of all of the
Syndication Parties and the Participants; or


48

--------------------------------------------------------------------------------




iv.Amending Section 6.6, 14.4 or 15.13 hereof or Section 2.1 or 2.8 hereof to
the extent relating to pro rata sharing.
15.10.2Required Lenders. The Required Lenders before:
a.Consenting to any action, amendment, or granting any waiver not covered in
Subsections 15.10.1 or 15.10.3; or
b.Agreeing to amend Article 15 of this Credit Agreement (other than Subsections
15.10.1, 15.10.2, 15.10.3, or 15.10.4).
15.10.3Action Without Vote. Notwithstanding any other provisions of this Section
15.10, the Administrative Agent or, with respect to Subsection 15.10.3(b)
hereof, the Letter of Credit Bank and the Administrative Agent, may take the
following actions without obtaining the consent of the Syndication Parties or
the Voting Participants:
a.Determining after the Closing Date (i) whether the conditions to a 5-Year
Advance have been met, and (ii) the amount of such 5-Year Advance;
b.Determining (i) whether the conditions and procedures as set forth in Article
4 hereof for issuance of a Letter of Credit have been properly satisfied, (ii)
the amount of such Letter of Credit and (iii) the determination and
implementation of any LC Separation Arrangements;
c.Determining whether the Bid Advance conditions and procedures as set forth in
Article 3 hereof have been properly satisfied; and
d.Making modifications pursuant to Section 16.25.
15.10.4Voting Participants. Under the circumstances set forth in Section 15.28
hereof, each Voting Participant shall be accorded voting rights as though such
Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.
If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section 15.10 is delivered to such Syndication Party
or Voting Participant by the Administrative Agent, such Syndication Party or
Voting Participant shall be conclusively deemed to have consented thereto for
the purposes of this Section 15.10; provided, that, this paragraph shall not
apply with respect to Section 15.10.1.
15.11    Distribution of Principal and Interest The Administrative Agent may, in
its sole discretion, receive and accept all or any payments (including
prepayments) of principal and interest made by Borrower on the Loans in an
account segregated from the Administrative Agent’s other funds and accounts
(“Payment Account”). After the receipt by the Administrative Agent of any
payment representing interest or principal on the Loans, the Administrative
Agent shall remit to each Syndication Party its share of such payment as
provided in Article 6 hereof (“Payment Distribution”), no later than 3:00 P.M.
(Central time) on the same Banking Day as such payment is received by the
Administrative Agent if received no later than 1:00 P.M. (Central time) or the
next Banking Day if received by the Administrative Agent thereafter. Any
Syndication Party’s rights to its Payment Distribution shall be subject to the
rights of any Contributing Syndication Parties to such amounts as set forth in
Section 15.4 hereof.
15.12    Distribution of Certain Amounts The Administrative Agent shall (a)
receive for the benefit of all present and future Syndication Parties, in the
Payment Account (if applicable) and (b) remit to the applicable Syndication
Parties, as indicated, the amounts described below:
15.12.1Funding Losses. To each Syndication Party its share of the amount of any
Funding Losses paid by Borrower to the Administrative Agent in accordance with
the Funding Loss Notice such Syndication Party provided to the Administrative
Agent, no later than 3:00 P.M. (Central time) on the same Banking Day that
payment of such Funding Losses is received by the Administrative Agent, if
received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.
15.12.2Fees. To each Syndication Party its share of any 5-Year Facility Fees
paid by Borrower to the Administrative Agent, no later than 3:00 P.M. (Central
time) on the same Banking Day that payment of such fees is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.
15.13    Sharing; Collateral Application The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession


49

--------------------------------------------------------------------------------




or control of any other Syndication Party, which may be or become security for
the Loans solely by reason of the provisions of a security instrument that would
cause such security instrument and the property covered thereby to secure
generally all indebtedness owing by Borrower to such other Syndication Party.
Notwithstanding the foregoing, to the extent such other Syndication Party
applies such funds or the proceeds of such property to reduction of one or more
of the Loans, such other Syndication Party shall share such funds or proceeds
with all Syndication Parties according to their respective Individual 5-Year
Commitments. In the event that any Syndication Party shall obtain payment,
whether partial or full, from any source in respect of one or more of the Loans
other than as provided in this Credit Agreement, including without limitation
payment by reason of the exercise of a right of offset, banker’s lien, general
lien, or counterclaim, such Syndication Party shall promptly make such
adjustments (which may include payment in cash or the purchase of further
Syndication Interests or participations in the Loans) to the end that such
excess payment shall be shared with all other Syndication Parties in accordance
with their respective Individual 5-Year Commitments. Notwithstanding any of the
foregoing provisions of this Section 15.13 or Article 8 hereof, no Syndication
Party (other than CoBank or a Farm Credit System Institution, as applicable)
shall have any right to, or to the proceeds of, or any right to the application
to any amount owing to such Syndication Party hereunder of any the proceeds of,
(a) any Bank Equity Interests issued to Borrower by CoBank or on account of any
statutory lien held by CoBank on such Bank Equity Interests, or (b) any Bank
Equity Interests issued to Borrower by any Farm Credit System Institution which
is a Syndication Party hereunder or on account of any statutory lien held by
such Farm Credit System Institution on such Bank Equity Interests.
15.14    Amounts Required to be Returned If the Administrative Agent, in its
sole discretion, elects to make any payment to a Syndication Party in
anticipation of the receipt of final funds from Borrower, and such funds are not
received from Borrower, or if excess funds are paid by the Administrative Agent
to any Syndication Party as the result of a miscalculation by the Administrative
Agent, then such Syndication Party shall, on demand of the Administrative Agent,
forthwith return to the Administrative Agent any such amounts, plus interest
thereon (from the day such amounts were transferred by the Administrative Agent
to the Syndication Party to, but not including, the day such amounts are
returned by Syndication Party) at a rate per annum equal to the customary rate
set by the Administrative Agent for the correction of errors among banks for
three (3) Banking Days and thereafter at the Base Rate. If the Administrative
Agent is required at any time to return to Borrower or a trustee, receiver,
liquidator, custodian, or similar official any portion of the payments made by
Borrower to the Administrative Agent, whether pursuant to any bankruptcy or
insolvency law or otherwise, then each Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty (unless the Administrative Agent is required to pay
interest or penalty on such amounts to the person recovering such payments).
15.15    Information to Syndication Parties; Confidentiality Except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Borrower or any of the Consolidated Subsidiaries that is
communicated to or obtained by the Administrative Agent. The Syndication Parties
acknowledge and agree that all information and reports received pursuant to this
Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall have no consent rights upon the
occurrence and during the continuance of an Event of Default), be used by the
Syndication Party except in connection with the Loans and their respective
Syndication Interests.
15.16    Reliance; No Other Duties The Administrative Agent shall not be liable
to Syndication Parties or any other Person for any error in judgment or for any
action taken or not taken by the Administrative Agent or its agents, directors,
officers, employees or representatives (including without limitation any duties
of the Administrative Agent under Section 15.7), except to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that any
of the foregoing resulted from the gross negligence or willful misconduct of the
Administrative Agent. Without limiting the foregoing, the Administrative Agent
may rely on the advice of counsel, accountants or experts and on any written
document or oral statement it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made by any other Person in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance by any other Person of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or


50

--------------------------------------------------------------------------------




any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 10 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
15.17    No Trust or Fiduciary Relationship Neither the execution of this Credit
Agreement, nor the sharing in the Loans, nor the holding of the Loan Documents
in its name by the Administrative Agent, nor the management and administration
of the Loans and Loan Documents by the Administrative Agent ( holding certain
payments and proceeds in the Payment Account for the benefit of the Syndication
Parties), nor any other right, duty or obligation of the Administrative Agent
under or pursuant to this Credit Agreement is intended to be or create, and none
of the foregoing shall be construed to be or create, any express, implied or
constructive trust or fiduciary relationship between the Administrative Agent or
the Bid Agent and any Syndication Party. Each Syndication Party hereby agrees
and stipulates that neither the Administrative Agent nor the Bid Agent is acting
as trustee or fiduciary for such Syndication Party with respect to the Loans,
this Credit Agreement, or any aspect of either, or in any other respect.
15.18    Sharing of Costs and Expenses To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse the Administrative Agent
for its proportionate share (based on its Applicable Percentage), for all
reasonable costs, disbursements, and expenses incurred by the Administrative
Agent on or after the date of this Credit Agreement for legal, accounting,
consulting, and other services rendered to the Administrative Agent in its role
as the Administrative Agent in the administration of the Loans, interpreting the
Loan Documents, and protecting, enforcing, or otherwise exercising any rights,
both before and after default by Borrower under the Loan Documents, and
including, without limitation, all costs and expenses incurred in connection
with any bankruptcy proceedings and the exercise of any remedies with respect to
the Cash Collateral Account or otherwise.
15.19    Syndication Parties’ Indemnification of the Administrative Agent and
Bid Agent Each of the Syndication Parties agrees to indemnify the Administrative
Agent, including any Successor Agent, and the Bid Agent, in each case in its
capacity as such, and their respective directors, officers, employees, agents,
professional advisers and representatives (“Indemnified Agency Parties”) (to the
extent not reimbursed by Borrower, and without in any way limiting the
obligation of Borrower to do so), ratably (based on its Applicable Percentage),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans and/or the expiration or termination of
this Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent or the Bid Agent (or any of the Indemnified Agency Parties
while acting for the Administrative Agent or for any Successor Agent) in any way
relating to or arising out of this Credit Agreement or the Loan Documents, or
the performance of the duties of the Administrative Agent or the Bid Agent
hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent or the Bid Agent under or in connection
with any of the foregoing; provided that the Syndication Parties shall not be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of an Indemnified Agency Party to the extent that a court of competent
jurisdiction renders a final non-appealable judgment that the foregoing are the
result of the willful misconduct or gross negligence of such Indemnified Agency
Party. In furtherance but not in limitation of the foregoing, to the extent not
indemnified by Borrower, each Syndication Party shall indemnify the
Administrative Agent for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
governmental authority that are attributable to such Syndication Party and that
are payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. The agreements
and obligations in this Section 15.19 shall survive the payment of the Loans and
the expiration or termination of this Credit Agreement.
15.20    Books and Records The Administrative Agent shall maintain such books of
account and records relating to the Loans as it reasonably deems appropriate in
its sole discretion, and which shall accurately reflect the Syndication Interest
of each Syndication Party and shall be conclusive and binding on Borrower and
the Syndication Parties absent manifest error. The Syndication Parties, or their
agents, may inspect such books of account and records at all reasonable times
during the Administrative Agent’s regular business hours.
15.21    Administrative Agent Fee The Administrative Agent and any Successor
Agent shall be entitled to such fees as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.
15.22    The Administrative Agent’s Resignation or Removal Subject to the
appointment and acceptance of a Successor Agent (as defined below), the
Administrative Agent may resign at any time by notifying each of the Syndication
Parties and Borrower. After the receipt of such notice, the Required Lenders
shall appoint a successor


51

--------------------------------------------------------------------------------




(“Successor Agent”). If (a) no Successor Agent shall have been so appointed
which is either (i) a Syndication Party, or (ii) if not a Syndication Party,
which is a Person approved by Borrower, such approval not to be unreasonably
withheld (provided that Borrower shall have no approval rights upon the
occurrence and during the continuance of an Event of Default), or (b) such
Successor Agent has not accepted such appointment, in either case within thirty
(30) days after the retiring Administrative Agent’s giving of such notice of
resignation, then the retiring Administrative Agent may, after consulting with,
but without obtaining the approval of, Borrower, appoint a Successor Agent which
shall be a bank or a trust company organized under the laws of the United States
of America or any state thereof and having a combined capital, surplus and
undivided profit of at least $250,000,000. If no Successor Agent has been
appointed pursuant to the immediately preceding sentence by the forty-fifth
(45th) day after the giving of such notice of resignation, the Administrative
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a Successor Agent. If, and for so long as, the Person acting as the
Administrative Agent is a Defaulting Syndication Party, such Person may be
removed as the Administrative Agent upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 16.4.2 hereof. Any such resignation by the
Administrative Agent hereunder, unless otherwise agreed by the resigning
Administrative Agent, shall also constitute its resignation as the Letter of
Credit Bank and the Overnight Lender, as applicable, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Overnight Advances hereunder and (y) shall
maintain all of its rights as Letter of Credit Bank or Overnight Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Overnight
Advances made by it, prior to the date of such resignation. The fees payable by
Borrower to a Successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such Successor Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.
15.23    [Reserved]
15.24    Representations and Warranties of CoBank Except as expressly set forth
in Section 15.23 hereof, CoBank, in its role as a Syndication Party and as the
Administrative Agent, makes no express or implied representation or warranty and
assumes no responsibilities with respect to the due authorization, execution, or
delivery of the Loan Documents; the accuracy of any information, statements, or
certificates provided by Borrower; the legality, validity, or enforceability of
the Loan Documents; the filing or recording of any document; the collectibility
of the Loans; the performance by Borrower of any of its obligations under the
Loan Documents; or the financial condition or solvency of Borrower or any other
party obligated with respect to the Loans or the Loan Documents.
15.25    Syndication Parties’ Independent Credit Analysis Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from the Administrative
Agent. Each Syndication Party agrees and represents that it has relied upon its
independent review (a) of the Loan Documents, and (b) any information
independently acquired by such Syndication Party from Borrower or otherwise in
making its decision to acquire an interest in the Loans independently and
without reliance on the Administrative Agent or Bid Agent. Each Syndication
Party represents and warrants that it has obtained such information as it deems
necessary (including any information such Syndication Party independently
obtained from Borrower or others) prior to making its decision to acquire an
interest in the Loans. Each Syndication Party further agrees and represents that
it has made its own independent analysis and appraisal of and investigation into
each Borrower’s authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, none of the Administrative Agent, the Bid Agent or any Syndication Party
shall have any duty or responsibility to furnish to any other Syndication
Parties any credit or other information concerning Borrower which may come into
its possession.


52

--------------------------------------------------------------------------------




15.26    No Joint Venture or Partnership Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.
15.27    Successors and Assigns
15.27.1Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Syndication
Party, and no Syndication Party may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 15.27.2, (ii) by way of participation in accordance with
the provisions of Section 15.27.4, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 15.27.5 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 15.27.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Syndication Parties) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
15.27.2Assignments by Syndication Parties. Any Syndication Party may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Individual 5-Year
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
a.Minimum Amounts.
i.in the case of an assignment of the entire remaining amount of the assigning
Syndication Party’s Individual 5-Year Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds (determined
after giving effect to such assignments) that equal at least the amount
specified in Section 15.27.2(a)(ii) in the aggregate or in the case of an
assignment to a Syndication Party, an Affiliate of a Syndication Party or an
Approved Fund, no minimum amount need be assigned; and
ii.in any case not described in Section 15.27.2(a)(i) above, the aggregate
amount of the Individual 5-Year Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Individual 5-Year Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Syndication Party subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).
b.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Syndication Party’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Individual 5-Year Commitment assigned, except that this clause (b) shall not (A)
apply to rights in respect of Bid Rate Loans or (B) prohibit any Syndication
Party from assigning all or a portion of its rights and obligations among
separate facilities on a non-pro rata basis.
c.Required Consents. No consent shall be required for any assignment except to
the extent required by Section 15.27.2(a)(ii) and, in addition:
i.the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund;
provided that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Banking Days after having received notice thereof;
ii.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Syndication Party, an Affiliate of such Syndication Party or an Approved Fund
with respect to such Syndication Party; and


53

--------------------------------------------------------------------------------




iii.the consent of the Letter of Credit Bank and Overnight Lender shall be
required.
d.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Syndication Party, shall deliver to the Administrative Agent an administrative
questionnaire in form and substance satisfactory to the Administrative Agent.
e.No Assignment to Certain Persons. No such assignment shall be made to (A)
Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Syndication Party or any of its Subsidiaries, or any Person who, upon
becoming a Syndication Party hereunder, would constitute a Defaulting
Syndication Party or a Subsidiary thereof.
f.No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
g.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Syndication Party hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Syndication Party, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Syndication Party to
the Administrative Agent, the Letter of Credit Bank, the Overnight Lender and
each other Syndication Party hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Overnight Advances in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Syndication Party
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Syndication Party for all purposes of this Credit
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 15.27.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Syndication Party under
this Credit Agreement, and the assigning Syndication Party thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Syndication Party’s
rights and obligations under this Credit Agreement, such Syndication Party shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 6.7 and 16.1 and Article 13 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Syndication Party will constitute a waiver or release of any
claim of any party hereunder arising from that Syndication Party’s having been a
Defaulting Syndication Party. Any assignment or transfer by a Syndication Party
of rights or obligations under this Credit Agreement that does not comply with
this paragraph shall be treated for purposes of this Credit Agreement as a sale
by such Syndication Party of a participation in such rights and obligations in
accordance with Section 15.27.4.
15.27.3Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the address listed in Section 16.4.2 a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Syndication Parties, and the
5-Year Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Syndication Party pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, the Administrative Agent and the Syndication
Parties shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Syndication Party


54

--------------------------------------------------------------------------------




hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection by Borrower and any Syndication Party, at any
reasonable time and from time to time upon reasonable prior notice.
15.27.4Participations. Any Syndication Party may at any time, without the
consent of, or notice to, Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, a Defaulting Syndication Party or any of its Subsidiaries
or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Syndication Party’s rights and/or
obligations under this Credit Agreement (including all or a portion of its
5-Year Commitment and/or the Loans owing to it); provided that, except as
provided in Section 15.28, (i) such Syndication Party’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Syndication Party shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, the Administrative Agent, the Letter of
Credit Bank and Syndication Parties shall continue to deal solely and directly
with such Syndication Party in connection with such Syndication Party’s rights
and obligations under this Credit Agreement. For the avoidance of doubt, each
Syndication Party shall be responsible for the indemnity under Section 15.19
with respect to any payments made by such Syndication Party to its
Participant(s).
Any agreement or instrument pursuant to which a Syndication Party sells such a
participation shall provide that such Syndication Party shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Syndication Party will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in Section 15.10.1(b) that affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 6.7,
15.31, 16.12 and 16.13 (subject to the requirements and limitations therein,
including the requirements under Section 15.31(g) (it being understood that the
documentation required under Section 15.31(g) shall be delivered to the
participating Syndication Party)) to the same extent as if it were a Syndication
Party and had acquired its interest by assignment pursuant to Section 15.27.2;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 15.32 as if it were an assignee under Section 15.27.2; and (B) shall
not be entitled to receive any greater payment under Sections 15.31 or 16.12,
with respect to any participation, than its participating Syndication Party
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Syndication Party that
sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 15.32 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 15.36 as
though it were a Syndication Party; provided that such Participant agrees to be
subject to Section 15.13 as though it were a Syndication Party. Each Syndication
Party that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Syndication Party shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Syndication Party shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Credit Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. CoBank reserves the right
to sell participations on a non-patronage basis; provided that CoBank shall use
commercially reasonable efforts to sell participations on a patronage basis.
15.27.5Certain Pledges. Any Syndication Party may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Syndication Party, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Syndication Party from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Syndication Party as a party hereto.
15.28    Certain Participants’ Voting Rights Any Farm Credit System Institution
which (a) is listed on Exhibit 15.28 or (b)(i) has acquired and, at any time of
determination maintains, a participation interest in the minimum


55

--------------------------------------------------------------------------------




aggregate amount of $10,000,000.00 in a particular Syndication Party’s
Individual 5-Year Commitment and/or Individual Outstanding 5-Year Obligations
and (ii) has been designated in writing by such Syndication Party to the
Administrative Agent as having such entitlement (such designation to include for
such participant, its name, contact information, and dollar participation
amount) (each a “Voting Participant”), shall be entitled to vote (and such
Syndication Party’s voting rights shall be correspondingly reduced), on a
dollar-for-dollar basis, as if such Voting Participant were a Syndication Party,
on any matter requiring or allowing a Syndication Party, to provide or withhold
its consent, or to otherwise vote on any proposed action. The voting rights of
any Syndication Party so designating a Voting Participant shall be reduced by an
equivalent dollar amount.
15.29    Method of Making Payments Payment and transfer of all amounts owing or
to be paid or remitted hereunder, including, without limitation, payment of the
Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 15.29
hereto (“Wire Instructions”).
15.30    Defaulting Syndication Parties
15.30.1Syndication Party Default. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Syndication Party becomes a
Defaulting Syndication Party, then, until such time as such Syndication Party is
no longer a Defaulting Syndication Party, to the extent permitted by applicable
law:
a.Waivers and Amendments. The Individual 5-Year Commitment of such Defaulting
Syndication Party (and any Voting Participant entitled to vote on behalf of such
Defaulting Syndication Party) shall not be included in determining whether the
Required Lenders have taken or may take any action under this Credit Agreement
or the Loan Documents (including any consent to any action, amendment or waiver
pursuant to Subsection 15.10.2).
b.Defaulting Syndication Party Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Syndication Party (whether voluntary or mandatory, at maturity,
pursuant to Article 14 or otherwise) or received by the Administrative Agent
from a Defaulting Syndication Party pursuant to Section 15.36 shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting
Syndication Party to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Syndication Party to
the Letter of Credit Bank or Overnight Lender hereunder; third, to cash
collateralize the Letter of Credit Bank’s Fronting Exposure with respect to such
Defaulting Syndication Party in accordance with Subsection 15.30.3; fourth, as
Borrower may request (so long as no Potential Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting
Syndication Party has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting
Syndication Party’s potential future funding obligations with respect to Loans
under this Credit Agreement and (y) cash collateralize the Letter of Credit
Bank’s future Fronting Exposure with respect to such Defaulting Syndication
Party with respect to future Letters of Credit issued under this Credit
Agreement, in accordance with Section 4.4; sixth, to the payment of any amounts
owing to the Syndication Parties, the Letter of Credit Bank or Overnight Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Syndication Party, the Letter of Credit Bank or Overnight Lender against such
Defaulting Syndication Party as a result of such Defaulting Syndication Party’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Syndication Party as a
result of such Defaulting Syndication Party’s breach of its obligations under
this Credit Agreement; and eighth, to such Defaulting Syndication Party or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which such Defaulting Syndication Party has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
10.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Letters of Credit owed to, all Non-Defaulting Syndication Parties
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letters of Credit owed to, such Defaulting Syndication Party until such time as
all Loans and funded and unfunded participations in Letters of Credit and
Overnight Advances are held by the Syndication Parties pro rata in accordance
with their respective Applicable Percentage without giving effect to Subsection
15.30.1(d).


56

--------------------------------------------------------------------------------




Any payments, prepayments or other amounts paid or payable to a Defaulting
Syndication Party that are applied (or held) to pay amounts owed by a Defaulting
Syndication Party or to post cash collateral pursuant to this Subsection
15.30.1(b) shall be deemed paid to and redirected by such Defaulting Syndication
Party, and each Syndication Party irrevocably consents hereto.
c.Certain Fees.
i.No Defaulting Syndication Party shall be entitled to receive any 5-Year
Facility Fee for any period during which that Syndication Party is a Defaulting
Syndication Party (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting
Syndication Party).
ii.Each Defaulting Syndication Party shall be entitled to receive Letter of
Credit Fees for any period during which that Syndication Party is a Defaulting
Syndication Party only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 4.4.
iii.With respect to any 5-Year Facility Fee or Letter of Credit Fee not required
to be paid to any Defaulting Syndication Party pursuant to clauses (i) or (ii)
above, Borrower shall (x) pay to each Non-Defaulting Syndication Party that
portion of any such fee otherwise payable to such Defaulting Syndication Party
with respect to such Defaulting Syndication Party’s participation in Letters of
Credit or Overnight Advances that has been reallocated to such Non-Defaulting
Syndication Party pursuant to clause (d) below, (y) pay to the Letter of Credit
Bank and Overnight Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Syndication Party to the extent allocable to the
Letter of Credit Bank’s or Overnight Lender’s Fronting Exposure to such
Defaulting Syndication Party, and (z) not be required to pay the remaining
amount of any such fee.
d.Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Syndication Party’s participation in Letters of Credit and
Overnight Advances shall be reallocated among the Non-Defaulting Syndication
Parties in accordance with their respective Applicable Percentage (calculated
without regard to such Defaulting Syndication Party’s 5-Year Commitment) but
only to the extent that (x) the conditions set forth in Section 10.2 are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified the Administrative Agent at such time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Individual
5-Year Lending Capacity of any Non-Defaulting Syndication Party to be less than
zero. No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Syndication Party arising from
that Syndication Party having become a Defaulting Syndication Party, including
any claim of a Non-Defaulting Syndication Party as a result of such
Non-Defaulting Syndication Party’s increased exposure following such
reallocation.
e.Cash Collateral, Repayment of Overnight Advances. If the reallocation
described in clause (d) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Overnight Advances in an amount equal
to the Overnight Lenders’ Fronting Exposure and (y) second, cash collateralize
the Letter of Credit Bank’s Fronting Exposure in accordance with the procedures
set forth in Section 15.30.3.
15.30.2Defaulting Syndication Party Cure. If Borrower, the Administrative Agent,
the Overnight Lender and the Letter of Credit Bank agree in writing that a
Syndication Party is no longer a Defaulting Syndication Party, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Syndication Party will, to the extent applicable, purchase at par (and
reimburse any Syndication Party for its Funding Losses attributable to such
purchase) that portion of outstanding Loans of the other Syndication Parties or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Overnight Advances to be held pro rata by the Syndication Parties
in accordance with the 5-Year Commitments under the applicable facility (without
giving effect to Subsection 15.30.1(d)), whereupon such Syndication Party will
cease to be a Defaulting Syndication Party; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of Borrower while that Syndication Party was a Defaulting Syndication Party; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Syndication Party to


57

--------------------------------------------------------------------------------




Syndication Party will constitute a waiver or release of any claim of any party
hereunder arising from that Syndication Party’s having been a Defaulting
Syndication Party.
15.30.3Cash Collateral. (a) At any time that there shall exist a Defaulting
Syndication Party, within one Banking Day following the written request of the
Administrative Agent or the Letter of Credit Bank (with a copy to the
Administrative Agent) Borrower shall cash collateralize the Letter of Credit
Bank’s Fronting Exposure with respect to such Defaulting Syndication Party
(determined after giving effect to Subsection 15.30.1(d) and any cash collateral
provided by such Defaulting Syndication Party) in an amount not less than the
outstanding Fronting Exposure of the Letter of Credit Bank.
a.Grant of Security Interest. To the extent provided by any Defaulting
Syndication Party, such Defaulting Syndication Party hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Bank, and agrees
to maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Syndication Parties’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(c) below. If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Letter of Credit Bank as herein provided, or that
the total amount of such cash collateral is less than the outstanding Fronting
Exposure of the Letter of Credit Bank, Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
cash collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any cash collateral provided by the Defaulting Syndication
Party).
b.Application. Notwithstanding anything to the contrary contained in this Credit
Agreement, cash collateral provided under this Section 15.30 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Syndication Party’s obligation to fund participations in respect of Letters of
Credit (including, as to cash collateral provided by a Defaulting Syndication
Party, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
c.Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce the Letter of Credit Bank’s Fronting Exposure shall
no longer be required to be held as cash collateral pursuant to this Subsection
15.30.3(d) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Syndication Party status of the
applicable Syndication Party), or (ii) the determination by the Administrative
Agent and the Letter of Credit Bank that there exists excess cash collateral;
provided that, subject to this Section 15.30, the Person providing cash
collateral, the Letter of Credit Bank may agree that cash collateral shall be
held to support future anticipated Fronting Exposure or other obligations.
15.31    Status of Syndication Parties
(a)Any Syndication Party that is entitled to an exemption from or reduction in
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Syndication Party, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Syndication Party is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 15.31(b)(i), (b)(ii) and (b)(iv) below) shall
not be required if in the Syndication Party’s reasonable judgment such
completion, execution or submission would subject such Syndication Party to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Syndication Party.
(b)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Borrower,
(i)any Syndication Party that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Syndication Party
becomes a Syndication Party under this Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Syndication Party is exempt
from U.S. federal backup withholding tax;


58

--------------------------------------------------------------------------------




(ii)any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Syndication Party under this Credit Agreement (and from
time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), whichever of the following is applicable: (A) in the case
of a Non-US Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) executed copies of IRS Form W-8ECI; (C) in the case of a
Non-US Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 15.31A to the effect that such Non-US Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or (D) to the extent a Non-US Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8-BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 15.31B or Exhibit 15.31C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-US Lender is a partnership and one or more direct or indirect
partners of such Non-US Lender are claiming the portfolio interest exemption,
such Non-US Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 15.31D on behalf of each such direct and indirect
partner;
(iii)any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Syndication Party under this Credit Agreement (and from
time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(iv)if a payment made to a Syndication Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Syndication
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Syndication Party shall deliver to Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or the Administrative Agent as may be necessary for
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Syndication Party has complied with such
Syndication Party’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.
Each Syndication Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.
15.32    Replacement of Holdout Lender or Defaulting Syndication Party (a) If
any action to be taken by the Syndication Parties or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Syndication Parties and Voting Participants, and the consent, authorization or
agreement of the Required Lenders has been obtained but a Syndication Party or
Voting Participant (“Holdout Lender”) fails to give its consent,


59

--------------------------------------------------------------------------------




authorization, or agreement, or if any Syndication Party shall become a
Defaulting Syndication Party, then the Administrative Agent, upon at least five
(5) Banking Days prior notice to the Holdout Lender or upon one (1) Banking
Day’s prior notice to the Defaulting Syndication Party, may permanently replace
the Holdout Lender or Defaulting Syndication Party with one or more substitute
Syndication Parties (each, a “Replacement Lender”), and the Holdout Lender or
Defaulting Syndication Party shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender or Defaulting Syndication
Party shall specify an effective date for such replacement, which date shall not
be later than fifteen (15) Banking Days after the date such notice is given.
Prior to the effective date of such replacement, the Holdout Lender or
Defaulting Syndication Party and each Replacement Lender shall execute and
deliver an Assignment and Assumption, subject only to the Holdout Lender or
Defaulting Syndication Party being repaid its full share of the outstanding Bank
Debt without any premium, discount, or penalty of any kind whatsoever. If the
Holdout Lender or Defaulting Syndication Party shall refuse or fail to execute
and deliver any such Assignment and Assumption prior to the effective date of
such replacement, the Holdout Lender or Defaulting Syndication Party shall be
deemed to have executed and delivered such Assignment and Assumption. The
replacement of any Holdout Lender or, to the extent possible, any Defaulting
Syndication Party, shall be made in accordance with the terms of Section 15.27
hereof. Until such time as the Replacement Lenders shall have acquired all of
the Syndication Interest of the Holdout Lender or Defaulting Syndication Party
hereunder and under the other Loan Documents, the Holdout Lender or Defaulting
Syndication Party shall remain obligated to provide the Holdout Lender’s or
Defaulting Syndication Party’s Funding Share of Advances. In the event that the
Holdout Lender or Defaulting Syndication Party is a Voting Participant, the
Syndication Party through which such Voting Participant acquired its interest
shall have the first option to repurchase such participation interest and be the
Replacement Lender; provided if the Syndication Party through which such Voting
Participant acquired its interest does not, within five (5) Banking Days (or one
(1) Banking Day, as applicable) after the Administrative Agent has given notice
to the Holdout Lender (or Defaulting Syndication Party) as provided above, elect
to become the Replacement Lender, then such Syndication Party shall cancel or
re-acquire such Voting Participant’s interest and shall sell to the Replacement
Lender(s) an interest in its Individual 5-Year Commitment equivalent to the
Voting Participant interest.
b.Borrower may terminate the unused amount of the 5-Year Commitment of any
Syndication Party that is a Defaulting Syndication Party upon not less than one
(1) Banking Day’s prior notice to the Administrative Agent (which shall promptly
notify the Syndication Parties thereof), and in such event the provisions of
Subsection 15.30.1(b) will apply to all amounts thereafter paid by Borrower for
the account of such Defaulting Syndication Party under this Credit Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
Borrower, the Administrative Agent, the Letter of Credit Bank, the Overnight
Lender or any Syndication Party may have against such Defaulting Syndication
Party.
15.33    Amendments Concerning Agency Function None of the Administrative Agent,
the Bid Agent, the Letter of Credit Bank or the Overnight Lender shall be bound
by any waiver, amendment, supplement or modification of this Credit Agreement or
any other Loan Document which affects its rights, duties or obligations
hereunder or thereunder unless it shall have given its prior written consent
thereto.
15.34    Agent Duties and Liabilities None of the Joint Lead Arrangers, the
Co-Bookrunners or the Syndication Agent shall, in their capacity as such, have
any powers, duties, responsibilities or liabilities with respect to this Credit
Agreement or the transactions contemplated herein. Without limiting the
foregoing, none of the Joint Lead Arrangers, the Co-Bookrunners or the
Syndication Agent shall be subject to any fiduciary or other implied duties, or
have any liability to any Person for acting as such. Nothing in this Section
15.34 shall be construed to relieve the Joint Lead Arrangers, the Co-Bookrunners
or the Syndication Agent of their duties, responsibilities and liabilities
arising out of their capacity as Syndication Parties.
15.35    The Administrative Agent May File Proofs of Claim In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:
a.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit and all other Bank
Debt that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Letter of Credit Bank,


60

--------------------------------------------------------------------------------




the Syndication Parties and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Syndication Parties, the Letter of Credit Bank and the Administrative Agent and
their respective agents and counsel and all other amounts due the Syndication
Parties, the Letter of Credit Bank and the Administrative Agent under Articles 3
and 13 and Section 16.1) allowed in such judicial proceeding; and
b.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Syndication Party and the Letter of Credit Bank to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Syndication Parties and
the Letter of Credit Bank, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article 13 and Section 16.1.
15.36    Setoff If an Event of Default shall have occurred and be continuing,
each Syndication Party and the Letter of Credit Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Syndication Party, the Letter of Credit Bank, or any such
Affiliate, to or for the credit or the account of Borrower against any and all
of the obligations of Borrower now or hereafter existing under this Credit
Agreement or any other Loan Document to such Syndication Party, the Letter of
Credit Bank or their respective Affiliates, irrespective of whether or not such
Syndication Party, the Letter of Credit Bank or Affiliate shall have made any
demand under this Credit Agreement or any other Loan Document and although such
obligations of Borrower may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Syndication Party or the Letter of Credit Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Syndication
Party shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 15.30 and, pending such payment, shall
be segregated by such Defaulting Syndication Party from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Letter of
Credit Bank, and the Syndication Party, and (y) the Defaulting Syndication Party
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Bank Debt owing to such Defaulting Syndication Party as to
which it exercised such right of setoff. The rights of each Syndication Party,
the Letter of Credit Bank and their respective Affiliates under this Section
15.36 are in addition to other rights and remedies (including other rights of
setoff) that such Syndication Party, the Letter of Credit Bank or their
respective Affiliates may have. Each Syndication Party and the Letter of Credit
Bank agrees to notify Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
15.37    Further Assurances The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 15 and to carry out fully the intent
thereof.
Article 16.

MISCELLANEOUS
16.1    Costs and Expenses To the extent permitted by law, Borrower agrees to
pay to the Administrative Agent, the Syndication Parties and the Letter of
Credit Bank, on demand, all out-of-pocket costs and expenses (a) incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, and execution of the Loan Documents and the transactions
contemplated thereby, and processing the 5-Year Borrowing Notices; and (b)
incurred by the Administrative Agent, any Syndication Party or the Letter of
Credit Bank (including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, the Syndication Parties and the
Letter of Credit Bank) in connection with the enforcement or protection of the
Syndication Parties’ rights under the Loan Documents upon the occurrence of an
Event of Default or upon the commencement of an action by Borrower against the
Administrative Agent, any Syndication Party or the Letter of Credit, including
without limitation collection of the Loan (regardless of whether such
enforcement or collection is by court action or otherwise). Borrower shall not


61

--------------------------------------------------------------------------------




be obligated to pay the costs or expenses of any Person whose only interest in
the Loan is as a holder of a participation interest. In addition, to the extent
permitted by law, Borrower agrees to pay to the Bid Agent, on demand, all
out-of-pocket costs and expenses incurred by the Bid Agent in connection with
the processing of Bid Rate Loans, including the Bid Requests, Bids, Bid Results
Notices, and Bid Selection Notices and the procedures related thereto.
16.2    Service of Process and Consent to Jurisdiction Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in any New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America, in each
case sitting in New York County, New York, and any appellate court from any
thereof, as the Administrative Agent may elect; and, by execution and delivery
of this Credit Agreement, Borrower and each Syndication Party irrevocably
submits to such jurisdiction. With respect to litigation concerning this Credit
Agreement or under the Notes or other Loan Documents, Borrower and each
Syndication Party hereby appoints, until six (6) months after the expiration of
the 5-Year Maturity Date (as it may be extended at anytime), Corporation Service
Company, or such other Person as it may designate to the Administrative Agent,
in each case with offices in New York, New York and otherwise reasonably
acceptable to the Administrative Agent to serve as the agent of Borrower or such
Syndication Party to receive for and on its behalf at such agent’s New York, New
York office, service of process, which service may be made by mailing a copy of
any summons or other legal process to such Person in care of such agent.
Borrower and each Syndication Party agrees that it shall maintain a duly
appointed agent in New York, New York for service of summons and other legal
process as long as it remains obligated under this Credit Agreement and shall
keep the Administrative Agent advised in writing of the identity and location of
such agent. The receipt by such agent and/or by Borrower or such Syndication
Party, as applicable, of such summons or other legal process in any such
litigation shall be deemed personal service and acceptance by Borrower or such
Syndication Party, as applicable, for all purposes of such litigation. Borrower
and each Syndication Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement or the other Loan Documents
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
16.3    Jury Waiver IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE
AGENT, THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.
16.4    Notices All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made: (i) if
delivered personally, immediately upon delivery, (ii) if by telecopier
transmission, immediately upon sending and upon confirmation of receipt, (iii)
if by electronic transmission, unless the Administrative Agent otherwise
prescribes, and as further set forth in Section 16.16, immediately upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return electronic
transmission (other than an automatically generated reply), or other written
acknowledgement), provided that if such notice or other communication is not
sent during normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of the next Banking Day for the
recipient, (iv) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (v) if by United States Mail, certified mail, return receipt requested, five
(5) days after mailing.
16.4.1Borrower:
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and Chief Financial Officer
e-mail address: Timothy.Skidmore@chsinc.com
with a copy to:


62

--------------------------------------------------------------------------------




CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and General Counsel
e-mail address: james.zappa@chsinc.com
16.4.2Administrative Agent:
CoBank, ACB
6340 South Fiddlers Green Circle
Greenwood Village, Colorado 80111
FAX: (303) 224-6101
Attention: Credit Information Services
e-mail address: CIServices@cobank.com
16.4.3Bid Agent:
CoBank, ACB
6340 South Fiddlers Green Circle
Greenwood Village, Colorado 80111
FAX: (303) 224-6101
Attention: Bid Agent
e-mail address: cobankloanaccounting@cobank.com
16.4.4Syndication Parties:
On file with Administrative Agent.
16.5    Liability of Administrative Agent and Bid Agent Neither the
Administrative Agent nor the Bid Agent shall have any liabilities or
responsibilities to Borrower or any Subsidiary on account of the failure of any
Syndication Party to perform its obligations hereunder or to any Syndication
Party on account of the failure of Borrower or any Subsidiary to perform their
respective obligations hereunder or under any other Loan Document.
16.6    Successors and Assigns This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Bid Agent, and
the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties and the
Voting Participants.
16.7    Severability In the event any one or more of the provisions contained in
this Credit Agreement or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
16.8    Entire Agreement This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, the
Bid Agent, each Syndication Party, and Borrower with respect to the subject
matter hereof and shall replace and supersede any previous agreements of the
parties with respect to the subject matter hereof.
16.9    Applicable Law TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED


63

--------------------------------------------------------------------------------




AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
16.10    Captions The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.
16.11    Complete Agreement; Amendments THIS CREDIT AGREEMENT AND THE NOTES ARE
INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND FINAL EXPRESSION OF THEIR
AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, THE BID AGENT, EACH
SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL
AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS CREDIT
AGREEMENT. This Credit Agreement may not be modified or amended unless such
modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, the Bid Agent, and the requisite Syndication Parties
necessary to approve such modification or amendment pursuant to Section 15.10
hereof (and each such modification or amendment shall thereupon be binding on
Borrower, the Administrative Agent, the Bid Agent, all Syndication Parties and
all other parties to this Credit Agreement). Borrower agrees that it shall
reimburse the Administrative Agent for all fees and expenses incurred by the
Administrative Agent in retaining outside legal counsel in connection with any
amendment or modification to this Credit Agreement requested by Borrower.
16.12    Additional Costs of Maintaining Loan Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement in respect to
such Advance or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Change in Law which: (a) subjects any Recipient to any Taxes (other than
Indemnified Taxes and Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (b) imposes or modifies any
reserve, special deposit, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Syndication Party; or (c) imposes any other condition affecting this Credit
Agreement or the Notes or amounts payable to such Syndication Party (or any of
such extensions of credit or liabilities). The Administrative Agent will notify
Borrower of any event occurring after the date of this Credit Agreement which
will entitle such Syndication Party to compensation pursuant to this Section
16.12 as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation. The Administrative Agent shall include
with such notice, a certificate from such Syndication Party setting forth in
reasonable detail the calculation of the amount of such compensation.
Determinations by the Administrative Agent for purposes of this Section 16.12 of
the effect of any Change in Law on the costs of such Syndication Party of making
or maintaining an Advance or on amounts receivable by such Syndication Party in
respect of Advances, and of the additional amounts required to compensate such
Syndication Party in respect of any Additional Costs, shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis. The obligations of Borrower under this Section 16.12 shall survive the
termination of this Credit Agreement and other covenants.
16.13    Capital Requirements In the event that any Change in Law has the effect
of requiring an increase in the amount of capital or liquidity required or
expected to be maintained by such Syndication Party or any corporation
controlling such Syndication Party, and such Syndication Party certifies that
such increase is based in any part upon such Syndication Party’s obligations
hereunder with respect to the 5-Year Facility, and other similar obligations,
Borrower shall pay to such Syndication Party such additional amount as shall be
certified by such Syndication Party to the Administrative Agent and to Borrower
to be the net present value (discounted at the rate described in clause (a) of
the definition of “Base Rate”) of (a) the amount by which such increase in
capital or liquidity reduces the rate of return on capital or liquidity which
such Syndication Party could have achieved over the period remaining until the
5-Year Maturity Date, but for such introduction or change, (b) multiplied by
such Syndication Party’s Applicable Percentage. The Administrative Agent will
notify Borrower of any event occurring after the date of this Credit Agreement
that will entitle any such Syndication Party to compensation pursuant to this
Section 16.13 as promptly as practicable after it obtains knowledge thereof and
of such Syndication Party’s determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party


64

--------------------------------------------------------------------------------




setting forth in reasonable detail the calculation of the amount of such
compensation. Determinations by any Syndication Party for purposes of this
Section 16.13 of the effect of any increase in the amount of capital or
liquidity required to be maintained by any such Syndication Party and of the
amount of compensation owed to any such Syndication Party under this Section
16.13 shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis. The obligations of Borrower under
this Section 16.13 shall survive the termination of this Credit Agreement and
other covenants.
16.14    Replacement Notes Upon receipt by Borrower of evidence satisfactory to
it of: (a) the loss, theft, destruction or mutilation of any Note, and (in case
of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower, and upon surrender and
cancellation of such Note, if mutilated; or (b) the assignment by any
Syndication Party of its interest hereunder and the Notes, if any, relating
thereto, or any portion thereof, pursuant to this Credit Agreement, then
Borrower will pay any unpaid principal and interest (and Funding Losses, if
applicable) then or previously due and payable on such Notes and, if the
Syndication Party requests a Note as provided in Section 2.4 hereof, will (upon
delivery of such Notes for cancellation, unless covered by subclause (a) of this
Section 16.14) deliver in lieu of each such Note a new Note or, in the case of
an assignment of a portion of any such Syndication Party’s Syndication Interest,
new Notes, for any remaining balance. Each new or replacement Note shall be
dated as of the Closing Date.
16.15    Patronage Payments Borrower acknowledges and agrees that: (a) only that
portion of the Loans represented by CoBank’s Individual Outstanding 5-Year
Obligations which is retained by CoBank for its own account at any time is
entitled to patronage distributions in accordance with CoBank’s bylaws and its
practices and procedures related to patronage distribution; (b) any patronage,
or similar, payments to which Borrower is entitled on account of its ownership
of Bank Equity Interests or otherwise will not be based on any portion of
CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest or other assignment of rights or obligations under the
Loan Documents; and (c) that portion of the Loans represented by the Individual
Outstanding 5-Year Obligations which is retained by any other Farm Credit System
Institution (other than CoBank) for its own account at any time is entitled to
patronage distributions in accordance with such Farm Credit System Institution’s
bylaws and its practices and procedures related to patronage distribution only
if Borrower has a written agreement to that effect from such Farm Credit System
Institution.
16.16    Direct Website Communications; Electronic Transmission Communications
16.16.1Delivery.
a.Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Credit Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but, subject to the provisions of Subsection 16.16.3 hereof,
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Credit Agreement
prior to the scheduled date therefor, (iii) provides notice of any Potential
Default or Event of Default under this Credit Agreement, or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Credit Agreement and/or any borrowing, issuance or reissuance of a Letter of
Credit, or other extension of credit hereunder (all such non-excluded
communications collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium and in a format acceptable to the
Administrative Agent as follows (A) all financial statements to
CIServices@cobank.com and (B) all other Communications to
MB_CapitalMarkets@cobank.com. In addition, Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Credit Agreement but only to the extent requested by the Administrative
Agent. Receipt of the Communications by the Administrative Agent at the
appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents. Nothing in this Section 16.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.
b.Each Syndication Party agrees that receipt of e-mail notification that such
Communications have been posted pursuant to Subsection 16.16.2 below at the
e-mail address(es) set forth beneath such Syndication Party’s name on its
signature page hereto or pursuant to the notice provisions of any Assignment


65

--------------------------------------------------------------------------------




and Assumption shall constitute effective delivery of the Communications to such
Syndication Party for purposes of this Credit Agreement and any other Loan
Document. Each Syndication Party further agrees to notify the Administrative
Agent in writing (including by electronic communication) promptly of any change
in its e-mail address or any extended disruption in its internet delivery
services.
16.16.2Posting. Borrower further agrees that the Administrative Agent may make
the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.
16.16.3Additional Communications. The Administrative Agent reserves the right
and Borrower and each Syndication Party consents and agrees thereto, to, upon
written notice to Borrower and all Syndication Parties, implement and require
use of a secure system whereby any notices or other communications required or
permitted by this Credit Agreement, but which are not specifically covered by
Subsection 16.16.1 hereof, and including, without limitation, 5-Year Borrowing
Notices, 5-Year Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid
Selection Notices, notices of Overnight Rates, Overnight Advance Requests, and
any communication described in clauses (i) through (iv) of Subsection 16.16.1(a)
hereof, shall be sent and received via electronic transmission to the e-mail
addresses described in Subsection 16.16.1(b) hereof.
16.16.4Disclaimer. The Communications transmitted pursuant to this Section 16.16
and the Platform are provided “as is” and “as available.” CoBank does not
warrant the accuracy, adequacy or completeness of the Communications or the
Platform and CoBank expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform. In no event shall CoBank or any of its
Related Parties have any liability to Borrower, any Syndication Party or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of Borrower’s or
the Administrative Agent’s transmission of communications or notices through the
Platform.
16.16.5Termination. The provisions of this Section 16.16 shall automatically
terminate on the date that CoBank ceases to be the Administrative Agent under
this Credit Agreement.
16.17    Accounting Terms All accounting terms used herein which are not
expressly defined in this Credit Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Credit Agreement shall be
made in accordance with GAAP (except as provided otherwise in the definition of
Capital Leases), and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the financial
covenants contained in this Credit Agreement, (x) any election by Borrower to
measure an item of Debt using fair value (as permitted by FASB ASC 825-10-25 -
Fair Value Option (formerly known as FASB 159) or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made and (y) whether a lease constitutes a Capital Lease,
and whether obligations arising under such lease are required to be capitalized
on the balance sheet of the lessee thereunder and/or recognized as interest
expense in such lessee’s financial statements, shall be determined in all
material respects in accordance with GAAP as in effect on August 31, 2018
notwithstanding any modification or interpretive change occurring thereafter.
Notwithstanding the foregoing, if Borrower notifies the Administrative Agent
that, in Borrower’s reasonable opinion, or if the Administrative Agent notifies
Borrower that, in the Administrative Agent’s reasonable opinion (or at the
reasonable request of the Required Lenders), as a result of a change in GAAP
after the date hereof, any covenant contained in Sections 11.14, 12.1, 12.3 and
12.4, 12.6 or 12.8, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to
Borrower than as at the date of this Credit Agreement, Borrower shall negotiate
in good faith with the Administrative Agent and the Syndication Parties to make
any necessary adjustments to such covenant or defined term to provide the
Syndication Parties with substantially the same protection as such covenant
provided prior to the relevant change in GAAP. Until Borrower and the
Administrative Agent (with the approval of the Required Lenders) so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 11.14, 12.1, 12.3 and 12.4, 12.6 or 12.8,
together with the relevant


66

--------------------------------------------------------------------------------




defined terms, shall continue to apply and compliance therewith shall be
determined on the basis of GAAP in effect at the date of this Credit Agreement
and (b) each set of financial statements delivered to the Administrative Agent
pursuant to Section 11.2 after such time shall include detailed reconciliations
reasonably satisfactory to the Required Lenders and the Administrative Agent as
to the effect of such change in GAAP.
16.18    Acknowledgement Regarding Any Supported QFCs To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Syndication Party shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit
Support.
16.19    Mutual Release Upon full indefeasible payment and satisfaction of the
Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, the Bid Agent, and each
Syndication Party shall, except as provided in Article 13 hereof and except with
respect to Borrower’s reimbursement obligation to the issuer of each Letter of
Credit with an expiry date beyond the 5-Year Maturity Date, thereupon
automatically each be fully, finally, and forever released and discharged from
any further claim, liability, or obligation in connection with the Bank Debt.
16.20    Liberal Construction This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.
16.21    Counterparts This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telecopier, or
electronic transmission of an Adobe® file format document (also known as a PDF
file) shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Credit Agreement by telecopier, or
electronic transmission (in “.pdf” or similar format) also shall deliver an
original executed counterpart of this Credit Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Credit Agreement.
16.22    Confidentiality Each Syndication Party shall maintain the confidential
nature of, and shall not use or disclose, any of Borrower’s financial
information, confidential information or trade secrets without first obtaining
Borrower’s written consent. Nothing in this Section 16.22 shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 15.7, 15.15, and 15.27


67

--------------------------------------------------------------------------------




hereof or to such Syndication Party’s parent holding company or any of such
Syndication Party’s Affiliates or directors, officers, employees, agents and
advisors, or to any actual or prospective counterparty to any securitization,
swap, credit insurance or derivative transaction relating to Borrower with
respect to any Loan; (b) any situation in which any Syndication Party is
required by law or required or requested by any Governmental Authority or any
self-regulatory organization asserting jurisdiction over such Syndication Party
or its Affiliates to disclose information; (c) providing information to counsel
to any Syndication Party in connection with the transactions contemplated by the
Loan Documents; (d) providing information to independent auditors retained by
such Syndication Party; (e) any information that is in or becomes part of the
public domain otherwise than through a wrongful act of such Syndication Party or
any of its employees or agents thereof; (f) any information that is in the
possession of any Syndication Party prior to receipt thereof from Borrower or
any other Person known to such Syndication Party to be acting on behalf of
Borrower; (g) any information that is independently developed by any Syndication
Party; and (h) any information that is disclosed to any Syndication Party by a
third party that has no obligation of confidentiality with respect to the
information disclosed. A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement.
Notwithstanding any provision to the contrary in this Credit Agreement, the
Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.
Borrower consents to the publication by the Administrative Agent or any
Syndication Party of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
Borrower. In addition, the Administrative Agent and the Syndication Parties may
disclose the existence of this Credit Agreement and information about this
Credit Agreement to market data collectors, similar service providers to the
lending industry and service providers to the agents and the Syndication Parties
in connection with the administration of this Credit Agreement and the other
Loan Documents.
16.23    USA PATRIOT Act Notice Each Syndication Party that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Syndication Party) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Syndication Party
or the Administrative Agent, as applicable, to identify Borrower in accordance
with the USA PATRIOT Act.
16.24    Waiver of Borrower’s Rights Under Farm Credit Act Borrower, having been
represented by legal counsel in connection with this Credit Agreement and, in
particular, in connection with the waiver contained in this Section 16.24, does
hereby voluntarily and knowingly waive, relinquish, and agree not to assert at
any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties. This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to
induce the Syndication Parties to fund and extend to Borrower the credit
facilities described herein and to induce those Syndication Parties which are
Farm Credit System Institutions to agree to provide such credit facilities
commensurate with their Individual 5-Year Commitments as they may exist from
time to time.
16.25    More Restrictive Covenants
(a)If at any time, Borrower or any of its Subsidiaries enters into any Material
Debt Agreement (including for the avoidance of doubt the Pre-Export Credit
Agreement) pursuant to which Borrower or such Subsidiary is required to comply
with any covenant or provision that is more restrictive in any respect than the
covenants and provisions contemplated in this Credit Agreement (such covenant or
provision, an “Additional Provision”), Borrower shall promptly give notice
(except with respect to the Pre-Export Credit Agreement unless it is amended,
restated, supplemented or otherwise modified after the date hereof) to the
Administrative Agent and shall, at the request of the Administrative Agent,
whether acting on behalf of the


68

--------------------------------------------------------------------------------




Syndication Parties or on the instructions of the Required Lenders, execute and
deliver such amendments and/or supplements to this Credit Agreement to evidence
the agreement of Borrower and its Subsidiaries and the Administrative Agent and
the Syndication Parties to comply with such more restrictive covenant or
provision;
(b)so long as no Potential Default or Event of Default has occurred and is
continuing on the date on which any Additional Provision is amended or modified
in the relevant Material Debt Agreement such that such Additional Provision is
less restrictive on Borrower in a manner consistent with this Credit Agreement,
any Additional Provision is removed from such Material Debt Agreement or such
Material Debt Agreement shall be terminated, any Additional Provision
incorporated into this Credit Agreement pursuant to this Section 16.25: (x)
shall be deemed amended, modified or removed as a result of any amendment,
modification or removal of such Additional Provision under such Material Debt
Agreement and (y) shall be deemed deleted from this Credit Agreement at such
time as such Material Debt Agreement shall be terminated and no amounts shall be
outstanding thereunder; provided, that, (i) other than as provided in this
Section 16.25, this Credit Agreement shall not be amended to delete any
covenant, undertaking, event of default, restriction or other provision included
in this Credit Agreement (other than by operation of Section 16.25(a)) or to
make any such provision less restrictive on Borrower and its Consolidated
Subsidiaries; and (ii) if any lender, noteholder or agent under any Material
Debt Agreement is paid any remuneration as consideration for any amendment,
modification or removal of such Additional Provision under such Material Debt
Agreement, then such remuneration shall be concurrently paid, on the same
equivalent terms, ratably to each Syndication Party hereunder; and
(c)Borrower will not at any time permit any Subsidiary to guaranty, become a
co-borrower or otherwise become obligated in respect of any Debt owing under any
Material Debt Agreement unless contemporaneously such Subsidiary guaranties, or
becomes similarly obligated in respect of Bank Debt, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.
16.26    LLC Divisions For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s law): (a) if any asset, right, obligation
or liability of any Person becomes the asset, right, obligation or liability of
a different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Voting Interests at such time.
16.27    Amendment and Restatement of the Existing Credit Agreement
a.The parties to this Credit Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Credit Agreement and (ii)
satisfaction of the conditions set forth in Section 10.1, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Credit Agreement. This Credit Agreement is not intended to and shall not
constitute a novation. All “Loans” made and “Bank Debt” incurred or arising
under the Existing Credit Agreement which are outstanding on the Closing Date
shall continue and be re-evidenced as Bank Debt under (and shall be governed by
the terms of) this Credit Agreement and the other Loan Documents (such existing
“Loans” being referred to herein as the “Existing Loans”). Without limiting the
foregoing, upon the effectiveness hereof: (A) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Credit Agreement and the Loan Documents, (B)
all obligations constituting “Bank Debt” (as defined in the Existing Credit
Agreement) with any Syndication Party or any Affiliate of any Syndication Party
(other than a Departing Lender) which are outstanding on the Closing Date shall
continue as Bank Debt under this Credit Agreement and the other Loan Documents,
(C) the Administrative Agent shall, in consultation with Borrower, make such
reallocations, sales, assignments or other relevant actions in respect of each
Syndication Party’s credit and loan exposure under the Existing Credit Agreement
as are necessary in the judgment of the Administrative Agent in order that each
such Syndication Party’s outstanding Loans hereunder reflect such Syndication
Party’s ratable share of the Loans on the Closing Date, (D) the “Bank Debt” (as
defined in the Existing Credit Agreement) (excluding contingent indemnification
obligations to the extent no unsatisfied claim giving rise thereto has been
asserted and any obligations referred to in clause (E) hereof) under the
Existing Credit Agreement of each Departing Lender shall be repaid in full, each
Departing Lender’s “Individual 5-Year Commitment” under the Existing Credit
Agreement shall be terminated and each Departing Lender shall not be a
Syndication Party hereunder and has no further rights as


69

--------------------------------------------------------------------------------




a Syndication Party under the Existing Credit Agreement or hereunder; provided
that it shall continue to be entitled to the benefits of Sections 6.7, 13.1,
13.2, 16.12 and 16.13 of the Existing Credit Agreement and the other provisions
of the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) that expressly survive the termination hereof with
respect to facts and circumstances occurring prior to the date hereof, and (E)
Borrower hereby agrees to compensate each Syndication Party (including each
Departing Lender) for any and all losses, costs and expenses incurred by such
Syndication Party in connection with the sale and assignment of any LIBO Rate
Loans (including the “LIBO Rate Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms and in the manner
set forth in Section 6.7 of the Existing Credit Agreement.
b.Notwithstanding anything to the contrary herein or in the Existing Credit
Agreement, solely with respect to any Syndication Party hereunder that was a
“Syndication Party” under (and as defined in) the Existing Credit Agreement
immediately prior to the effectiveness of this Credit Agreement, other than any
Departing Lender (each such Syndication Party, a “Specified Lender”), for the
period commencing on March 1, 2019 until the Closing Date of this Credit
Agreement, the “5-Year Margin” with respect to each such Specified Lender’s
“Loans”, if any, under (and as defined in) the Existing Credit Agreement shall
be deemed to equal the 5-Year Margin (determined based on Tier 2) with respect
to LIBO Rate Loans hereunder. The Administrative Agent is hereby authorized by
Borrower and each of the Syndication Parties (including any Departing Lenders)
to take such actions as are necessary to effect the foregoing in the exercise of
its reasonable discretion.
c.Without limiting the foregoing, the parties hereto (including, without
limitation, each Departing Lender) hereby agree that the consent of any
Departing Lender shall be limited to the acknowledgement and agreement of the
provisions in this Section 16.27 and shall not be required as a condition to the
effectiveness of any other amendments, restatements, supplements or
modifications to the Existing Credit Agreement or the Loan Documents.
16.28    No Advisory or Fiduciary Relationship In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that (a)(i) the arranging and other services
regarding this Credit Agreement provided by the Administrative Agent and
Syndication Parties are arm’s-length commercial transactions between Borrower
and its respective Affiliates, on the one hand, and the Administrative Agent and
the Syndication Parties, on the other hand, (ii) Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) Borrower is capable of evaluating, and understands and
accepts, the term, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents, (b)(i) the Administrative Agent and each
Syndication Party is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower or any of its
Affiliates, or any other Person and (ii) neither the Administrative Agent or any
Syndication Party has any obligation to Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and each Syndication Party and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Borrower and its respective Affiliates, and neither
Administrative Agent nor any Syndication Party has any obligation to disclose
any of such interests to Borrower or any of its Affiliates.
16.29 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued


70

--------------------------------------------------------------------------------




to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
16.30    Terms Generally Defined terms shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation” unless already followed by such phrase. The
word “will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Credit Agreement unless the context shall otherwise require. Except as
otherwise expressly provided herein, (a) any reference in this Credit Agreement
to any Loan Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time, in each case, in accordance with the
express terms of this Credit Agreement, and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time.
[Signature pages commence on the next page]




71

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this 2019 Amended and Restated
Credit Agreement (5-Year Revolving Loan) as of the date first above written.
BORROWER:
CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota
By:________________________________
Name:
Title:


72

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT, BID AGENT AND LETTER OF CREDIT BANK:
COBANK, ACB
By:    
Name:
Title:


73

--------------------------------------------------------------------------------




SYNDICATION PARTIES:
COBANK, ACB
By:    
Name:
Title:
Coöperatieve Rabobank U.A., New York Branch
By:     
Name:
Title:


Sumitomo Mitsui Banking Corporation
By:     
Name:
Title:


74